

Exhibit 10.13








BLUE CROSS LICENSE AGREEMENT
(Includes revisions, if any, adopted by Member Plans through their November 21,
2014 meeting)




This agreement by and between Blue Cross and Blue Shield Association ("BCBSA")
and The Blue Cross Plan, known as ________________ (the "Plan").


Preamble


WHEREAS, the Plan and/or its predecessor(s) in interest (collectively the
"Plan") had the right to use the BLUE CROSS and BLUE CROSS Design service marks
(collectively the "Licensed Marks") for health care plans in its service area,
which was essentially local in nature;


WHEREAS, the Plan was desirous of assuring nationwide protection of the Licensed
Marks, maintaining uniform quality controls among Plans, facilitating the
provision of cost effective health care services to the public and otherwise
benefiting the public;


WHEREAS, to better attain such ends, the Plan and the predecessor of BCBSA in
1972 simultaneously executed the BCA License Agreement (s) and the Ownership
Agreement; and


WHEREAS, BCBSA and the Plan desire to supercede said Agreement(s) and to revise
certain provisions of the Ownership Agreement to reflect their current practices
and to assure the continued integrity of the Licensed Marks and of the BLUE
CROSS system;


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:



    

--------------------------------------------------------------------------------



Agreement


1.    BCBSA hereby grants to the Plan, upon the terms and conditions of this
License Agreement (“Agreement” or “Primary License Agreement”, the right to use
BLUE CROSS in its trade and/or corporate name (the "Licensed Name"), and the
right to use the Licensed Marks, in the sale, marketing and administration of
health care plans and related services in the Service Area set forth and defined
in paragraph 5 below. As used herein, health care plans and related services
shall include acting as a nonprofit health care plan, a for-profit health care
plan, or mutual health insurer operating on a not‑for‑profit or for-profit
basis, under state law; financing access to health care services; when working
with a bank that holds the relevant license to use the Licensed Name and Marks,
offering: (i) tax-favored savings accounts for medical expenses and means for
accessing such accounts, such as debit cards or checks, that are provided solely
to support access to such tax-favored savings accounts, all pursuant to such
license, or (ii) prepaid rewards cards that are provided for completion of a
wellness program, all pursuant to such license; providing health care management
and administration; administering, but not underwriting, non-health portions of
Worker’s Compensation insurance; delivering health care services, except
hospital services (as defined in the Guidelines to Membership Standards
Applicable to Regular Members); and performing the Eligibility and Enrollment
functions of HR administration for all benefit plans offered by a group account
to its members, including benefit plans not provided by the Plan, provided that
the Plan has contracted to provide Health Coverage under the Licensed Marks to
the account (as the terms “Health Coverage,” “Eligibility” and “Enrollment” are
defined in Exhibit 4, Paragraph 2.t.).


2.    The Plan may use the Licensed Marks and Name in connection with the
offering of: i) health care plans and related services in the Service Area
through Controlled Affiliates, provided that each such Controlled Affiliate is
separately licensed to use the Licensed Marks and Name under the terms and
conditions contained in the Agreement attached as Exhibit 1 hereto (the
"Controlled Affiliate License Agreement"); and: ii) insurance coverages offered
by life insurers under the applicable law in the Service Area, other than those
which the Plan may offer in its own name, provided through Controlled
Affiliates, provided that each such Controlled Affiliate is separately licensed
to use the Licensed Marks and Name under the terms and conditions contained in
the Agreement attached as Exhibit 1A hereto (the "Controlled Affiliate License
Agreement Applicable to Life Insurance Companies") or the Agreement attached as
Exhibit 1A1 hereto (the “Controlled Affiliate Trademark License Agreement for
Life and Disability Insurance Products”) and further provided that the offering
of such services does not and will not dilute or tarnish the unique value of the
Licensed Marks and Name; and iii)administration and underwriting of Workers’
Compensation Insurance Controlled Affiliates, provided that each such Controlled
Affiliate is separately licensed to use the Licensed Marks and Name under the
terms and conditions contained in the Agreement attached as Exhibit 1 hereto
(the “Controlled Affiliate License.”); and iv) regional Medicare Advantage PPO
products in cooperation with one or more other Plans through jointly-held
Controlled Affiliates, provided that each such Controlled Affiliate is
separately licensed to use the Licensed Marks and Name under the terms and
conditions contained in the Agreement attached as Exhibit 1B hereto (the
“Controlled Affiliate License Agreement Applicable to Regional Medicare
Advantage PPO Products”); and v) regional Medicare Part D Prescription Drug Plan
products in cooperation with one or more other Plans through jointly-held
Controlled Affiliates, provided that each such Controlled Affiliate is
separately licensed to use the Licensed Marks and Name under the terms and
conditions contained in the Agreement attached as Exhibit 1C hereto (the
“Controlled Affiliate License Agreement Applicable to Regional Medicare Part D
Prescription Drug Plan Products”). As used herein, a Controlled Affiliate is
defined as an entity organized and operated in such a manner that it is subject
to the bona fide control of a Plan or Plans and, if the entity meets the
standards of Paragraph 2a.B but not Paragraph2a.A, the entity, its owners, and
persons





    

--------------------------------------------------------------------------------



Amended as of September 19, 2014


with authority to select or appoint members or board members, other than a Plan
or Plans, have received written approval of BCBSA. Absent written approval by
BCBSA of an alternative method of control, bona fide control shall have the
meaning set forth in Paragraphs 2a. and 2b.


2a. With respect to the Controlled Affiliate Licenses authorized in clauses i)
through iii) of Paragraph 2, bona fide control shall mean that a Plan (the
“Sponsoring Plan”) authorized to use the Licensed Marks in the Service Area of
the Controlled Affiliate pursuant to this Primary License Agreement with BCBSA
must have:
            
A.
The legal authority, directly or indirectly through wholly‑owned subsidiaries:
(a) to select members of the Controlled Affiliate's governing body having more
than 50% voting control thereof; (b) to exercise control over the policy and
operations of the Controlled Affiliate; (c) to prevent any change in the
articles of incorporation, bylaws or other establishing or governing documents
of the Controlled Affiliate with which the Sponsoring Plan does not concur. In
addition, the Sponsoring Plan directly or indirectly through wholly-owned
subsidiaries shall own more than 50% of any for‑profit Controlled Affiliate; or



B.        The legal authority directly or indirectly through wholly-owned
subsidiaries (a) to select members of the Controlled Affiliate's governing body
having not less than 50% voting control thereof; (b) to prevent any change in
the articles of incorporation, bylaws or other establishing or governing
documents of the Controlled Affiliate with which the Sponsoring Plan does not
concur; (c) to exercise control over the policy and operations of the Controlled
Affiliate at least equal to that exercised by persons or entities (jointly or
individually) other than the Sponsoring Plan. Notwithstanding anything to the
contrary in (a) through (c) hereof, the Controlled Affiliate’s establishing or
governing documents must also require written approval by the Sponsoring Plan
before the Controlled Affiliate can:


1. Change its legal and/or trade name;


2. Change the geographic area in which it operates;


3. Change any of the types of businesses in which it engages;


4. Create, or become liable for by way of guarantee, any indebtedness, other
than indebtedness arising in the ordinary course of business;


5. Sell any assets, except for sales in the ordinary course of business or sales
of equipment no longer useful or being replaced;


6. Make any loans or advances except in the ordinary course of business;


Amended as of September 19, 2014


-2-







    

--------------------------------------------------------------------------------



7. Enter into any arrangement or agreement with any party directly or indirectly
affiliated with any of the owners of the Controlled Affiliate or persons or
entities with the authority to select or appoint members or board members of the
Controlled Affiliate, other than the Sponsoring Plan or other Plans (excluding
owners of stock holdings of under 5% in a publicly traded Controlled Affiliate);


8.
Conduct any business other than under the Licensed Marks and Name;



9. Take any action that the Sponsoring Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks or Names.


In addition, the Sponsoring Plan directly or indirectly through wholly owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate; or


C.
With respect to a Controlled Affiliate that is 100% controlled by Plans
including the Sponsoring Plan and which offers solely Medicaid products and
services, the legal authority together with such other Plans (a) to select all
members of the Controlled Affiliate’s governing body; (b) to prevent any change
in the articles of incorporation, bylaws or other establishing or governing
documents of the Controlled Affiliate; (c) to exercise control over the policy
and operations of the Controlled Affiliate. In addition, the Sponsoring Plan and
such other Plans shall own 100% of any for-profit Controlled Affiliate, with the
Sponsoring Plan and such other Plans each having an ownership interest. Such
100% control and ownership by Plans shall be direct or, if indirect, solely
through affiliates that are licensed to use marks owned by BCBSA. Further, the
Sponsoring Plan and such other Plans shall execute the “Addendum to Controlled
Affiliate License” attached as Exhibit B to Exhibit 1 attached hereto.


    2b.     With respect to the Controlled Affiliate License Agreements
authorized in clauses iv) and v) of Paragraph 2, bona fide control shall mean
that the Controlled Affiliate is organized and operated in such a manner that it
meets the following requirements:


A.    The Controlled Affiliate is owned or controlled by two or more Plans
authorized to use the Licensed Marks pursuant to this License Agreement     with
BCBSA (for purposes of this subparagraph A. through subparagraph C., the
“Controlling Plans”); and

Amended as of September 19, 2014


-2a-



    

--------------------------------------------------------------------------------





B.    Each Controlling Plan is authorized pursuant to this Agreement to use the
    Licensed Marks in a geographic area in the Region (as that term is defined
in such Controlled Affiliate License Agreements) and every     geographic area
in the Region is so licensed to at least one of the Controlling Plans; and


C.
The Controlling Plans must have the legal authority directly or indirectly
through wholly-owned subsidiaries (a) to select members of the Controlled
Affiliate’s governing body having not less than 100% voting control thereof; (b)
to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plans do not concur; and (c) to exercise control over the policy and
operations of the Controlled Affiliate. Notwithstanding anything to the contrary
in (a) through (c) of this subparagraph E., the Controlled Affiliate’s
establishing or governing documents must also require written approval by each
of the Controlling Plans before the Controlled Affiliate can:



1.
Change its legal and/or trade names;

 
2.
Change the geographic area in which it operates (except such approval shall not
be required with respect to business of the Controlled Affiliate conducted under
the Licensed Marks within the Service Area of one of the Controlling Plans
pursuant to a separate controlled affiliate license agreement with BCBSA
sponsored by such Controlling Plan);



3.
Change any of the type(s) of businesses in which it engages (except such
approval shall not be required with respect to business of the Controlled
Affiliate conducted under the Licensed Marks within the Service Area of one of
the Controlling Plans pursuant to a separate controlled affiliate license
agreement with BCBSA sponsored by such Controlling Plan);



4.
Take any action that any Controlling Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.



In addition, the Controlling Plans directly or indirectly through wholly-owned
subsidiaries shall own 100% of any for-profit Controlled Affiliate.


    
Amended as of June 19, 2014




-2b-



    

--------------------------------------------------------------------------------





3.    With respect to a Controlled Affiliate that is not licensed to use the
Licensed Marks and Name, the Plan may, in communications that contain the
Licensed Marks or Name, indicate its corporate relationship to the Affiliate and
permit such Affiliate to indicate its corporate relationship to the Plan, solely
in the circumstances, style and manner specified by BCBSA from time‑to‑time in
regulations of general application consistent with the avoidance of confusion or
mistake or the dilution or tarnishment of the Licensed Marks and Name. No rights
are hereby created in any Controlled Affiliate to use the Licensed Marks or Name
in its own name or otherwise.


4.    The Plan recognizes the importance of a comprehensive national network of
independent BCBSA licensees which are committed to strengthening the Licensed
Marks and Name. The Plan further recognizes that its actions within its Service
Area may affect the value of the Licensed Marks and Name nationwide. The Plan
agrees (a) to maintain in good standing its membership in BCBSA; (b) promptly to
pay its dues to BCBSA, said dues to represent the royalties for this License
Agreement; (c) materially to comply with all applicable laws; (d) to comply with
the Membership Standards Applicable to Regular Members of BCBSA, a current copy
of which is attached as Exhibit 2 hereto; and (e) reasonably to permit BCBSA,
upon a written, good faith request and during reasonable business hours, to
inspect the Plan's books and records necessary to ascertain compliance herewith.
As to other Plans and third parties, BCBSA shall maintain the confidentiality of
all documents and information furnished by the Plan pursuant hereto, or pursuant
to the Membership Standards, and clearly designated by the Plan as containing
proprietary information of the Plan.


5.    The rights hereby granted are exclusive to the Plan within the
geographical area(s) served by the Plan on June 30, 1972, and/or as to which the
Plan has been granted a subsequent license, which is hereby defined as the
"Service Area," except that BCBSA reserves the right to use the Licensed Marks
in said Service Area, and except to the extent that said Service Area may
overlap areas served by one or more other licensed Blue Cross Plans as of said
date or subsequent license, as to which overlapping areas the rights hereby
granted are nonexclusive as to such other Plan or Plans only.


    
Amended as of June 19, 2014


-3-



    

--------------------------------------------------------------------------------





6.     Except as expressly provided by BCBSA with respect to National Accounts,
Government Programs and certain other necessary and collateral uses, the current
rules and regulations governing which are attached as Exhibit 3 and Exhibit 4
hereto, and are contained in other documents referenced herein, or as expressly
provided herein, the Plan may not use the Licensed Marks and Name outside the
Service Area or in connection with other goods and services, nor may the Plan
use the Licensed Marks or Name in a manner which is intended to transfer in the
Service Area the goodwill associated therewith to another mark or name. Nothing
herein shall be construed to prevent the Plan from engaging in lawful activity
anywhere under other marks and names not confusingly similar to the Licensed
Marks and Name, provided that engaging in such activity does and will not dilute
or tarnish the unique value of the Licensed Marks and Name. In addition to any
and all remedies available hereunder, BCBSA may impose monetary fines on the
Plan for the Plan’s use of the Licensed Marks and Names outside the Service
Area, and provided that the procedure used in imposing a fine is consistent with
procedures specifically prescribed by BCBSA from time to time in regulations of
general application. In the case of regional Medicare Advantage PPO and regional
Medicare Part D Prescription Drug Plan products offered by consenting and
participating Plans in a region that includes the Service Areas, or portions
thereof, of more than one Plan, such fine may be imposed jointly on the
consenting and participating Plans for use of the Licensed Marks and Name in any
geographic area of the region in which a Plan having exclusive rights to the
Licensed Marks and Name does not consent to and participate in such offering,
provided that the basis for imposition of such fine is consistent with rules
specifically prescribed by BCBSA from time to time in regulations of general
application.


7.    The Plan agrees that it will display the Licensed Marks and Name only in
such form, style and manner as shall be specifically prescribed by BCBSA from
time‑to‑time in regulations of general application in order to prevent
impairment of the distinctiveness of the Licensed Marks and Name and the
goodwill pertaining thereto. The Plan shall cause to appear on all materials on
or in connection with which the Licensed Marks or Name are used such legends,
markings and notices as BCBSA may reasonably request in order to give
appropriate notice of service mark or other proprietary rights therein or
pertaining thereto.
                        
8.    BCBSA agrees that: (a) it will not grant any other license effective
during the term of this License Agreement for the use of the Licensed Marks or
Name which is inconsistent with the rights granted to the Plan hereunder; and
(b) it will not itself use the Licensed Marks in derogation of the rights of the
Plan or in a manner to deprive the Plan of the full benefits of this License
Agreement, provided that BCBSA shall have the right to use the Licensed Marks in
conjunction with any national offering under the Federal Employees Health
Benefits Program in the manner set forth in Exhibit 4, Paragraph 4 (including
subparagraphs) to this License Agreement. The Plan agrees that it will not
attack the title of BCBSA in and to the Licensed Marks or Name or attack the
validity of the Licensed Marks or of this License Agreement. The Plan further
agrees that all use by it of the Licensed Marks and Name or any similar mark or
name shall inure to the benefit of BCBSA, and the Plan shall cooperate with
BCBSA in effectuating the assignment to BCBSA of any service mark or trademark
registrations of the Licensed Marks or any similar mark or name held by the Plan
or a Controlled Affiliate of the Plan, all or any portion of which registration
consists of the Licensed Marks.
Amended as of November 16, 2006
-3a-



    

--------------------------------------------------------------------------------





9.     (a). Should the Plan fail to comply with the provisions of paragraphs
2‑4, 6, 7 and/or 12, and not cure such failure within thirty (30) days of
receiving written notice thereof (or commence curing such failure within such
thirty day period and continue diligent efforts to complete the curing of such
failure if such curing cannot reasonably be completed within such thirty day
period), BCBSA shall have the right to issue a notice that the Plan is in a
state of noncompliance. Except as to the termination of a Plan's License
Agreement or the merger of two or more Plans, disputes as to noncompliance, and
all other disputes between or among BCBSA, the Plan, other Plans and/or
Controlled Affiliates, shall be submitted promptly to mediation and mandatory
dispute resolution pursuant to the rules and regulations of BCBSA, a current
copy of which is attached as Exhibit 5 hereto, and shall be timely presented and
resolved. The mandatory dispute resolution panel shall have authority to issue
orders for specific performance and assess monetary penalties. If a state of
noncompliance as aforesaid is undisputed by the Plan or is found to exist by a
mandatory dispute resolution panel and is uncured as provided above, BCBSA shall
have the right to seek judicial enforcement of the License Agreement. Except,
however, as provided in paragraphs 9(d)(iii), 15(a)(i)-(viii), and 15(a)(x)
below, no Plan's license to use the Licensed Marks and Name may be finally
terminated for any reason without the affirmative vote of three‑fourths of the
Plans and three‑fourths of the total then current weighted vote of all the
Plans.


(b). Notwithstanding any other provision of this License Agreement, a Plan's
license to use the Licensed Marks and Name may be forthwith terminated by the
affirmative vote of three‑fourths of the Plans and three‑fourths of the total
then current weighted vote of all the Plans at a special meeting expressly
called by BCBSA for the purpose on ten (10) days written notice to the Plan
advising of the specific matters at issue and granting the Plan an opportunity
to be heard and to present its response to Member Plans for: (i) failure to
comply with any minimum capital or liquidity requirement under the Membership
Standard on Financial Responsibility; or (ii) impending financial insolvency; or
(iii) the pendency of any action instituted against the Plan seeking its
dissolution or liquidation or its assets or seeking appointment of a trustee,
interim trustee, receiver or other custodian for any of its property or business
or seeking the declaration or establishment of a trust for any of its property
of business, unless this License Agreement has been earlier terminated under
paragraph 15(a); or (iv) such other reason as is determined in good faith
immediately and irreparably to threaten the integrity and reputation of BCBSA,
the Plans and/or the Licensed Marks.


        












Amended as of March 16, 2006


-4-



    

--------------------------------------------------------------------------------





(c). To the extent not otherwise provided therein, neither: (i) the Membership
Standards Applicable to Regular Members of BCBSA; nor (ii) the rules and
regulations governing Government Programs and certain other uses; nor (iii) the
rules and regulations governing mediation and mandatory dispute resolution, may
be amended unless and until each such amendment is first adopted by the
affirmative vote of three‑fourths of the Plans and of three‑fourths of the total
then current weighted vote of all the Plans. The rules and regulations governing
National Accounts and other national programs required by the Membership
Standards Applicable to Regular Members of BCBSA (Exhibit 2) are contained, in
addition to those set forth in Exhibit 3, in the following documents, as amended
from time to time: (1) the Inter-Plan Programs Policies and Provisions; (2)
Inter-Plan Medicare Advantage Program Policies and Provisions. The voting
requirements specified in rules and regulations governing such national programs
may not be amended unless and until each such amendment is first adopted by the
affirmative vote of three-fourths of the Plans and of three-fourths of the total
then current weighted vote of all the Plans.
















Amended as of November 21, 2014




-4a-



    

--------------------------------------------------------------------------------











(d). The Plan may operate as a for-profit company on the following conditions:


(i)        The Plan shall discharge all responsibilities which it has to the
Association and to other Plans by virtue of this Agreement and the Plan's
membership in BCBSA.


(ii)        The Plan shall not use the licensed Marks and Name, or any
derivative thereof, as part of its legal name or any symbol used to identify the
Plan in any securities market. The Plan shall use the licensed Marks and Name as
part of its trade name within its service area for the sale, marketing and
administration of health care and related services in the service area.


(iii)    The Plan's license to use the Licensed Marks and Name shall
automatically terminate effective: (a) thirty days after the Plan knows, or
there is an SEC filing indicating that, any Institutional Investor, has become
the Beneficial Owner of securities representing 10% or more of the voting power
of the Plan (“Excess Institutional Voter”), unless such Excess Institutional
Voter shall cease to be an Excess Institutional Voter prior to such automatic
termination becoming effective; (b) thirty days after the Plan knows, or there
is an SEC filing indicating that, any Noninstitutional Investor has become the
Beneficial Owner of securities representing 5% or more of the voting power of
the Plan (“Excess Noninstitutional Voter”) unless such Excess Noninstitutional
Voter shall cease to be an Excess Noninstitutional Voter prior to such automatic
termination becoming effective; (c) thirty days after the Plan knows, or there
is an SEC filing indicating that, any Person has become the Beneficial Owner of
20% or more of the Plan’s then outstanding common stock or other equity
securities which (either by themselves or in combination) represent an ownership
interest of 20% or more pursuant to determinations made under paragraph 9(d)(iv)
below (“Excess Owner”), unless such Excess Owner shall cease to be an Excess
Owner prior to such automatic termination becoming effective; (d) ten business
days after individuals who at the time the Plan went public constituted the
Board of Directors of the Plan (together with any new directors whose election
to the Board was approved by a vote of 2/3 of the directors then still in office
who were directors at the time the Plan went public or whose election or
nomination was previously so approved) (the "Continuing Directors") cease for
any reason to constitute a majority of the Board of Directors; or (e) ten
business days after the Plan consolidates with or merges with or into any person
or conveys, assigns, transfers or sells all or substantially all of its assets
to any person other than a merger in which the Plan is the surviving entity and
immediately after which merger, no person is an Excess Institutional Voter, an
Excess Noninstitutional Voter or an Excess Owner: provided that, if requested by
the affected Plan in a writing received by BCBSA prior to such automatic
termination becoming effective, the provisions of this paragraph 9(d)(iii) may
be waived, in whole or in part,






Amended as of September 17, 1997
-5-



    

--------------------------------------------------------------------------------







upon the affirmative vote of a majority of the disinterested Plans and a
majority of the total then current weighted vote of the disinterested Plans. Any
waiver so granted may be conditioned upon such additional requirements
(including but not limited to imposing new and independent grounds for
termination of this License) as shall be approved by the affirmative vote of a
majority of the disinterested Plans and a majority of the total then current
weighted vote of the disinterested Plans. If a timely waiver request is
received, no automatic termination shall become effective until the later of:
(1) the conclusion of the applicable time period specified in paragraphs
9(d)(iii)(a)-(d) above, or (2) the conclusion of the first Member Plan meeting
after receipt of such a waiver request.


In the event that the Plan's license to use the Licensed Marks and Name is
terminated pursuant to this Paragraph 9(d)(iii), the license may be reinstated
in BCBSA’s sole discretion if, within 30 days of the date of such termination,
the Plan demonstrates that the Person referred to in clause (a), (b) or (c) of
the preceding paragraph is no longer an Excess Institutional Voter, an Excess
Noninstitutional Voter or an Excess Owner.


(iv) The Plan shall not issue any class or series of security other than (i)
shares of common stock having identical terms or options or derivatives of such
common stock, (ii) non-voting, non-convertible debt securities or (iii) such
other securities as the Plan may approve, provided that BCBSA receives notice at
least thirty days prior to the issuance of such securities, including a
description of the terms for such securities, and BCBSA shall have the authority
to determine how such other securities will be counted in determining whether
any Person is an Excess Institutional Voter, Excess Noninstitutional Voter or an
Excess Owner.


(v) For purposes of paragraph 9(d)(iii), the following definitions shall apply:


(a)    "Affiliate" and "Associate" shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended and in effect on November 17, 1993
(the "Exchange Act").


(b)    A Person shall be deemed the "Beneficial Owner" of and shall be deemed to
"beneficially own" any securities:


(i)    which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly;






















Amended as of September 17, 1997
-5a-



    

--------------------------------------------------------------------------------







(ii)     which such Person or any of such Person's Affiliates or Associates has
(A) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise; or (B) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (1) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and (2)
is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or


(iii)     which are beneficially owned, directly or indirectly, by any other
Person (or any Affiliate or Associate thereof) with which such Person (or any of
such Person's Affiliates or Associates) has any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of securities)
relating to the acquisition, holding, voting (except to the extent contemplated
by the proviso to (b)(ii)(B) above) or disposing of any securities of the
Plan.    


Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase "then outstanding," when used with reference to a Person's
Beneficial Ownership of securities of the Plan, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.
        
(c)    A Person shall be deemed an “Institutional Investor” if (but only if)
such Person (i) is an entity or group identified in the SEC’s Rule
13d-1(b)(1)(ii) as constituted on June 1, 1997, and (ii) every filing made by
such Person with the SEC under Regulation 13D-G (or any successor Regulation)
with respect to such Person’s Beneficial Ownership of Plan securities shall have
contained a certification identical to the one required by item 10 of SEC
Schedule 13G as constituted on June 1, 1997.


(d)    “Noninstitutional Investor” means any Person who is not an Institutional
Investor.


(e)    "Person" shall mean any individual, firm, partnership, corporation,
trust, association, joint venture or other entity, and shall include any
successor (by merger or otherwise) of such entity.






Amended as of September 17, 1997


-5b- (The next page is page 6)





    

--------------------------------------------------------------------------------



10. This License Agreement shall remain in effect: (a) until terminated as
provided herein; or (b) until this and all such other License Agreements are
terminated by the affirmative vote of three‑fourths of the Plans and
three‑fourths of the total then current weighted vote of all the Plans; or (c)
until termination of aforesaid Ownership Agreement; or (d) until terminated by
the Plan upon eighteen (18) months written notice to BCBSA or upon a shorter
notice period approved by BCBSA in writing at its sole discretion.


11. Except as otherwise provided in paragraph 15 below or by the affirmative
vote of three‑fourths of the Plans and three‑fourths of the total then current
weighted vote of all the Plans, or unless this and all such other License
Agreements are simultaneously terminated by force of law, the termination of
this License Agreement for any reason whatsoever shall cause the reversion to
BCBSA of all rights in and to the Licensed Marks and Name, and the Plan agrees
that it will promptly discontinue all use of the Licensed Marks and Name, will
not use them thereafter, and will promptly, upon written notice from BCBSA,
change its corporate name so as to eliminate the Licensed Name therefrom.


12. The license hereby granted to Plan to use the Licensed Marks and Name is and
shall be personal to the Plan so licensed and shall not be assignable by any act
of the Plan, directly or indirectly, without the written consent of BCBSA. Said
license shall not be assignable by operation of law, nor shall Plan mortgage or
part with possession or control of this license or any right hereunder, and the
Plan shall have no right to grant any sublicense to use the Licensed Marks and
Name.


13. BCBSA shall maintain appropriate service mark registrations of the Licensed
Marks and BCBSA shall take such lawful steps and proceedings as may be necessary
or proper to prevent use of the Licensed Marks by any person who is not
authorized to use the same. Any actions or proceedings undertaken by BCBSA under
the provisions of this paragraph shall be at BCBSA's sole cost and expense.
BCBSA shall have the sole right to determine whether or not any legal action
shall be taken on account of unauthorized use of the Licensed Marks, such right
not to be unreasonably exercised. The Plan shall report any unlawful usage of
the Licensed Marks to BCBSA in writing and agrees, free of charge, to cooperate
fully with BCBSA's program of enforcing and protecting the service mark rights,
trade name rights and other rights in the Licensed Marks.


14.    The Plan hereby agrees to save, defend, indemnify and hold BCBSA and any
other Plan(s) harmless from and against all claims, damages, liabilities and
costs of every kind, nature and description which may arise as a result of the
activities of the Plan or of any hospital, medical group, clinic or other
provider of health services that is owned or controlled directly or indirectly
by Plan. BCBSA hereby agrees to save, defend, indemnify and hold the Plan and
any other Plan(s) harmless from and against all claims, damages, liabilities and
costs of every kind, nature and description which may arise exclusively and
directly as a result of the activities of BCBSA.


Amended as of June 21, 2012


-6-




--------------------------------------------------------------------------------







15.     (a). This Agreement shall automatically terminate upon the occurrence of
any of the following events: (i) a voluntary petition shall be filed by the Plan
or by BCBSA seeking bankruptcy, reorganization, arrangement with creditors or
other relief under the bankruptcy laws of the United States or any other law
governing insolvency or debtor relief, or (ii) an involuntary petition or
proceeding shall be filed against the Plan or BCBSA seeking bankruptcy,
reorganization, arrangement with creditors or other relief under the bankruptcy
laws of the United States or any other law governing insolvency or debtor relief
and such petition or proceeding is consented to or acquiesced in by the Plan or
BCBSA or is not dismissed within sixty (60) days of the date upon which the
petition or other document commencing the proceeding is served upon the Plan or
BCBSA respectively, or (iii) an order for relief is entered against the Plan or
BCBSA in any case under the bankruptcy laws of the United States, or the Plan or
BCBSA is adjudged bankrupt or insolvent (as that term is defined in the Uniform
Commercial Code as enacted in the state of Illinois) by any court of competent
jurisdiction, or (iv) the Plan or BCBSA makes a general assignment of its assets
for the benefit of creditors, or (v) any government or any government official,
office, agency, branch, or unit assumes control of the Plan or delinquency
proceedings (voluntary or involuntary) are instituted, or (vi) an action is
brought by the Plan or BCBSA seeking its dissolution or liquidation of its
assets or seeking the appointment of a trustee, interim trustee, receiver or
other custodian for any of its property or business, or (vii) an action is
instituted by any governmental entity or officer against the Plan or BCBSA
seeking its dissolution or liquidation of its assets or seeking appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by the Plan or BCBSA
or is not dismissed within one hundred thirty (130) days of the date upon which
the pleading or other document commencing the action is served upon the Plan or
BCBSA respectively, provided that if the action is stayed or its prosecution is
enjoined, the one hundred thirty (130) day period is tolled for the duration of
the stay or injunction, and provided further, that the Association’s Board of
Directors may toll or extend the 130 day period at any time prior to its
expiration, or (viii) a trustee, interim trustee, receiver or other custodian
for any of the Plan's or BCBSA's property or business is appointed, or the Plan
or BCBSA is ordered dissolved or liquidated, or (ix) the Plan shall fail to pay
its dues and shall not cure such failure within thirty (30) days of receiving
written notice thereof, or (x) if, due to regulatory action, the Plan together
with any applicable Controlled Affiliate becomes unable to do business using the
Names and Marks in any State or portion thereof included in its Service Area,
provided that: (i) automatic termination shall not occur prior to the exhaustion
by any such Plan of its rights to appeal or challenge such regulatory action;
and (ii) in the event the Plan is licensed to do business using the Names and
Marks in multiple States or portions of States, the termination of its License
Agreement shall be solely limited to the State(s) or portions thereof in which
the regulatory action applies. By not appealing or challenging such regulatory
action within the time prescribed by law or regulation, and in any event no
later than 120 days after such action is taken, a Plan shall be deemed to have
exhausted its rights to appeal or challenge, and automatic termination shall
proceed.            




-7-










--------------------------------------------------------------------------------



Notwithstanding any other provision of this Agreement, a declaration or a
request for declaration of the existence of a trust over any of the Plan’s or
BCBSA’s property or business shall not in itself be deemed to constitute or seek
appointment of a trustee, interim trustee, receiver or other custodian for
purposes of subparagraphs 15(a)(vii) and (viii) of this Agreement.


































































Amended as of September 14, 2004








-7a-




--------------------------------------------------------------------------------



(b).    BCBSA, or the Plans (as provided and in addition to the rights conferred
in Paragraph 10(b) above), may terminate this Agreement immediately upon written
notice upon the occurrence of either of the following events: (a) the Plan or
BCBSA becomes insolvent (as that term is defined in the Uniform Commercial Code
enacted in the state of Illinois), or (b) any final judgment against the Plan or
BCBSA remains unsatisfied or unbonded of record for a period of sixty (60) days
or longer.


(c).        If this License Agreement is terminated as to BCBSA for any reason
stated in subparagraphs 15(a) and (b) above, the ownership of the Licensed Marks
shall revert to each of the Plans as provided in the Ownership Agreement.


(d).     Upon termination of this License Agreement or any Controlled Affiliate
License Agreement of a Larger Controlled Affiliate, as defined in Exhibit 1 to
this License Agreement, the following conditions shall apply, except that, in
the event of a partial termination of this Agreement pursuant to Paragraph 15
(a)(x)(ii) of this Agreement, the notices, national account listing, payment and
audit right listed below shall be applicable solely with respect to the
geographic area for which the Plan’s license to use the Licensed Names and Marks
is terminated:


(i)    The terminated entity shall send a notice through the U.S. mails, with
first class postage affixed, to all individual and group customers, providers,
brokers and agents of products or services sold, marketed, underwritten or
administered by the terminated entity or its Controlled Affiliates under the
Licensed Marks and Name. The form and content of the notice shall be specified
by BCBSA and shall, at a minimum, notify the recipient of the termination of the
license, the consequences thereof, and instructions for obtaining alternate
products or services licensed by BCBSA, subject to any conflicting state law and
state regulatory requirements. This notice shall be mailed within 15 days after
termination or, if termination is pursuant to paragraph 10(d) of this Agreement,
within 15 days after the written notice to BCBSA described in paragraph 10(d).


(ii)    The terminated entity shall deliver to BCBSA within five days of a
request by BCBSA a listing of national accounts in which the terminated entity
is involved (in a Control, Participating or Servicing capacity), identifying the
national account and the terminated entity's role therein. For those accounts
where the terminated entity is the Control Plan, the Plan must also indicate the
Participating and Servicing Plans in the national account syndicate.


Amended as of June 16, 2005    


-8-




--------------------------------------------------------------------------------



(iii)    Unless the cause of termination is an event stated in paragraph 15(a)
or (b) above respecting BCBSA, the Plan and its Licensed Controlled Affiliates
shall be jointly liable for payment to BCBSA of an amount equal to the
Re-Establishment Fee (described below) multiplied by the number of Licensed
Enrollees of the terminated entity and its Licensed Controlled Affiliates;
provided that if any other Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in the Service Area established by this Agreement, the
Re-Establishment Fee shall be multiplied by a fraction, the numerator of which
is the number of Licensed Enrollees of the terminated entity and its Licensed
Controlled Affiliates and the denominator of which is the total number of
Licensed Enrollees in the Service Area. The Re-Establishment Fee shall be
indexed to a base fee of $80. The Re-Establishment Fee through December 31, 2005
shall be $80. The Re-Establishment Fee for calendar years after December 31,
2005 shall be adjusted on January 1 of each calendar year up to and including
January 1, 2010 and shall be the base fee multiplied by 100% plus the cumulative
percentage increase or decrease in the Plans’ gross administrative expense
(standard BCBSA definition) per Licensed Enrollee since December 31, 2004. The
adjustment shall end on January 1, 2011, at which time the Re-Establishment Fee
shall be fixed at the then-current amount and no longer automatically adjusted.
For example, if the Plans’ gross administrative expense per Licensed Enrollee
was $278.60, $285.00 and $290.00 for calendar year end 2004, 2005 and 2006,
respectively, the January 1, 2007 Re-Establishment Fee would be $83.27 (100% of
the base fee plus $1.84 for calendar year 2005 and $1.43 for calendar year
2006). Licensed Enrollee means each and every person and covered dependent who
is enrolled as an individual or member of a group receiving products or services
sold, marketed or administered under marks or names licensed by BCBSA as
determined at the earlier of (a) the end of the last fiscal year of the
terminated entity which ended prior to termination or (b) the fiscal year which
ended before any transactions causing the termination began. Notwithstanding the
foregoing, the amount payable pursuant to this subparagraph (d)(iii) shall be
due only to the extent that, in BCBSA's


Amended as of June 16, 2005


-8a-




--------------------------------------------------------------------------------





opinion, it does not cause the net worth of the Plan to fall below 100% of the
Health Risk-Based Capital formula or its equivalent under any successor formula,
as set forth in the applicable financial responsibility standards established by
BCBSA (provided such equivalent is approved for purposes of this sub paragraph
by the affirmative vote of three-fourths of the Plans and three-fourths of the
total then current weighted vote of all the Plans), measured as of the date of
termination and adjusted for the value of any transactions not made in the
ordinary course of business. This payment shall not be due in connection with
transactions exclusively by or among Plan or their affiliates, including
reorganizations, combinations or mergers, where the BCBSA Board of Directors
determines that the license termination does not result in a material diminution
in the number of Licensed Enrollees or the extent of their coverage.
At least 50% of the Re-Establishment Fee shall be awarded to the Plan (or Plans)
that receive the new license(s) for the service area(s) at issue; provided,
however, that such award shall not become due or payable until all disputes, if
any, regarding the amount of and BCBSA’s right to such Re-Establishment Fee have
been finally resolved; and provided further that the award shall be based on the
final amount actually received by BCBSA. The Board of Directors shall adopt a
resolution which it may amend from time to time that shall govern BCBSA’s use of
its portion of the award. In the event that the terminated entity’s license is
reinstated by BCBSA or is deemed to have remained in effect without interruption
by a court of competent jurisdiction, BCBSA shall reimburse the
Plan (and/or its Licensed Controlled Affiliates, as the case may be) for
payments made under this subparagraph only to the extent that such payments
exceed the amounts due to BCBSA pursuant to subparagraph 15(d)(vi) and any costs
associated with reestablishing the Service Area, including any payments made by
BCBSA to a Plan or Plans (or their Licensed Controlled Affiliates) for purposes
of replacing the terminated entity.


(iv)
The terminated entity shall comply with all financial settlement procedures set
forth in BCBSA’s License Termination Contingency Plan, as amended from time



Amended as of June 16, 2005


-8b-




--------------------------------------------------------------------------------





to time and shall work diligently and in good faith with BCBSA, any Alternative
Control Licensee or Replacement Licensee and any existing or potential new
account for Blue-branded products and services to minimize the disruption of
termination, and honor, to the fullest extent possible, the desire of accounts
to continue to receive or obtain Blue-branded products and services through a
new Licensee (“Transition”). Such diligence and good faith on the part of the
terminated entity shall include, but not be limited to: (a) working
cooperatively with BCBSA to protect the Names and Marks from potential harm; (b)
cooperating with BCBSA’s use of the Names and Marks in the terminated entity’s
former service area during the termination and Transition; (c) transmitting,
upon the request of an existing Blue account or of BCBSA with consent and on
behalf of an existing Blue account, all member and account-data relating to the
Federal Employee Program to BCBSA, and all member and account data relating to
other programs to an Alternative Control Licensee or Replacement Licensee; (d)
working with BCBSA and the Alternative Control or Replacement Licensee with
respect to potential new Blue accounts headquartered in the terminated entity’s
former service area; (e) continuing to service Blue accounts during the
Transition; (f) continuing to comply with National Programs, Federal Employee
Program and NASCO policies and procedures and all voluntary BCBSA programs,
policies and performance standards, such as Away From Home Care, including being
responsible for payment of all penalties for non-compliance duly levied in
conformity with the License Agreements, Membership Standards, or the Federal
Employee Program agreements, that may arise during the Transition; (g)
maintaining and providing access to its provider networks, as defined by Federal
Employee Program agreements and National Account Program Policies and
Provisions, and Inter-Plan Programs Policies and Provisions, and making those
networks and discounts available to members and providers who participate in
National Programs and the Federal Employee Program during the Transition; (h)
maintaining its technical connections and processing capabilities during the
Transition; and (i) working diligently to conclude all financial settlements and
account reconciliations as negotiated in the termination transition agreement.


Amended as of November 16, 2006
-8c-




--------------------------------------------------------------------------------





(v)
Notwithstanding any other provision in this Agreement, BCBSA shall have the
right, with the approval of its Board of Directors, to assess additional fines
against the terminated entity during the Transition in the event it fails to
maintain and provide access to provider networks as defined by Federal Employee
Program agreements, National Account Program Policies and Provisions, and
Inter-Plan Programs Policies and Provisions, and/or pass on applicable
discounts. Such fines shall be in addition to any other assessments, fees or
liquidated damages payable herein, or under existing policies and programs and
shall be imposed to make whole BCBSA and/or the Plans. Terminated entity shall
pay any such fines to BCBSA no later than 30 days after they are approved by the
Board of Directors.



(vi)    BCBSA shall have the right to examine and audit and/or hire at
terminated entity’s expense a third-party auditor to examine and audit the books
and records of the terminated entity and its Licensed Controlled Affiliates to
verify compliance with the terms and requirements this paragraph 15(d).


(vii)    Subsequent to termination of this Agreement, the terminated entity and
its affiliates, agents, and employees shall have an ongoing and continuing
obligation to protect all BCBSA and Blue Licensee data that was acquired or
accessed during the period this Agreement was in force, including but not
limited to all confidential processes, pricing, provider, discount and other
strategic and competitively sensitive information (“Blue Information”) from
disclosure, and shall not, either alone or with another entity, disclose such
Blue Information or use it in any manner to compete without the express written
permission of BCBSA.


(viii)    As to a breach of 15 (d) (i), (ii), (iii), (iv), (vi), or (vii) the
parties agree that the obligations are immediately enforceable in a court of
competent jurisdiction. As to a breach of 15 (d) (i), (ii), (iv), (vi), or (vii)
by the Plan, the parties agree there is no adequate remedy at law and BCBSA is
entitled to obtain specific performance.




Amended as of November 16, 2006


-8d-














--------------------------------------------------------------------------------



(ix)
In the event that the terminated entity’s license is reinstated by BCBSA or is
deemed to have remained in effect without interruption by a court of competent
jurisdiction, the Plan and its Licensed Controlled Affiliates shall be jointly
liable for reimbursing BCBSA the reasonable costs incurred by BCBSA in
connection with the termination and the reinstatement or court action, and any
associated legal proceedings, including but not limited to: outside legal fees,
consulting fees, public relations fees, advertising costs, and costs incurred to
develop, lease or establish an interim provider network. Any amount due to BCBSA
under this subparagraph may be waived in whole or in part by the BCBSA Board of
Directors in its sole discretion.



(e).    BCBSA shall be entitled to enjoin the Plan or any related party in a
court of competent jurisdiction from entry into any transaction which would
result in a termination of this License Agreement unless the License Agreement
has been terminated pursuant to paragraph 10 (d) of this Agreement upon the
required six (6) month written notice.


(f).    BCBSA acknowledges that it is not the owner of assets of the Plan.








































Amended as of June 16, 2005


-8e-






--------------------------------------------------------------------------------





16.    This Agreement supersedes any and all other agreements between the
parties with respect to the subject matter herein, and contains all of the
covenants and agreements of the parties as to the licensing of the Licensed
Marks and Name. This Agreement may be amended only by the affirmative vote of
three‑fourths of the Plans and three‑fourths of the total then current weighted
vote of all the Plans as officially recorded by the BCBSA Corporate Secretary.


17.    If any provision or any part of any provision of this Agreement is
judicially declared unlawful, each and every other provision, or any part of any
provision, shall continue in full force and effect notwithstanding such judicial
declaration.


18.    No waiver by BCBSA or the Plan of any breach or default in performance on
the part of BCBSA or the Plan or any other licensee of any of the terms,
covenants or conditions of this Agreement shall constitute a waiver of any
subsequent breach or default in performance of said terms, covenants or
conditions.


19a.    All notices provided for hereunder shall be in writing and shall be sent
in duplicate by regular mail to BCBSA or the Plan at the address currently
published for each by BCBSA and shall be marked respectively to the attention of
the President and, if any, the General Counsel, of BCBSA or the Plan.










































Amended as of November 20, 1997




-8f-






--------------------------------------------------------------------------------





19b.    Except as provided in paragraphs 9(b), 9(d)(iii), 15(a), and 15(b)
above, this Agreement may be terminated for a breach only upon at least 30 days’
written notice to the Plan advising of the specific matters at issue and
granting the Plan an opportunity to be heard and to present its response to the
Member Plans.


19c.    For all provisions of this Agreement referring to voting, the term
‘Plans’ shall mean all entities licensed under the Blue Cross License Agreement
and/or the Blue Shield License Agreement, and in all votes of the Plans under
this Agreement the Plans shall vote together. For weighted votes of the Plans,
the Plan shall have a number of votes equal to the number of weighted votes (if
any) that it holds as a Blue Cross Plan plus the number of weighted votes (if
any) that it holds as a Blue Shield Plan. For all other votes of the Plans, the
Plan shall have one vote. For all questions requiring an affirmative
three-fourths weighted vote of the Plans, the requirement shall be deemed
satisfied with a lesser weighted vote unless the greater of: (i) 6/52 or more of
the Plans (rounded to the nearest whole number, with 0.5 or multiples thereof
being rounded to the next higher whole number) fail to cast weighted votes in
favor of the question; or (ii) three (3) of the Plans fail to cast weighted
votes in favor of the question. Notwithstanding the foregoing provision, if
there are thirty-nine (39) Plans, the requirement of an affirmative
three-fourths weighted vote shall be deemed satisfied with a lesser weighted
vote unless four (4) or more Plans fail to cast weighted votes in favor of the
question.










































-8g-


Amended as of June 16, 2005


(The next page is page 9)
















--------------------------------------------------------------------------------



20.        Nothing herein contained shall be construed to constitute the parties
hereto as partners or joint venturers, or either as the agent of the other, and
Plan shall have no right to bind or obligate BCBSA in any way, nor shall it
represent that it has any right to do so. BCBSA shall have no liability to third
parties with respect to any aspect of the business, activities, operations,
products, or services of the Plan.


21.        This Agreement shall be governed, construed and interpreted in
accordance with the laws of the State of Illinois.




IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed, effective as of the date of last signature written below.




BLUE CROSS AND BLUE SHIELD ASSOCIATION




By                                




Title                                




Date                                






PLAN:




By                                




Title                                




Date                                






























-9-




--------------------------------------------------------------------------------





EXHIBIT 1
BLUE CROSS
CONTROLLED AFFILIATE LICENSE AGREEMENT
(Includes revisions adopted by Member Plans through their November 21, 2014
meeting)


This Agreement by and among Blue Cross and Blue Shield Association ("BCBSA") and
_______ (“Controlled Affiliate"), a Controlled Affiliate of the Blue Cross Plan,
known as _________ ("Plan" or “Sponsoring Plan”), which is also a Party
signatory hereto.
    
WHEREAS, BCBSA is the owner of the BLUE CROSS and BLUE CROSS Design service
marks;


WHEREAS, Plan and Controlled Affiliate desire that the latter be entitled to use
the BLUE CROSS and BLUE CROSS Design service marks (collectively the "Licensed
Marks") as service marks and be entitled to use the term BLUE CROSS in a trade
name ("Licensed Name");


NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    GRANT OF LICENSE


Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
Controlled Affiliate the right to use the Licensed Marks and Name in connection
with, and only in connection with: (i) health care plans and related services,
as defined in BCBSA's License Agreement with Plan, and administering the
non-health portion of workers’ compensation insurance, and (ii) underwriting the
indemnity portion of workers’ compensation insurance, provided that Controlled
Affiliate’s total premium revenue comprises less than 15 percent of the
Sponsoring Plan’s net subscription revenue.


This grant of rights is non-exclusive and is limited to the Service Area served
by the Plan. Controlled Affiliate may use the Licensed Marks and Name in its
legal name on the following conditions: (i) the legal name must be approved in
advance, in writing, by BCBSA; (ii) Controlled Affiliate shall not do business
outside the Service Area under any name or mark; and (iii) Controlled Affiliate
shall not use the Licensed Marks and Name, or any derivative thereof, as part of
any name or symbol used to identify itself in any securities market. Controlled
Affiliate may use the Licensed Marks and Name in its Trade Name only with the
prior, written, consent of BCBSA.


2.    QUALITY CONTROL


A.    Controlled Affiliate agrees to use the Licensed Marks and Name only in
connection with the licensed services and further agrees to be bound by the
conditions regarding quality control shown in attached Exhibit A as they may be
amended by BCBSA from time-to-time.
Amended as of September 19, 2014








--------------------------------------------------------------------------------



B.    Controlled Affiliate agrees to comply with all applicable federal, state
and local laws.


C.    Controlled Affiliate agrees that it will provide on an annual basis (or
more often if reasonably required by Plan or by BCBSA) a report or reports to
Plan and BCBSA demonstrating Controlled Affiliate's compliance with the
requirements of this Agreement including but not limited to the quality control
provisions of this paragraph and the attached Exhibit A.


D.    Controlled Affiliate agrees that Plan and/or BCBSA may, from time-to-time,
upon reasonable notice, review and inspect the manner and method of Controlled
Affiliate's rendering of service and use of the Licensed Marks and Name.


E.    As used herein, a Controlled Affiliate is defined as an entity organized
and operated in such a manner, that the Sponsoring Plan has:


(1)    The legal authority directly or indirectly through wholly-owned
subsidiaries:


(a)    to select members of the Controlled Affiliate’s governing body having not
less than 50% voting control thereof; and


(b)    to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Sponsoring Plan does not concur; and


(c)    to exercise control over the policy and operations of the Controlled
Affiliate at least equal to that exercised by persons or entities (jointly or
individually) other than the Sponsoring Plan; and


Notwithstanding anything to the contrary in (a) through (c) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by the Sponsoring Plan before the Controlled Affiliate can:


(i)
change its legal and/or trade names;



(ii)
change the geographic area in which it operates;



(iii)
change any of the type(s) of businesses in which it engages;



Amended September 19, 2014




















2












--------------------------------------------------------------------------------





(iv)
create, or become liable for by way of guarantee, any indebtedness, other than
indebtedness arising in the ordinary course of business;



(v)
sell any assets, except for sales in the ordinary course of business or sales of
equipment no longer useful or being replaced;



(vi)
make any loans or advances except in the ordinary course of business;



(vii)
enter into any arrangement or agreement with any party directly or indirectly
affiliated with any of the owners or persons or entities with the authority to
select or appoint members or board members of the Controlled Affiliate, other
than the Sponsoring Plan or other Plans (excluding owners of stock holdings of
under 5% in a publicly traded Controlled Affiliate);



(viii)
conduct any business other than under the Licensed Marks and Name;



(ix)
take any action that the Sponsoring Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.





In addition, the Sponsoring Plan directly or indirectly through wholly owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.


Or


(2)    the legal authority directly or indirectly through wholly-owned
subsidiaries:


(a)
to select members of the Controlled Affiliate’s governing body having more than
50% voting control thereof and to:



(b)
to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Sponsoring Plan does not concur; and



(c)
to exercise control over the policy and operations of the Controlled Affiliate.



In addition, the Sponsoring Plan directly or indirectly through wholly-owned
subsidiaries shall own more than 50% of any for-profit Controlled Affiliate.


Or
(3)    With respect to a Controlled Affiliate that is 100% controlled by Plans
including the Sponsoring Plan and which offers solely Medicaid products and
services, the legal authority together with such other Plans:


Amended as of September 19, 2014






3












--------------------------------------------------------------------------------





(a)
to select all members of the Controlled Affiliate’s governing body; and



(b)
to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate; and



(c)
to exercise control over the policy and operations of the Controlled Affiliate.



In addition, the Sponsoring Plan and such other Plans shall own 100% of any
for-profit Controlled Affiliate, with the Sponsoring Plan and such other Plans
each having an ownership interest. Such control and ownership by Plans must be
direct or, if indirect, solely through affiliates that are licensed to use marks
owned by BCBSA. Further, the Sponsoring Plan and such other Plans shall execute
the Addendum to Controlled Affiliate License attached hereto as Exhibit B.


3.    SERVICE MARK USE


A.    Controlled Affiliate recognizes the importance of a comprehensive national
network of independent BCBSA licensees which are committed to strengthening the
Licensed Marks and Name. The Controlled Affiliate further recognizes that its
actions within its Service Area may affect the value of the Licensed Marks and
Name nationwide.


B.    Controlled Affiliate shall at all times make proper service mark use of
the Licensed Marks and Name, including but not limited to use of such symbols or
words as BCBSA shall specify to protect the Licensed Marks and Name and shall
comply with such rules (generally applicable to Controlled Affiliates licensed
to use the Licensed Marks and Name) relative to service mark use, as are issued
from time-to-time by BCBSA. Controlled Affiliate recognizes and agrees that all
use of the Licensed Marks and Name by Controlled Affiliate shall inure to the
benefit of BCBSA.


C.    Controlled Affiliate may not directly or indirectly use the Licensed Marks
and Name in a manner that transfers or is intended to transfer in the Service
Area the goodwill associated therewith to another mark or name, nor may
Controlled Affiliate engage in activity that may dilute or tarnish the unique
value of the Licensed Marks and Name.


D.    If Controlled Affiliate meets the standards of 2E(1) but not 2E(2) above
and any of Controlled Affiliate's advertising or promotional material is
reasonably determined by BCBSA and/or the Plan to be in contravention of rules
and regulations governing the use of the Licensed Marks and Name, Controlled
Affiliate shall for ninety (90) days thereafter obtain prior approval from BCBSA
of advertising and promotional efforts using the Licensed Marks and Name,
approval or disapproval thereof to be forthcoming within five (5) business days
of receipt of same by BCBSA or its designee. In all advertising and promotional
efforts, Controlled Affiliate shall observe the Service Area limitations
applicable to Plan.


E.    Notwithstanding any other provision in the Plan’s License Agreement with
BCBSA or in this Agreement, Controlled Affiliate shall use its best efforts to
promote and build the value of the Licensed Marks and Name.
Amended September 19, 2014




4












--------------------------------------------------------------------------------



4.    SUBLICENSING AND ASSIGNMENT

    Controlled Affiliate shall not, directly or indirectly, sublicense,
transfer, hypothecate, sell, encumber or mortgage, by operation of law or
otherwise, the rights granted hereunder and any such act shall be voidable at
the sole option of Plan or BCBSA. This Agreement and all rights and duties
hereunder are personal to Controlled Affiliate.


5.    INFRINGEMENT


Controlled Affiliate shall promptly notify Plan and Plan shall promptly notify
BCBSA of any suspected acts of infringement, unfair competition or passing off
that may occur in relation to the Licensed Marks and Name. Controlled Affiliate
shall not be entitled to require Plan or BCBSA to take any actions or institute
any proceedings to prevent infringement, unfair competition or passing off by
third parties. Controlled Affiliate agrees to render to Plan and BCBSA, without
charge, all reasonable assistance in connection with any matter pertaining to
the protection of the Licensed Marks and Name by BCBSA.


6.    LIABILITY INDEMNIFICATION


Controlled Affiliate and Plan hereby agree to save, defend, indemnify and hold
BCBSA harmless from and against all claims, damages, liabilities and costs of
every kind, nature and description (except those arising solely as a result of
BCBSA's negligence) that may arise as a result of or related to: (i) Controlled
Affiliate's rendering of services under the Licensed Marks and Name; or (ii) the
activities of any hospital, medical group, clinic or other provider of health
services that is owned or controlled directly or indirectly by Plan or
Controlled Affiliate.


7.    LICENSE TERM


A.    Except as otherwise provided herein, the license granted by this Agreement
shall remain in effect for a period of one (1) year and shall be automatically
extended for additional one (1) year periods unless terminated pursuant to the
provisions herein.


B.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that: (i) the Plan ceases to be authorized to use the Licensed Marks and
Name; or (ii) pursuant to Paragraph 15(a)(x) of the Blue Cross License Agreement
the Plan ceases to be authorized to use the Licensed Names and Marks in the
geographic area served by the Controlled Affiliate provided, however, that if
the Controlled Affiliate is serving more than one State or portions thereof, the
termination of this Agreement shall be limited to the State(s) or portions
thereof in which the Plan’s license to use the Licensed Marks and Names is
terminated. By not appealing or challenging such regulatory action within the
time prescribed by law or regulation, and in any event no later than 120 days
after such action is taken, a Plan shall be deemed to have exhausted its rights
to appeal or challenge, and automatic termination shall proceed.




Amended as of June 21, 2012








5












--------------------------------------------------------------------------------







C.     Notwithstanding any other provision of this Agreement, this license to
use the Licensed Marks and Name may be forthwith terminated by the Plan or the
affirmative vote of the majority of the Board of Directors of BCBSA present and
voting at a special meeting expressly called by BCBSA for the purpose on ten
(10) days written notice to the Plan advising of the specific matters at issue
and granting the Plan an opportunity to be heard and to present its response to
the Board for: (1) failure to comply with any applicable minimum capital or
liquidity requirement under the quality control standards of this Agreement; or
(2) failure to comply with the "Organization and Governance" quality control
standard of this Agreement; or (3) impending financial insolvency; or (4) for a
Smaller Controlled Affiliate (as defined in Exhibit A), failure to comply with
any of the applicable requirements of Standards 2, 3, 4, 5 or 7 of attached
Exhibit A; or (5) the pendency of any action instituted against the Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business or seeking the declaration or establishment of a
trust for any of its property or business, unless this Controlled Affiliate
License Agreement has been earlier terminated under paragraph 7(e); or (6)
failure by a Controlled Affiliate that meets the standards of 2E(1) but not
2E(2) above to obtain BCBSA's written consent to a change in the identity of any
owner, in the extent of ownership, or in the identity of any person or entity
with the authority to select or appoint members or board members, provided that
as to publicly traded Controlled Affiliates this provision shall apply only if
the change affects a person or entity that owns at least 5% of the Controlled
Affiliate's stock before or after the change; or (7) such other reason as is
determined in good faith immediately and irreparably to threaten the integrity
and reputation of BCBSA, the Plans, any other licensee including Controlled
Affiliate and/or the Licensed Marks and Name.


D.    Except as otherwise provided in Paragraphs 7(B), 7(C) or 7(E) herein,
should Controlled Affiliate fail to comply with the provisions of this Agreement
and not cure such failure within thirty (30) days of receiving written notice
thereof (or commence a cure within such thirty day period and continue diligent
efforts to complete the cure if such curing cannot reasonably be completed
within such thirty day period) BCBSA or the Plan shall have the right to issue a
notice that the Controlled Affiliate is in a state of noncompliance. If a state
of noncompliance as aforesaid is undisputed by the Controlled Affiliate or is
found to exist by a mandatory dispute resolution panel and is uncured as
provided above, BCBSA shall have the right to seek judicial enforcement of the
Agreement or to issue a notice of termination thereof. Notwithstanding any other
provisions of this Agreement, any disputes as to the termination of this License
pursuant to Paragraphs 7(B), 7(C) or 7(E) of this Agreement shall not be subject
to mediation and mandatory dispute resolution. All other disputes between BCBSA,
the Plan and/or Controlled Affiliate shall be submitted promptly to mediation
and mandatory dispute resolution. The mandatory dispute resolution panel shall
have authority to issue orders for specific performance and assess monetary
penalties. Except, however, as provided in Paragraphs 7(B) and 7(E) of this
Agreement, this license to use the Licensed Marks and Name may not be finally
terminated for any reason without the affirmative vote of a majority of the
present and voting members of the Board of Directors of BCBSA.












6












--------------------------------------------------------------------------------





E.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that:


(1)    Controlled Affiliate shall no longer comply with item 2(E) above;


(2)    Appropriate dues, royalties and other payments for Controlled Affiliate
pursuant to paragraph 9 hereof, which are the royalties for this License
Agreement, are more than sixty (60) days in arrears to BCBSA; or


(3)    Any of the following events occur: (i) a voluntary petition shall be
filed by Controlled Affiliate seeking bankruptcy, reorganization, arrangement
with creditors or other relief under the bankruptcy laws of the United States or
any other law governing insolvency or debtor relief, or (ii) an involuntary
petition or proceeding shall be filed against Controlled Affiliate seeking
bankruptcy, reorganization, arrangement with creditors or other relief under the
bankruptcy laws of the United States or any other law governing insolvency or
debtor relief and such petition or proceeding is consented to or acquiesced in
by Controlled Affiliate or is not dismissed within sixty (60) days of the date
upon which the petition or other document commencing the proceeding is served
upon the Controlled Affiliate, or (iii) an order for relief is entered against
Controlled Affiliate in any case under the bankruptcy laws of the United States,
or Controlled Affiliate is adjudged bankrupt or insolvent as those terms are
defined in the Uniform Commercial Code as enacted in the State of Illinois by
any court of competent jurisdiction, or (iv) Controlled Affiliate makes a
general assignment of its assets for the benefit of creditors, or (v) any
government or any government official, office, agency, branch, or unit assumes
control of Controlled Affiliate or delinquency proceedings (voluntary or
involuntary) are instituted, or (vi) an action is brought by Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking the
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business, or (vii) an action is instituted by any
governmental entity or officer against Controlled Affiliate seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by Controlled
Affiliate or is not dismissed within one hundred thirty (130) days of the date
upon which the pleading or other document commencing the action is served upon
the Controlled Affiliate, provided that if the action is stayed or its
prosecution is enjoined, the one hundred thirty (130) day period is tolled for
the duration of the stay or injunction, and provided further, that the
Association’s Board of Directors may toll or extend the 130 day period at any
time prior to its expiration, or (viii) a trustee, interim trustee, receiver or
other custodian for any of Controlled Affiliate's property or business is
appointed or the Controlled Affiliate is ordered dissolved or liquidated.
Notwithstanding any other provision of this Agreement, a declaration or a
request for declaration of the existence of a trust over any of the Controlled
Affiliate’s property or business shall not in itself be deemed to constitute or
seek appointment of a trustee, interim trustee, receiver or other custodian for
purposes of subparagraphs 7(e)(3)(vii) and (viii) of this Agreement




Amended as of March 18, 2004










7












--------------------------------------------------------------------------------





F.    Upon termination of this Agreement for cause or otherwise, Controlled
Affiliate agrees that it shall immediately discontinue all use of the Licensed
Marks and Name, including any use in its trade name.


G.    Upon termination of this Agreement, Controlled Affiliate shall immediately
notify all of its customers that it is no longer a licensee of BCBSA and, if
directed by the Association’s Board of Directors, shall provide instruction on
how the customer can contact BCBSA or a designated licensee to obtain further
information on securing coverage. The notification required by this paragraph
shall be in writing and in a form approved by BCBSA. The BCBSA shall have the
right to audit the terminated entity's books and records to verify compliance
with this paragraph.


H.    In the event this Agreement terminates pursuant to 7(b) hereof, or in the
event the Controlled Affiliate is a Larger Controlled Affiliate (as defined in
Exhibit A), upon termination of this Agreement, the provisions of Paragraph 7.G.
shall not apply and the following provisions shall apply, except that, in the
event of a partial termination of this Agreement pursuant to Paragraph 7(B)(ii)
of this Agreement, the notices, national account listing, payment, and audit
right listed below shall be applicable solely with respect to the geographic
area for which the Plan’s license to use the Licensed Names and Marks is
terminated:


(1)    The Controlled Affiliate shall send a notice through the U.S. mails, with
first class postage affixed, to all individual and group customers, providers,
brokers and agents of products or services sold, marketed, underwritten or
administered by the Controlled Affiliate under the Licensed Marks and Name. The
form and content of the notice shall be specified by BCBSA and shall, at a
minimum, notify the recipient of the termination of the license, the
consequences thereof, and instructions for obtaining alternate products or
services licensed by BCBSA, subject to any conflicting state law and state
regulatory requirements. This notice shall be mailed within 15 days after
termination.


(2)    The Controlled Affiliate shall deliver to BCBSA within five days of a
request by BCBSA a listing of national accounts in which the Controlled
Affiliate is involved (in a control, participating or servicing capacity),
identifying the national account and the Controlled Affiliate’s role therein.


(3)    Unless the cause of termination is an event respecting BCBSA stated in
paragraph 15(a) or (b) of the Plan’s license agreement with BCBSA to use the
Licensed Marks and Name, the Controlled Affiliate, the Plan, and any other
Licensed Controlled Affiliates of the Plan shall be jointly liable for payment
to BCBSA of an amount equal to the Re-Establishment Fee (desribed below)
multiplied by the number of Licensed Enrollees of the Controlled Affiliate;
provided that if any other Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in the Service Area established by this Agreement, the
Re-Establishment Fee shall be multiplied by a fraction, the numerator of which
is the number of Licensed Enrollees of the Controlled Affiliate, the Plan, and
any other Licensed Controlled Affiliates and the denominator of which is the
total number of Licensed Enrollees in the Service Area.


Amended as of June 16, 2005






8












--------------------------------------------------------------------------------



The Re-Establishment Fee shall be indexed to a base fee of $80. The
Re-Establishment Fee through December 31, 2005 shall be $80. The
Re-establishment Fee for calendar years after December 31, 2005 shall be
adjusted on January 1 of each calendar year up to and including January 1, 2010
and shall be the base fee multiplied by 100% plus the cumulative percentage
increase or decrease in the Plans’ gross administrative expense (standard BCBSA
definition) per Licensed Enrollee since December 31, 2004. The adjustment shall
end on January 1, 2011, at which time the Re-Establishment Fee shall be fixed at
the then-current amount and no longer automatically adjusted. For example, if
the Plans’ gross administrative expense per Licensed Enrollee was $278.60,
$285.00 and $290.00 for calendar year end 2004, 2005 and 2006, respectively, the
January 1, 2007 Re-Establishment Fee would be $83.27 (100% of base fee plus
$1.84 for calendar year 2005 and $1.43 for calendar year 2006). Licensed
Enrollee means each and every person and covered dependent who is enrolled as an
individual or member of a group receiving products or services sold, marketed or
administered under marks or names licensed by BCBSA as determined at the earlier
of (i) the end of the last fiscal year of the terminated entity which ended
prior to termination or (ii) the fiscal year which ended before any transactions
causing the termination began. Notwithstanding the foregoing, the amount payable
pursuant to this subparagraph H. (3) shall be due only to the extent that, in
BCBSA’s opinion, it does not cause the net worth of the Controlled Affiliate,
the Plan or any other Licensed Controlled Affiliates of the Plan to fall below
100% of the Health Risk-Based Capital formula, or its equivalent under any
successor formula, as set forth in the applicable financial responsibility
standards established by BCBSA (provided such equivalent is approved for
purposes of this sub paragraph by the affirmative vote of three-fourths of the
Plans and three-fourths of the total then current weighted vote of all the
Plans); measured as of the date of termination, and adjusted for the value of
any transactions not made in the ordinary course of business. This payment shall
not be due in connection with transactions exclusively by or among Plans or
their affiliates, including reorganizations, combinations or mergers, where the
BCBSA Board of Directors determines that the license termination does not result
in a material diminution in the number of Licensed Enrollees or the extent of
their coverage. At least 50% of the Re-Establishment Fee shall be awarded to the
Plan (or Plans) that receive the new license(s) for the service area(s) at
issue; provided, however, that such award shall not become due or payable until
all disputes, if any, regarding the amount of and BCBSA’s right to such
Re-Establishment Fee have been finally resolved; and provided further that the
award shall be based on the final amount actually received by BCBSA. The Board
of Directors shall adopt a resolution which it may amend from time to time that
shall govern BCBSA’s use of its portion of the award. In the event that the
Controlled Affiliate’s license is reinstated by BCBSA or is deemed to have
remained in effect without interruption by a court of competent jurisdiction,
BCBSA shall reimburse the Controlled Affiliate (and/or the Plan or its other
Licensed Controlled Affiliates, as the case may be) for payments made under this
subparagraph 7.H.(3) only to the extent that such payments exceed the amounts
due to BCBSA pursuant to paragraph 7.M. and


Amended as of June 16, 2005












9












--------------------------------------------------------------------------------





any costs associated with reestablishing the Service Area, including payments
made by BCBSA to a Plan or Plans (or their Licensed Controlled Affiliates) for
purposes of replacing the Controlled Affiliate.


(4)    BCBSA shall have the right to examine and audit and/or hire at terminated
entity’s expense a third party auditor to examine and audit the books and
records of the Controlled Affiliate, the Plan, and any other Licensed Controlled
Affiliates of the Plan to verify compliance with this paragraph 7.H.


(5)    Subsequent to termination of this Agreement, the terminated entity and
its affiliates, agents, and employees shall have an ongoing and continuing
obligation to protect all BCBSA and Blue Licensee data that was acquired or
accessed during the period this Agreement was in force, including but not
limited to all confidential processes, pricing, provider, discount and other
strategic and competitively sensitive information (“Blue Information”) from
disclosure, and shall not, either alone or with another entity, disclose such
Blue Information or use it in any manner to compete without the express written
permission of BCBSA.


(6)    As to a breach of 7.H.(1), (2), (3), (4) or (5) the parties agree that
the obligations are immediately enforceable in a court of competent
jurisdiction. As to a breach of 7.H.(1), (2) or (4) by the Controlled Affiliate,
the parties agree there is no adequate remedy at law and BCBSA is entitled to
obtain specific performance.


I.    This Agreement shall remain in effect until terminated by the Controlled
Affiliate or the Plan upon not less than eighteen (18) months written notice to
the Association or upon a shorter notice period approved by BCBSA in writing at
its sole discretion, or until terminated as otherwise provided herein. The
Plan’s right to terminate without cause upon such notice is unfettered and may
be exercised in the Plan’s sole discretion.


J.    In the event the Controlled Affiliate is a Smaller Controlled Affiliate
(as defined in Exhibit A), the Controlled Affiliate agrees to be jointly liable
for the amount described in H.3. and M. hereof upon termination of the BCBSA
license agreement of any Larger Controlled Affiliate of the Plan.


K.    BCBSA shall be entitled to enjoin the Controlled Affiliate or any related
party in a court of competent jurisdiction from entry into any transaction which
would result in a termination of this Agreement unless the Plan’s license from
BCBSA to use the Licensed Marks and Names has been terminated pursuant to 10(d)
of the Plan’s license agreement upon the required 6 month written notice.


L.    BCBSA acknowledges that it is not the owner of assets of the Controlled
Affiliate.


M.    In the event that the Plan has more than 50 percent voting control of the
Controlled Affiliate under Paragraph 2(E)(2) above and is a Larger Controlled
Affiliate (as defined in Exhibit A), then the vote called for in Paragraphs 7(C)
and 7(D) above shall require the affirmative vote of three-fourths of the Plans
and three-fourths of the total then current weighted vote of all the Plans.
Amended as of September 19, 2014




10












--------------------------------------------------------------------------------





N.    In the event this Agreement terminates and is subsequently reinstated by
BCBSA or is deemed to have remained in effect without interruption by a court of
competent jurisdiction, the Controlled Affiliate, the Plan, and any other
Licensed Controlled Affiliates of the Plan shall be jointly liable for
reimbursing BCBSA the reasonable costs incurred by BCBSA in connection with the
termination and the reinstatement or court action, and any associated legal
proceedings, including but not limited to: outside legal fees, consulting fees,
public relations fees, advertising costs, and costs incurred to develop, lease
or establish an interim provider network. Any amount due to BCBSA under this
subparagraph may be waived in whole or in part by the BCBSA Board of Directors
in its sole discretion.


8.    DISPUTE RESOLUTION


The parties agree that any disputes between them or between or among either of
them and one or more Plans or Controlled Affiliates of Plans that use in any
manner the Blue Cross and Blue Cross Marks and Name are subject to the Mediation
and Mandatory Dispute Resolution process attached to and made a part of Plan's
License from BCBSA to use the Licensed Marks and Name as Exhibit 5 as amended
from time-to-time, which documents are incorporated herein by reference as
though fully set forth herein.


9.    LICENSE FEE


Controlled Affiliate will pay to BCBSA a fee for this License determined
pursuant to the formula(s) set forth in Exhibit C.


10.    JOINT VENTURE


Nothing contained in the Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between Plan and
Controlled Affiliate or between either and BCBSA.






























Amended as of September 19, 2014








11












--------------------------------------------------------------------------------





11.    NOTICES AND CORRESPONDENCE


Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.


12.    COMPLETE AGREEMENT


This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof. This Agreement may only be amended by the
affirmative vote of three-fourths of the Plans and three-fourths of the total
then current weighted vote of all the Plans as officially recorded by the BCBSA
Corporate Secretary.




13.    SEVERABILITY


If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such findings shall in no way affect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.


14.    NONWAIVER


No waiver by BCBSA of any breach or default in performance on the part of
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.


14A.    VOTING


For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the Plan
shall have one vote. For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless the greater of: (i) 6/52 or more of the Plans
(rounded to the nearest whole number, with 0.5 or multiples thereof being
rounded to the next higher whole number) fail to cast weighted votes in favor of
the question; or (ii) three (3) of the Plans fail to cast weighted votes in
favor of the question. Notwithstanding the foregoing provision, if there are
thirty-nine (39) Plans, the requirement of an affirmative three-fourths weighted
vote shall be deemed satisfied with a lesser weighted vote unless four (4) or
more Plans fail to cast weighted votes in favor of the question.


Amended as of June 16, 2005






12












--------------------------------------------------------------------------------































THIS PAGE IS INTENTIONALLY BLANK.




























































13












--------------------------------------------------------------------------------





15.    GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.


16.    HEADINGS


The headings inserted in this agreement are for convenience only and shall have
no bearing on the interpretation hereof.


IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed and effective as of the date of last signature written below.




Controlled Affiliate:


By:                            


Date:____________________________________




Plan:


By:                            


Date:____________________________________




BLUE CROSS AND BLUE SHIELD ASSOCIATION


By:______________________________________


Date:____________________________________














































14












--------------------------------------------------------------------------------



EXHIBIT A






CONTROLLED AFFILIATE LICENSE STANDARDS
November 2014
PREAMBLE




For purposes of definition:


A "smaller Controlled Affiliate:" (1) comprises less than fifteen percent (15%)
of Sponsoring Plan's and its licensed Controlled Affiliates' total member
enrollment (as reported on the BCBSA Quarterly Enrollment Report, excluding
rider and freestanding coverage, and treating an entity seeking licensure as
licensed);* or (2) underwrites the indemnity portion of workers’ compensation
insurance and has total premium revenue less than 15 percent of the Sponsoring
Plan’s net subscription revenue.


A "larger Controlled Affiliate" comprises fifteen percent (15%) or more of
Sponsoring Plan's and its licensed Controlled Affiliates' total member
enrollment (as reported on the BCBSA Quarterly Enrollment Report, excluding
rider and freestanding coverage, and treating an entity seeking licensure as
licensed.)*


Changes in Controlled Affiliate status:


If any Controlled Affiliate's status changes regarding: its Plan ownership
level, its risk acceptance or direct delivery of medical care, the Controlled
Affiliate shall notify BCBSA within thirty (30) days of such occurrence in
writing and come into compliance with the applicable standards within six (6)
months.


If a smaller Controlled Affiliate’s health and workers’ compensation
administration business reaches or surpasses fifteen percent (15%) of the total
member enrollment of the Sponsoring Plan and licensed Controlled Affiliates, the
Controlled Affiliate shall:










Amended as of September 19, 2014
















15



--------------------------------------------------------------------------------



EXHIBIT A (continued)


1.
Within thirty (30) days, notify BCBSA of this fact in writing, including
evidence that the Controlled Affiliate meets the minimum liquidity and capital
(BCBSA “Health Risk-Based Capital (HRBC)” as defined by the NAIC and
state-established minimum reserve) requirements of the larger Controlled
Affiliate Financial Responsibility standard; and



2.
Within six (6) months after reaching or surpassing the fifteen percent (15%)
threshold, demonstrate compliance with all license requirements for a larger
Controlled Affiliate.



If a Controlled Affiliate that underwrites the indemnity portion of workers’
compensation insurance receives a change in rating or proposed change in rating,
the Controlled Affiliate shall notify BCBSA within 30 days of notification by
the external rating agency.


*For purposes of this calculation,


The numerator equals:


Applicant Controlled Affiliate's member enrollment, as defined in BCBSA's
Quarterly Enrollment Report (excluding rider and freestanding coverage).


The denominator equals:


Numerator PLUS Sponsoring Plan and all other licensed Controlled Affiliates'
member enrollment, as reported in BCBSA's Quarterly Enrollment Report (excluding
rider and freestanding coverage).








Amended as of September 19, 2002


























16



--------------------------------------------------------------------------------



EXHIBIT A (continued)


STANDARDS FOR LICENSED CONTROLLED AFFILIATES
Each licensed controlled affiliate shall be subject to certain standards as
determined below:
1.    What percent of the licensed controlled affiliate is controlled by the
Sponsoring Plan and other Plans?
More than 50% by Sponsoring Plan


ò


Standard 1A, 4
50% by Sponsoring Plan


ò


Standard 1B, 4
100% Plan control but less than 50% Sponsoring Plan Control and its offers
solely Medicaid products and services
ò


Standard1(C)



IN ADDITION,
2.    Is risk being assumed?
 
Yes
 
No
÷
ò
ø
÷
ò
 
Controlled Affiliate underwrites any indemnity portion of workers’ compensation
insurance
ò
Standards 7A-7E, 11
Controlled Affiliate comprises < 15% of total member enrollment of Sponsoring
Plan and its licensed affiliates, and does not underwrite the indemnity portion
of workers’ compensation insurance
ò


Standard 2 (Guidelines 1.1,1.2) and Standard 11
Controlled Affiliate comprises > 15% of total member enrollment of Sponsoring
Plan and its licensed affiliates, and does not underwrite the indemnity portion
of workers’ compensation insurance
ò


Standard 6H
Controlled Affiliate comprises < 15% of total member enrollment of Sponsoring
Plan and its licensed affiliates


ò








Standard 2
(Guidelines 1.1,1.3) and Standard 11
Controlled Affiliate comprises > 15% of total member enrollment of Sponsoring
Plan and its licensed affiliates


ò


Standard 6H













IN ADDITION,
3.    Is medical care being directly provided?
Yes
ò
Standard 3A
No
ò
Standard 3B

IN ADDITION,
4.    If the controlled affiliate has health or workers’ compensation
administration business, does such business comprise 15% or more of the total
member enrollment of Plan and its licensed controlled affiliates?
Yes
 
No
ò
÷
÷
 
ø
Standards 6A-6J
Controlled Affiliate
is not a former
primary licensee and is not subject to Standard 1(C)
Controlled Affiliate is a former primary licensee
 
Controlled Affiliate is not a former primary licensee and is subject to Standard
1(C)
ò
ò
 
ò
Standards 5,8,9B,10,11
Standards 5,8,9A,11
 
Standards 5,8,9B,11



17


--------------------------------------------------------------------------------








EXHIBIT A (continued)




Standard 1 - Organization and Governance            


1A.) The Standard for more than 50% Plan control is:


A Controlled Affiliate shall be organized and operated in such a manner that a
Plan authorized to use the Licensed Marks in the Service Area of the Controlled
Affiliate pursuant to the separate Primary License Agreement with BCBSA, (the
“Sponsoring Plan”), has the legal authority, directly or indirectly through
wholly-owned subsidiaries: 1) to select members of the Controlled Affiliate’s
governing body having more than 50% voting control thereof; and 2) to prevent
any change in the articles of incorporation, bylaws or other establishing or
governing documents of the Controlled Affiliate with which the Sponsoring Plan
does not concur; and 3) to exercise control over the policy and operations of
the Controlled Affiliate. In addition, the Sponsoring Plan directly or
indirectly through wholly-owned subsidiaries shall own more than 50% of any
for-profit Controlled Affiliate.


1B.)
The Standard for 50% Plan control is:



A Controlled Affiliate shall be organized and operated in such a manner that a
Plan authorized to use the Licensed Marks in the Service Area of the Controlled
Affiliate pursuant to the separate Primary License Agreement with BCBSA, (the
“Sponsoring Plan”), has the legal authority, directly or indirectly through
wholly-owned subsidiaries:


1)
to select members of the Controlled Affiliate’s governing body having not less
than 50% voting control thereof; and



2)
to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Sponsoring Plan does not concur; and



3)
to exercise control over the policy and operations of the Controlled Affiliate
at least equal to that exercised by persons or entities (jointly or
individually) other than the Sponsoring Plan.



Amended as of September 19, 2014






















18


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Notwithstanding anything to the contrary in 1) through 3) hereof, the Controlled
Affiliate’s establishing or governing documents must also require written
approval by Sponsoring Plan before the Controlled Affiliate can:


o    change the geographic area in which it operates


o    change its legal and/or trade names


o    change any of the types of businesses in which it engages


o    create, or become liable for by way of guarantee, any indebtedness, other
than indebtedness arising in the ordinary course of business


o    sell any assets, except for sales in the ordinary course of business or
sales of equipment no longer useful or being replaced


o    make any loans or advances except in the ordinary course of business


o    enter into any arrangement or agreement with any party directly or
indirectly affiliated with any of the owners or persons or entities with the
authority to select or appoint members or board members of the Controlled
Affiliate, other than the Sponsoring Plan or other Plans (excluding owners of
stock holdings of under 5% in a publicly traded Controlled Affiliate)


o    conduct any business other than under the Licensed Marks and Name


o    take any action that the Sponsoring Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.


In addition, the Sponsoring Plan directly or indirectly through wholly-owned
subsidiaries shall own at least 50% of any for-profit Controlled Affiliate.


1C.)    The Standard for 100% Plan control but less than 50% Sponsoring Plan
Control:


A Controlled Affiliate shall be organized and operated in such a manner that (i)
it offers solely Medicaid products and services; and (ii) a Plan authorized to
use the Licensed Marks in the Service Area of the Controlled Affiliate pursuant
to the separate Primary License Agreement with BCBSA (the “Sponsoring Plan,) has
the legal authority together with Other Plans:
Amended September 19, 2014














19


--------------------------------------------------------------------------------








1)
to select all members of the Controlled Affiliate’s governing body; and



2)
to prevent any change in the articles of incorporation, bylaws, or other
establishing or governing documents of the Controlled Affiliate; and



3)
to exercise control over the policy and operations of the Controlled Affiliate.



In addition, the Sponsoring Plan and such other Plans shall own 100% of any
for-profit Controlled Affiliate, with the Sponsoring Plan and such other Plans
each having an ownership interest. Such 100% control and ownership by Plans
shall be direct or, if indirect, solely through affiliates that are licensed to
use marks owned by BCBSA. Further, the Sponsoring Plan and such other Plans
shall execute the Addendum to Controlled Affiliate License.




Amended September 19, 2014


































































20


--------------------------------------------------------------------------------






EXHIBIT A (continued)




Standard 2 - Financial Responsibility


A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers. If a risk-assuming Controlled Affiliate ceases operations for any
reason, Blue Cross and/or Blue Cross Plan coverage will be offered to all
Controlled Affiliate subscribers without exclusions, limitations or conditions
based on health status. If a nonrisk-assuming Controlled Affiliate ceases
operations for any reason, Sponsoring Plan will provide for services to its
customers. The requirements of the preceding two sentences shall apply to all
lines of business unless a line of business is specially exempted from the
requirement(s) by the BCBSA Board of Directors.


Standard 3 - State Licensure/Certification


3A.)
The Standard for a Controlled Affiliate that employs, owns or contracts on a
substantially exclusive basis for medical services is:



A Controlled Affiliate shall maintain unimpaired licensure or certification for
its medical care providers to operate under applicable state laws.


3B.)
The Standard for a Controlled Affiliate that does not employ, own or contract on
a substantially exclusive basis for medical services is:



A Controlled Affiliate shall maintain unimpaired licensure or certification to
operate under applicable state laws.
    
Standard 4 - Certain Disclosures


A Controlled Affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of 1) the structure of the Blue
Cross and Blue Shield System; and 2) the independent nature of every licensee;
and 3) the Controlled Affiliate's financial condition.










Amended as of September 19, 2014
















21


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Standard 5 - Reports and Records for Certain Smaller Controlled Affiliates


For a smaller Controlled Affiliate that does not underwrite the indemnity
portion of workers’ compensation insurance, the Standard is:


A Controlled Affiliate and/or its Sponsoring licensed Plan shall furnish, on a
timely and accurate basis, reports and records relating to these Standards and
the License Agreements between BCBSA and Controlled Affiliate.


Standard 6 - Other Standards for Larger Controlled Affiliates


Standards 6(A) - (I) that follow apply to larger Controlled Affiliates.


Standard 6(A): Board of Directors


A Controlled Affiliate Governing Board shall act in the interest of its
Corporation in providing cost-effective health care services to its customers. A
Controlled Affiliate shall maintain a governing Board, which shall control the
Controlled Affiliate, composed of a majority of persons other than providers of
health care services, who shall be known as public members. A public member
shall not be an employee of or have a financial interest in a health care
provider, nor be a member of a profession which provides health care services.


Standard 6(B): Responsiveness to Customers


A Controlled Affiliate shall be operated in a manner responsive to customer
needs and requirements.


Standard 6(C): Participation in National Programs


A Controlled Affiliate shall effectively and efficiently participate in each
national program as from time to time may be adopted by the Member Plans for the
purposes of providing portability of membership between the licensees and ease
of claims processing for customers receiving benefits outside of the Controlled
Affiliate's Service Area.


Amended as of September 19, 2014
























22


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Such programs are applicable to licensees, and include:


1.
BlueCard Program;



2.
Inter‑Plan Teleprocessing System (ITS);



3.
National Account Programs;



4.
Business Associate Agreement for Blue Cross and Blue Shield Licensees, effective
April 14, 2003; and



5.
Inter-Plan Medicare Advantage Program.



Standard 6(D): Financial Performance Requirements


In addition to requirements under the national programs listed in
Standard 6C: Participation in National Programs, a Controlled Affiliate shall
take such action as required to ensure its financial performance in programs and
contracts of an inter-licensee nature or where BCBSA is a party.


Standard 6(E): Cooperation with Plan Performance Response Process


A Controlled Affiliate shall cooperate with BCBSA's Board of Directors and its
Brand Enhancement & Protection Committee in the administration of the Plan
Performance Response Process and in addressing Controlled Affiliate performance
problems identified thereunder.


Standard 6(F): Independent Financial Rating


A Controlled Affiliate shall obtain a rating of its financial strength from an
independent rating agency approved by BCBSA's Board of Directors for such
purpose.


Standard 6(G): Local and National Best Efforts


Notwithstanding any other provision in the Plan’s License Agreement with BCBSA
or in this License Agreement, during each year, a Controlled Affiliate shall use
its best efforts to promote and build the value of the Blue Cross Mark.


Standard 6(H): Financial Responsibility


A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.                 Amended as of November 21, 2014








23


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Standard 6(I): Reports and Records


A Controlled Affiliate shall furnish to BCBSA on a timely and accurate basis
reports and records relating to compliance with these Standards and the License
Agreements between BCBSA and Controlled Affiliate. Such reports and records are
the following:


A)
BCBSA Controlled Affiliate Licensure Information Request; and



B)
Biennial trade name and service mark usage material, including disclosure
material; and



C)
Changes in the ownership and governance of the Controlled Affiliate, including
changes in its charter, articles of incorporation, or bylaws, changes in a
Controlled Affiliate's Board composition, or changes in the identity of the
Controlled Affiliate's Principal Officers, and changes in risk acceptance,
contract growth, or direct delivery of medical care; and



D)
Semi-annual “Health Risk-Based Capital (HRBC) Report”as defined by the NAIC,
Annual Certified Audit Report, Insurance Department Examination Report, Annual
Statement filed with State Insurance Department (with all attachments), and



























Amended as of November 17, 2011


























24


--------------------------------------------------------------------------------






EXHIBIT A (continued)




Standard 6(J): Control by Unlicensed Entities Prohibited


No Controlled Affiliate shall cause or permit an entity other than a Plan or a
Licensed Controlled Affiliate thereof to obtain control of the Controlled
Affiliate or to acquire a substantial portion of its assets related to
licensable services.


Standard 7 - Other Standards for Risk-Assuming Workers’ Compensation Controlled
Affiliates


Standards 7(A) - (E) that follow apply to Controlled Affiliates that underwrite
the indemnity portion of workers’ compensation insurance.


Standard 7 (A): Financial Responsibility


A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.


Standard 7(B): Reports and Records


A Controlled Affiliate shall furnish, on a timely and accurate basis, reports
and records relating to compliance with these Standards and the License
Agreements between BCBSA and the Controlled Affiliate. Such reports and records
are the following:


A.
BCBSA Controlled Affiliate Licensure Information Request; and



B.
Biennial trade name and service mark usage materials, including disclosure
materials; and



C.
Annual Certified Audit Report, Annual Statement as filed with the State
Insurance Department (with all attachments), Annual NAIC’s Risk-Based Capital
Worksheets for Property and Casualty Insurers; and



D.
Quarterly Estimated Risk-Based Capital for Property and Casualty Insurers,
Insurance Department Examination Report; and



     Amended as of November 17, 2011














25


--------------------------------------------------------------------------------






EXHIBIT A (continued)


E.
Notification of all changes and proposed changes to independent ratings within
30 days of receipt and submission of a copy of all rating reports; and


F.
Changes in the ownership and governance of the Controlled Affiliate including
changes in its charter, articles of incorporation, or bylaws, changes in a
Controlled Affiliate’s Board composition, Plan control, state license status,
operating area, the Controlled Affiliate’s Principal Officers or direct delivery
of medical care.



Standard 7(C): Loss Prevention


A Controlled Affiliate shall apply loss prevention protocol to both new and
existing business.


Standard 7(D): Claims Administration


A Controlled Affiliate shall maintain an effective claims administration process
that includes all the necessary functions to assure prompt and proper resolution
of medical and indemnity claims.


Standard 7(E): Disability and Provider Management


A Controlled Affiliate shall arrange for the provision of appropriate and
necessary medical and rehabilitative services to facilitate early intervention
by medical professionals and timely and appropriate return to work.


                        
























Amended as of November 16, 2000










26


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Standard 8 - Cooperation with Controlled Affiliate License Performance Response
Process Protocol


A Controlled Affiliate and its Sponsoring Plan shall cooperate with BCBSA’s
Board of Directors and its Brand Enhancement & Protection Committee in the
administration of the Controlled Affiliate License Performance Response Process
Protocol (ALPRPP) and in addressing Controlled Affiliate compliance problems
identified thereunder.


Standard 9(A) - Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees


A smaller controlled affiliate that formerly was a Primary Licensee shall
effectively and efficiently participate in certain national programs from time
to time as may be adopted by Member Plans for the purposes of providing ease of
claims processing for customers receiving benefits outside of the Controlled
Affiliate’s service area and be subject to certain relevant financial and
reporting requirements.
A.
National program requirements include:

•
BlueCard Program;

•
Inter-Plan Teleprocessing System (ITS);

•
National Account Programs.

B.
Financial Requirements include:

•
Standard 6(D): Financial Performance Requirements and Standard 6(H): Financial
Responsibility; or

•
A financial guarantee covering the Controlled Affiliate’s Inter-Plan Programs
obligations in a form, and from a guarantor, acceptable to BCBSA.







Amended as of November 21, 2014














27


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Standard 9(A) - Participation in National Programs by Smaller Controlled
Affiliates that were former Primary Licensees


C.
Reporting requirements include:

•
The Semi-annual Health Risk-Based Capital (HRBC) Report.





































Amended as of June 13, 2002


















28


--------------------------------------------------------------------------------






EXHIBIT A (continued)


Standard 9(B) - Participation in National Programs by Smaller Controlled
Affiliates


A smaller controlled affiliate shall participate in national programs in
accordance with BlueCard and other relevant Policies and Provisions shall
effectively and efficiently participate in national programs from time to time
as may be adopted by Member Plans for the purposes of providing ease of claims
processing for customers receiving benefits outside of the controlled
affiliate’s service area and be subject to certain relevant financial and
reporting requirements.


A. National program requirements include:
•
BlueCard Program;

•
Inter-Plan Teleprocessing System (ITS);

•
National Account Programs.



B.
Financial Requirements include:

•
Standard 6(D): Financial Performance Requirements and Standard 6(H): Financial
Responsibility; or

•
A financial guarantee covering the Controlled Affiliate’s Inter-Plan Programs
obligations in a form, and from a guarantor, acceptable to BCBSA.





















Amended as of June 20, 2013


















29


--------------------------------------------------------------------------------








EXHIBIT A (continued)


Standard 10 - Participation in Inter-Plan Medicare Advantage Program


A smaller controlled affiliate for which this standard applies pursuant to the
Preamble section of Exihibit A of the Controlled Affiliate License Agreement
shall effectively and efficiently participate in certain national programs from
time to time as may be adopted by Member Plans for the purposes of providing
ease of claims processing for customers receiving benefits outside of the
controlled affiliate’s service area.


National program requirements include:


A.
Inter-Plan Medicare Advantage Program.



EXHIBIT A (continued)


Standard 11: Participation in Master Business Associate Agreement by Smaller
Controlled Affiliate Licensees


Effective April 14, 2003, all smaller controlled affiliates shall comply with
the terms of the Business Associate Agreement for Blue Cross and Blue Shield
Licensees to the extent they perform the functions of a business associate or
subcontractor to a business associate, as defined by the Business Associate
Agreement.










Amended as of September 19, 2014








































30


--------------------------------------------------------------------------------








EXHIBIT B
ADDENDUM TO CONTROLLED AFFILIATE LICENSE TO BE EXECUTED BY CONTROLLED AFFILIATES
LICENSED UNDER CONTROLLED AFFILIATE LICENSE STANDARD 1C.




ADDENDUM TO CONTROLLED AFFILIATE LICENSE


This Addendum is made to that certain Blue Cross Controlled Affiliate License
Agreement executed by and among Blue Cross and Blue Shield Association
(“Licensor”), __________________________ (“Controlled Affiliate Licensee”) and
_________________________________________(“Sponsoring Plan”) dated the _____ day
of ____________ , _____ (“Agreement”). The parties to this Addendum are
Licensor, Controlled Affiliate Licensee, Sponsoring Plan, and the undersigned
other Plans (‘Other Plans”). This Addendum is made and shall be deemed effective
as of the date of the Agreement.


WHEREAS, the Sponsoring Plan asserts that it can serve the Medicaid market in
its Service Area more efficiently and with less risk though a Medicaid
enterprise jointly owned and controlled with other Plans than through a wholly
owned and controlled Medicaid enterprise;


WHEREAS, in such circumstance Controlled Affiliate License Standard 1C. permits
the licensing of a Controlled Affiliate that is less than 50% owned and
controlled by the Sponsoring Plan but which is 100% owned and controlled by
Plans including the Sponsoring Plan, subject to certain conditions;


WHEREAS, one such condition is that the Sponsoring Plan and all such other
owning and controlling Plans enter into this Addendum.;


NOW THEREFORE, for good and valuable consideration, including the promises and
covenants set forth herein, the parties agree as follows:


1.
The Sponsoring Plan shall participate operationally in Controlled Affiliate’s
business that is conducted under the Licensed Marks. The parties understand that
participation may take many forms, one of which should be providing a network of
providers in the Service Area of the Controlled Affiliate for the Medicaid
services being offered under the Agreement and being involved in network
development and provider relations.


2.
Each of the Other Plans agrees that (i) it will cooperate fully with the
Sponsoring Plan and BCBSA as needed to enable Sponsoring Plan and Controlled
Affiliate Licensee to meet their obligations to Licensor under the Agreement and
all associated rules and regulations of Licensor, including the Brand
Regulations, (ii) it will not take any action, either individually or jointly
with any of the Other









31


--------------------------------------------------------------------------------






Plans, that would cause Sponsoring Plan or Controlled Affiliate Licensee to
violate the Agreement, and (iii) it will not fail to take any action, either
individually or jointly with any of the Other Plans, where such failure would
cause Sponsoring Plan or Controlled Affiliate Licensee to violate the Agreement.

3.
Each of the Other Plans acknowledges that it has reviewed the Agreement and
understands that Sponsoring Plan has the right to terminate the Agreement
without cause upon notice as provided in Paragraph 7 of the Agreement, and that
such right is unfettered and may be exercised by Sponsoring Plan in its sole
discretion.

WHEREFORE, by signing below the parties agree to be bound to the terms stated
herein.


BLUE CROSS BLUE SHIELD ASSOCIATION




By: ________________________________________




[Controlled Affiliate Licensee]




By: ________________________________________




[Sponsoring Plan]




By: ________________________________________




[Other Plan 1]




By: ________________________________________




[Other Plan 2]




By: ________________________________________








Amended September 19 2014




32


--------------------------------------------------------------------------------






EXHIBIT C
ROYALTY FORMULA FOR SECTION 9 OF THE
CONTROLLED AFFILIATE LICENSE AGREEMENT




Controlled Affiliate will pay BCBSA a fee for this license in accordance with
the following formula:


FOR RISK PRODUCTS:


For Controlled Affiliates not underwriting the indemnity portion of workers’
compensation insurance:


An amount equal to its pro rata share of Sponsoring Plan's dues payable to BCBSA
computed with the addition of the Controlled Affiliate's members using the Marks
on health care plans and related services as reported on the Quarterly
Enrollment Report with BCBSA. The payment by Sponsoring Plan of its dues to
BCBSA, including that portion described in this paragraph, will satisfy the
requirement of this paragraph, and no separate payment will be necessary.


For Controlled Affiliates underwriting the indemnity portion of workers’
compensation insurance:


An amount equal to 0.35 percent of the gross revenue per annum of Controlled
Affiliate arising from products using the marks; plus, an annual fee of $5,000
per license for a Controlled Affiliate subject to Standard 7.












Amended as of September 19, 2014
























33


--------------------------------------------------------------------------------






EXHIBIT C (continued)




FOR NONRISK PRODUCTS:


For third-party administrative business, an amount equal to its pro rata share
of Sponsoring Plan’s dues payable to BCBSA computed with the addition of the
Controlled Affiliate’s members using the Marks on health care plans and related
services as reported on the Quarterly Enrollment Report with BCBSA. The payment
by Sponsoring Plan of its dues to BCBSA, including that portion described in
this paragraph, will satisfy the requirement of this paragraph, and no separate
payment will be necessary.


For non-third party administrative business (e.g., case management, provider
networks, etc.), an amount equal to 0.24 percent of the gross revenue per annum
of Controlled Affiliate arising from products using the marks; plus:


1)    An annual fee of $5,000 per license for a Controlled Affiliate subject to
Standard 6 D.


2)    An annual fee of $2,000 per license for all other Controlled Affiliates.


The foregoing shall be reduced by one-half where both a BLUE CROSS® and BLUE
SHIELD® License are issued to the same Controlled Affiliate. In the event that
any license period is greater or less than one (1) year, any amounts due shall
be prorated. Royalties under this formula will be calculated, billed and paid in
arrears.




















Amended as of September 19, 2014


























34


--------------------------------------------------------------------------------






EXHIBIT 1A


CONTROLLED AFFILIATE LICENSE AGREEMENT
APPLICABLE TO LIFE INSURANCE COMPANIES
(Includes revisions adopted by Member Plans through their November 21, 2014
meeting)
This agreement by and among Blue Cross and Blue Shield Association ("BCBSA")
_______________________________("Controlled Affiliate"), a Controlled Affiliate
of the Blue Cross Plan(s), known as
_______________________________________("Plan").
 
WHEREAS, BCBSA is the owner of the BLUE CROSS and BLUE CROSS Design service
marks;


WHEREAS, the Plan and the Controlled Affiliate desire that the latter be
entitled to use the BLUE CROSS and BLUE CROSS Design service marks (collectively
the "Licensed Marks") as service marks and be entitled to use the term BLUE
CROSS in a trade name ("Licensed Name");


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    GRANT OF LICENSE


Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
the Controlled Affiliate the exclusive right to use the licensed Marks and Names
in connection with and only in connection with those life insurance and related
services authorized by applicable state law, other than health care plans and
related services (as defined in the Plan's License Agreements with BCBSA) which
services are not separately licensed to Controlled Affiliate by BCBSA, in the
Service Area served by the Plan, except that BCBSA reserves the right to use the
Licensed Marks and Name in said Service Area, and except to the extent that said
Service Area may overlap the area or areas served by one or more other licensed
Blue Cross Plans as of the date of this License as to which overlapping areas
the rights hereby granted are non-exclusive as to such other Plan or Plans and
their respective Licensed Controlled Affiliates only. Controlled Affiliate
cannot use the Licensed Marks or Name outside the Service Area or in its legal
or trade name; provided, however, that if and only for so long as Controlled
Affiliate also holds a Blue Cross Controlled Affiliate License Agreement
applicable to health care plans and related services, Controlled Affiliate may
use the Licensed Marks and Name in its legal and trade name according to the
terms of such license agreement.




Amended as of June 12, 2003


-1-












--------------------------------------------------------------------------------






2.    QUALITY CONTROL


A.    Controlled Affiliate agrees to use the Licensed Marks and Name only in
relation to the sale, marketing and rendering of authorized products and further
agrees to be bound by the conditions regarding quality control shown in Exhibit
A as it may be amended by BCBSA from time‑to‑time.


B.    Controlled Affiliate agrees that Plan and/or BCBSA may, from time‑to‑time,
upon reasonable notice, review and inspect the manner and method of Controlled
Affiliate's rendering of service and use of the Licensed Marks and Name.


C.    Controlled Affiliate agrees that it will provide on an annual basis (or
more often if reasonably required by Plan or by BCBSA) a report to Plan and
BCBSA demonstrating Controlled Affiliate's compliance with the requirements of
this Agreement including but not limited to the quality control provisions of
Exhibit A.


D.    As used herein, a Controlled Affiliate is defined as an entity organized
and operated in such a manner that it is subject to the bona fide control of a
Plan or Plans. Absent written approval by BCBSA of an alternative method of
control, bona fide control shall mean the legal authority, directly or
indirectly through wholly‑owned subsidiaries: (a) to select members of the
Controlled Affiliate's governing body having not less than 51% voting control
thereof; (b) to exercise operational control with respect to the governance
thereof; and (c) to prevent any change in its articles of incorporation, bylaws
or other governing documents deemed inappropriate. In addition, a Plan or Plans
shall own at least 51% of any for‑profit Controlled Affiliate. If the Controlled
Affiliate is a mutual company, the Plan or its designee(s) shall have and
maintain, in lieu of the requirements of items (a) and (c) above, proxies
representing 51% of the votes at any meeting of the policyholders and shall
demonstrate that there is no reason to believe this such proxies shall be
revoked by sufficient policyholders to reduce such percentage below 51%.


3.    SERVICE MARK USE


Controlled Affiliate shall at all times make proper service mark use of the
Licensed Marks, including but not limited to use of such symbols or words as
BCBSA shall specify to protect the Licensed Marks, and shall comply with such
rules (applicable to all Controlled Affiliates licensed to use the Marks)
relative to service mark use, as are issued from time‑to‑time by BCBSA. If there
is any public reference to the affiliation between the Plan and the Controlled
Affiliate, all of the Controlled Affiliate's licensed services in the Service
Area of the Plan shall be rendered under the Licensed Marks. Controlled
Affiliate recognizes and agrees that all use of the Licensed Marks by Controlled
Affiliate shall inure to the benefit of BCBSA.














-2-






--------------------------------------------------------------------------------








4.     SUBLICENSING AND ASSIGNMENT


Controlled Affiliate shall not sublicense, transfer, hypothecate, sell, encumber
or mortgage, by operation of law or otherwise, the rights granted
hereunder and any such act shall be voidable at the option of Plan or BCBSA.
This Agreement and all rights and duties hereunder are personal to Controlled
Affiliate.


5.    INFRINGEMENTS


Controlled Affiliate shall promptly notify Plan and BCBSA of any suspected acts
of infringement, unfair competition or passing off which may occur in relation
to the Licensed Marks. Controlled Affiliate shall not be entitled to require
Plan or BCBSA to take any actions or institute any proceedings to prevent
infringement, unfair competition or passing off by third parties. Controlled
Affiliate agrees to render to Plan and BCBSA, free of charge, all reasonable
assistance in connection with any matter pertaining to the protection of the
Licensed Marks by BCBSA.


6.    LIABILITY INDEMNIFICATION


Controlled Affiliate hereby agrees to save, defend, indemnify and hold Plan and
BCBSA harmless from and against all claims, damages, liabilities and costs of
every kind, nature and description which may arise as a result of Controlled
Affiliate's rendering of health care services under the Licensed Marks.


7.    LICENSE TERM


The license granted by this Agreement shall remain in effect for a period of one
(1) year and shall be automatically extended for additional one (1) year periods
upon evidence satisfactory to the Plan and BCBSA that Controlled Affiliate meets
the then applicable quality control standards, unless one of the parties hereto
notifies the other party of the termination hereof at least sixty (60) days
prior to expiration of any license period.


This Agreement may be terminated by the Plan or by BCBSA for cause at any time
provided that Controlled Affiliate has been given a reasonable opportunity to
cure and shall not effect such a cure within thirty (30) days of receiving
written notice of the intent to terminate (or commence a cure within such thirty
day period and continue diligent efforts to complete the cure if such curing
cannot reasonably be completed within such thirty day period). By way of example
and not for purposes of limitation, Controlled Affiliate's failure to abide by
the quality control provisions of Paragraph 2, above, shall be considered a
proper ground for cancellation of this Agreement.










-3-


    






--------------------------------------------------------------------------------




This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that:


A.    Controlled Affiliate shall no longer comply with Standard No. 1
(Organization and Governance) of Exhibit A or, following an opportunity to cure,
with the remaining quality control provisions of Exhibit A, as it may be amended
from time‑to‑time; or


B.    Plan ceases to be authorized to use the Licensed Marks; or


C.    Appropriate dues for Controlled Affiliate pursuant to item 8 hereof, which
are the royalties for this License Agreement are more than sixty (60) days in
arrears to BCBSA.


Upon termination of this Agreement for cause or otherwise, Controlled Affiliate
agrees that it shall immediately discontinue all use of the Licensed Marks
including any use in its trade name.


In the event of any disagreement between Plan and BCBSA as to whether grounds
exist for termination or as to any other term or condition hereof, the decision
of BCBSA shall control, subject to provisions for mediation or mandatory dispute
resolution in effect between the parties.


Upon termination of this Agreement, Licensed Controlled Affiliate shall
immediately notify all of its customers that it is no longer a licensee of the
Blue Cross and Blue Shield Association and provide instruction on how the
customer can contact the Blue Cross and Blue Shield Association or a designated
licensee to obtain further information on securing coverage. The written
notification required by this paragraph shall be in writing and in a form
approved by the Association. The Association shall have the right to audit the
terminated entity's books and records to verify compliance with this paragraph.






































-4a-






--------------------------------------------------------------------------------






8.    DUES


Controlled Affiliate will pay to BCBSA a fee for this license in accordance with
the following formula:


Ù An annual fee of five thousand dollars ($5,000) per license, plus


Ù.05% of gross revenue per year from branded group products, plus


Ù.5% of gross revenue per year from branded individual products plus


Ù.14% of gross revenue per year from branded individual annuity products.


The foregoing percentages shall be reduced by one-half where both a BLUE CROSS®
and BLUE SHIELD® license are issued to the same entity. In the event that any
License period is greater or less than one (1) year, any amounts due shall be
prorated. Royalties under this formula will be calculated, billed and paid in
arrears.


Plan will promptly and timely transmit to BCBSA all dues owed by Controlled
Affiliate as determined by the above formula and if Plan shall fail to do so,
Controlled Affiliate shall pay such dues directly.












































Amended as of November 20, 1997








-4b-






--------------------------------------------------------------------------------






    
    9.    JOINT VENTURE


Nothing contained in this Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between Plan and
Controlled Affiliate or between either and BCBSA.


9A. VOTING


For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the Plan
shall have one vote. For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless the greater of: (i) 6/52 or more of the Plans
(rounded to the nearest whole number, with 0.5 or multiples thereof being
rounded to the next higher whole number) fail to cast weighted votes in favor of
the question; or (ii) three (3) of the Plans fail to cast weighted votes in
favor of the question. Notwithstanding the foregoing provision, if there are
thirty-nine (39) Plans, the requirement of an affirmative three-fourths weighted
vote shall be deemed satisfied with a lesser weighted vote unless four (4) or
more Plans fail to cast weighted votes in favor of the question.


10. NOTICES AND CORRESPONDENCE


Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.


                                
















Amended as of June 16, 2005










-4c-
(The next page is page 5)






--------------------------------------------------------------------------------






11. COMPLETE AGREEMENT


This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof. This Agreement may only be amended by a writing
executed by all parties.


12. SEVERABILITY


If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such finding shall in no way effect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.


13. NONWAIVER


No waiver by BCBSA of any breach or default in performance on the part of the
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.


14. GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.
















































-5-








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed, effective as of the date of last signature written below.


BLUE CROSS AND BLUE SHIELD ASSOCIATION


By: _


Date: _




Controlled Affiliate:


By: _


Date: _




Plan:


By: __ _


Date: _
























































-6-






--------------------------------------------------------------------------------




EXHIBIT A
CONTROLLED AFFILIATE LICENSE STANDARDS
LIFE INSURANCE COMPANIES
Page 1 of 2


PREAMBLE


The standards for licensing Life Insurance Companies (Life and Health Insurance
companies, as defined by state statute) are established by BCBSA and are subject
to change from time-to-time upon the affirmative vote of three-fourths (3/4) of
the Plans and three-fourths (3/4) of the total weighted vote of all Plans. Each
Licensed Plan is required to use a standard controlled affiliate license form
provided by BCBSA and to cooperate fully in assuring that the licensed Life
Insurance Company maintains compliance with the license standards.


An organization meeting the following standards shall be eligible for a license
to use the Licensed Marks within the service area of its sponsoring Licensed
Plan to the extent and the manner authorized under the Controlled Affiliate
License applicable to Life Insurance Companies and the principal license to the
Plan.


Standard 1 - Organization and Governance


The LIC shall be organized and operated in such a manner that it is controlled
by a licensed Plan or Plans which have, directly or indirectly: 1) not less than
51% of the voting control of the LIC; and 2) the legal ability to prevent any
change in the articles of incorporation, bylaws or other establishing or
governing documents of the LIC with which it does not concur; and 3) operational
control of the LIC.


If the LIC is a mutual company, the Plan or its designee(s) shall have and
maintain, in lieu of the requirements of items 1 and 2 above, proxies
representing at least 51% of the votes at any policyholder meeting and shall
demonstrate that there is no reason to believe such proxies shall be revoked by
sufficient policyholders to reduce such percentage below 51%.


Standard 2 - State Licensure


The LIC must maintain unimpaired licensure or certificate of authority to
operate under applicable state laws as a life and health insurance company in
each state in which the LIC does business.




















-1-






--------------------------------------------------------------------------------




EXHIBIT A
CONTROLLED AFFILIATE LICENSE STANDARDS
LIFE INSURANCE COMPANIES
Page 2 of 2


Standard 3 - Records and Examination


The LIC and its sponsoring licensed Plan(s) shall maintain and furnish, on a
timely and accurate basis, such records and reports regarding the LIC as may be
required in order to establish compliance with the license agreement. The LIC
and its sponsoring licensed Plan(s) shall permit BCBSA to examine the affairs of
the LIC and shall agree that BCBSA's board may submit a written report to the
chief executive officer(s) and the board(s) of directors of the sponsoring
Plan(s).


Standard 4 - Mediation


The LIC and its sponsoring Plan(s) shall agree to use the then-current BCBSA
mediation and mandatory dispute resolution processes, in lieu of a legal action
between or among another licensed controlled affiliate, a licensed Plan or
BCBSA.


Standard 5 - Financial Responsibility


The LIC shall maintain adequate financial resources to protect its customers and
meet its business obligations.


Standard 6 - Cooperation with Affiliate License Performance Response Process
Protocol


The LIC and its Sponsoring Plan(s) shall cooperate with BCBSA’s Board of
Directors and its Brand Enhancement & Protection Committee in the administration
of the Affiliate License Performance Response Process Protocol (ALPRPP) and in
addressing LIC compliance problems identified thereunder.


































-2-






--------------------------------------------------------------------------------

Exhibit 1A1

Exhibit 1A1
CONTROLLED AFFILIATE
TRADEMARK LICENSE AGREEMENT
FOR LIFE AND DISABILTY INSURANCE PRODUCTS


This Agreement by and among Blue Cross and Blue Shield Association ("BCBSA") and
___________________, (“Life and Disability Controlled Affiliate”) which is a
company offering life and disability insurance products owned and controlled by
__________________, ____________, _____________ ( individually, “Sponsoring
Plan” and when referred to collectively, “Sponsoring Plans”).


Whereas, BCBSA is the owner of the BLUE CROSS and BLUE SHIELD word and design
service marks and any derivatives thereof (“Licensed Marks”);


Whereas, each Sponsoring Plan is licensed separately by BCBSA to use one or more
of the Licensed Marks in a particular Service Area;


Whereas, the Sponsoring Plans and the Life and Disability Controlled Affiliate
desire that the latter be entitled to use the appropriate Licensed Marks in
connection with life and disability insurance products in some or all of such
Sponsoring Plans’ Service Areas and in the Service Areas of other Regular Member
Plans, as defined in the BCBSA By-laws, (“Blue Plans”) consistent with the terms
of this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    GRANT OF LICENSE


A.Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
the Life and Disability Controlled Affiliate the limited right to use the
Licensed Marks in connection with and only in connection with the following life
and disability insurance products authorized by state law:  (1) Group:   Term
Life, Long Term Disability, Whole Life, Benefit Life, Universal Life; (2)
Individual:  Term Life, Whole Life, Dependent Life, Spouse Life; (3) Other: 
Disability Income, Short Term Disability, Long Term Disability, Income
Replacement; and (4) such other life and disability products approved by BCBSA
in writing (“Licensed Products”) in the Service Areas served by the Sponsoring
Plans or in the Service Area or Areas of one or more other licensed Blue Plans,
provided that such Blue Plans have consented to such use as authorized by this
Agreement. Life and Disability Controlled Affiliate may not use the Licensed
Marks in its legal or trade name.


B.Notwithstanding that the license granted to Life and Disability Controlled
Affiliate is a license to use all of the Licensed Marks, Life and Disability
Controlled Affiliate may only use those of the Licensed Marks in


1






--------------------------------------------------------------------------------




the Service Area of a Sponsoring Plan or other consenting Blue Plan as described
below that such Plan is authorized to use as a Blue Plan pursuant to its
separate license agreements with BCBSA.


C.Life and Disability Controlled Affiliate may use the Licensed Marks in the
Service Areas of Sponsoring Plans or in the Service Area of a Blue Plan that is
not a signatory to this Agreement only after such Sponsoring Plan(s) or
non-signatory Blue Plan consents to such use by executing a written consent in
substantially the same form as the Consent Agreement attached as Exhibit B.


D.The following provisions apply with respect to Consent Agreements once such
agreements have been fully and properly executed:


(1)All sales, marketing and advertising materials developed by and proposed for
use by Life and Disability Controlled Affiliate in the Service Area of
Sponsoring Plan or consenting Blue Plan (hereinafter, such consenting Sponsoring
Plan or consenting Blue Plan collectively referred to “Consenting Plan(s)”) must
clearly identify the Consenting Plan (for example, a statement on such materials
that reads “This product is offered with the cooperation of Blue Cross and/or
Blue Shield of [Geography]”);


(2)To the extent the Consenting Plan has separate divisions or other Affiliates
that use the Licensed Marks in distinct geographic areas within its Service
Area, consent obtained under this Agreement may be limited to one or more of
such specific geographic areas as specified by the Consenting Plan in its signed
Consent Agreement. For purposes of this entire Agreement, all references to the
Service Area of a Sponsoring Plan, Blue Plan or Consenting Plan may include the
entire Service Area or a distinct geographic area within such Service Area as
specified in this Section 1 D (2);


(3)Where BCBSA has licensed two or more Blue Plans to use the same Licensed
Marks in the same Service Area, in addition to the requirements set forth in
Section D (1) above, the sales, marketing and advertising materials referenced
in such section above must be communicated to the Consenting Plan’s existing and
prospective accounts through or with the approval of such Consenting Plan, and
the personnel of such Consenting Plan must actively participate in all sales and
marketing activities conducted by Life and Disability Controlled Affiliate in
the same Service Area, including participating in meetings (whether in-person or
via telephone, video or internet conference) with both existing and prospective
accounts of the Consenting Plan;




















2






--------------------------------------------------------------------------------






(4)Life and Disability Controlled Affiliate shall be entitled to use in a
Service Area only those Licensed Marks that the Consenting Plan has been granted
by BCBSA the license to use under its Blue Plan license agreements (for example,
if a Consenting Plan is licensed to use only the Blue Cross Marks in its Service
Area, the materials used by Life and Disability Controlled Affiliate in that
Service Area may only contain or reference the Blue Cross Marks and not the Blue
Shield Marks).


(5)If a Consent Agreement is terminated, Life and Disability Controlled
Affiliate shall, unless BCBSA and the Consenting Plan agree in their sole
discretion to a phase out in writing, immediately (i) cease all use of the
Licensed Marks, including in connection with any and all sales and marketing of
the Licensed Products in the Service Area where consent has been terminated, and
(ii) notify its customers that it is no longer a licensee and provide
instruction on how the customer can contact BCBSA or a designated licensee to
obtain further information on securing coverage. The notification required by
this paragraph shall be in writing and in form approved by BCBSA.


2.    QUALITY CONTROL


A.Life and Disability Controlled Affiliate agrees to use the Licensed Marks only
in relation to the sale, marketing and administration of the Licensed Products
and further agrees to be bound by the conditions regarding quality control shown
in Exhibit A and the Guidelines to Administer the Standards for Trademark
License Agreement for Life and Disability Insurance Products attached thereto.


B.Life and Disability Controlled Affiliate agrees that BCBSA may, from
time‑to‑time, upon reasonable notice, review and inspect the manner and method
of Life and Disability Controlled Affiliate's rendering of service and use of
the Licensed Marks.


C.Life and Disability Controlled Affiliate agrees that it will provide on an
annual basis (or more often if reasonably required by BCBSA) a report to BCBSA
demonstrating Life and Disability Controlled Affiliate's compliance with the
requirements of this Agreement including but not limited to the quality control
provisions of Exhibit A.


D.As used herein, a Life and Disability Controlled Affiliate is defined as: An
entity organized and operated in such a manner that it is 100% owned and
controlled by Sponsoring Plans. Absent written approval by BCBSA of an
alternative method of control, control shall mean the legal authority, directly
or indirectly through wholly-owned subsidiaries: (a) to select members of the
Life and Disability Controlled Affiliate's governing body having not less than
100% voting control








3






--------------------------------------------------------------------------------






thereof; (b) to exercise operational control with respect to the governance
thereof; and (c) to prevent any change in its articles of incorporation, bylaws
or other governing documents deemed inappropriate. In addition, a Sponsoring
Plan or Plans shall own at least 100% of any for profit Life and Disability
Controlled Affiliate.


3.    SERVICE MARK USE


Life and Disability Controlled Affiliate shall at all times make proper service
mark use of the Licensed Marks and shall ensure all uses of the Licensed Marks
comply with the BCBSA Brand Regulations, as amended by BCBSA from time to time.
Life and Disability Controlled Affiliate recognizes and agrees that all use of
the Licensed Marks by Life and Disability Controlled Affiliate shall inure to
the benefit of BCBSA.


4.    SUBLICENSING AND ASSIGNMENT


The license hereby granted to Life and Disability Controlled Affiliate to use
the Licensed Marks is and shall be personal to Life and Disability Controlled
Affiliate and shall not be assignable by any act of the Life and Disability
Controlled Affiliate, directly or indirectly, without the written consent of
BCBSA. Said license shall not be assignable by operation of law, nor shall Life
and Disability Controlled Affiliate mortgage or part with possession or control
of this license or any right hereunder, and the Life and Disability Controlled
Affiliate shall have no right to grant any sublicense to use the Licensed Marks.


5.    INFRINGEMENTS


Life and Disability Controlled Affiliate shall promptly notify BCBSA of any
suspected acts of infringement, unfair competition or passing off which may
occur in relation to the Licensed Marks. Life and Disability Controlled
Affiliate shall not be entitled to require BCBSA to take any actions or
institute any proceedings to prevent infringement, unfair competition or passing
off by third parties. Life and Disability Controlled Affiliate agrees to render
to BCBSA, free of charge, all reasonable assistance in connection with any
matter pertaining to the protection of the Licensed Marks by BCBSA. BCBSA shall
have sole control of the defense and resolution of any claim of infringement
brought or threatened by others.


6.    LIABILITY INDEMNIFICATION


Life and Disability Controlled Affiliate hereby agrees to save, defend,
indemnify and hold BCBSA harmless from and against all claims, damages,
liabilities and costs of every kind, nature and description which may arise as a
result of Life and Disability Controlled Affiliate's conduct.








4






--------------------------------------------------------------------------------












7.    LICENSE TERM


A.The license granted by this Agreement shall remain in effect for a period of
one (1) year and shall be automatically extended for additional one (1) year
periods, unless either BCBSA or Life and Disability Controlled Affiliate
notifies the other party in writing of the termination hereof at least sixty
(60) days prior to expiration of any license period.


B.This Agreement may be terminated by BCBSA for cause at any time provided that
Life and Disability Controlled Affiliate has been given a reasonable opportunity
to cure and shall not effect such a cure within thirty (30) days of receiving
written notice of the intent to terminate (or commence a cure within such thirty
day period and continue diligent efforts to complete the cure if such curing
cannot reasonably be completed within such thirty day period). By way of example
and not for purposes of limitation, Life and Disability Controlled Affiliate's
failure to abide by the conditions regarding use of the Licensed Marks set forth
in Section 1 of this Agreement or the quality control provisions of Section 2
(other than with respect to Section 2 D which is subject to immediate
termination as stated in Section 7 C (1) below) shall be considered proper
grounds for termination of this Agreement.


C.This Agreement and all of Life and Disability Controlled Affiliate's rights
hereunder shall immediately terminate without any further action by any party or
entity in the event that:


(1)Life and Disability Controlled Affiliate shall no longer comply with Section
2 D (or Standard No. 1 (Organization and Governance) of Exhibit A); or


(2)Any Sponsoring Plan ceases to be authorized to use the Licensed Marks; or


(3)Appropriate fees for Life and Disability Controlled Affiliate pursuant to
Section 8 of this Agreement are more than sixty (60) days in arrears to BCBSA.


Upon termination of this Agreement for cause or otherwise, Life and Disability
Controlled Affiliate agrees that it shall immediately discontinue all use of the
Licensed Marks.


In the event of any disagreement between Life and Disability Controlled
Affiliate and BCBSA as to whether grounds exist for termination or as to any
other term or condition hereof, the decision of BCBSA shall control, subject to
provisions for mediation or mandatory dispute resolution in effect between the
parties.


5






--------------------------------------------------------------------------------






Upon termination of this Agreement, Licensed Life and Disability Controlled
Affiliate shall immediately notify all of its customers that it is no longer a
licensee of BCBSA and provide instruction on how the customer can contact BCBSA
or a designated licensee to obtain further information on securing coverage. The
notification required by this paragraph shall be in writing and in a form
approved by BCBSA. BCBSA shall have the right to audit the terminated entity's
books and records to verify compliance with this paragraph.


8.    ROYALTIES


Life and Disability Controlled Affiliate will pay to BCBSA a fee for this
license in accordance with the following formula:


•
An annual fee of five thousand dollars ($5,000) per license, plus



•
.05% of gross revenue per year from group products sold under the Licensed
Marks, plus



•
.5% of gross revenue per year from individual products sold under the Licensed
Marks



In the event that any license period is greater or less than one (1) year, any
amounts due shall be prorated. Royalties under this formula will be calculated,
billed and paid in arrears.


Life and Disability Controlled Affiliate will promptly and timely transmit to
BCBSA all fees owed by Life and Disability Controlled Affiliate as determined by
the above formula.


9.    JOINT VENTURE


Nothing contained in this Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between any Sponsoring
Plan and Life and Disability Controlled Affiliate or between among them and/or
BCBSA.


10. VOTING


For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the












6






--------------------------------------------------------------------------------




Plan shall have one vote. For all questions requiring an affirmative
three-fourths weighted vote of the Plans, the requirement shall be deemed
satisfied with a lesser weighted vote unless the greater of: (i) 6/52 or more of
the Plans (rounded to the nearest whole number, with 0.5 or multiples thereof
being rounded to the next higher whole number) fail to cast weighted votes in
favor of the question; or (ii) three (3) of the Plans fail to cast weighted
votes in favor of the question. Notwithstanding the foregoing provision, if
there are thirty-nine (39) Plans, the requirement of an affirmative
three-fourths weighted vote shall be deemed satisfied with a lesser weighted
vote unless four (4) or more Plans fail to cast weighted votes in favor of the
question.


11. NOTICES AND CORRESPONDENCE


Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.


12. COMPLETE AGREEMENT


This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof. This Agreement may only be amended by: (a) a
writing signed by all parties; or (b) a writing approved by the affirmative vote
of three-fourths of the Blue Plans and three-fourths of the total then current
weighted vote of all the Blue Plans as officially recorded by the BCBSA
Corporate Secretary. Upon such adoption by the Blue Plans, this Agreement and
all other Trademark License Agreements for Life and Disability Insurance
Products then in effect shall simultaneously be amended.


13. SEVERABILITY


If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such finding shall in no way affect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.


14. NONWAIVER


No waiver by BCBSA of any breach or default in performance on the part of the
Life and Disability Controlled Affiliate or any other licensee of any of the
terms, covenants or conditions of this Agreement shall constitute a waiver of
any subsequent breach or default in performance of said terms, covenants or
conditions.


15. GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.








7






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed, effective as of the date of last signature written below.




BLUE CROSS AND BLUE SHIELD ASSOCIATION


By: _


Date: _




Life and Disability Controlled Affiliate:


By: _


Date: _




Sponsoring Plan:


By: __ _


Date: _


Name:________________________________________


Sponsoring Plan:


By: __ _


Date: _


Name:________________________________________


[Add other Sponsoring Plans as necessary]






















8










--------------------------------------------------------------------------------




EXHIBIT A


LICENSE STANDARDS APPLICABLE TO TRADEMARK LICENSE
AGREEMENT FOR LIFE AND DISABILITY INSURANCE PRODUCTS
Page 1 of 2




Standard 1 - Organization and Governance


Any Life and Disability Controlled Affiliate licensed under the Trademark
License Agreement for Life and Disability Insurance Products (“licensee”) shall
be organized and operated in such a manner that it is an entity organized and
operated in such a manner that it is 100% owned and controlled by Sponsoring
Plans. Absent written approval by BCBSA of an alternative method of control,
control shall mean the legal authority, directly or indirectly through
wholly-owned subsidiaries: (a) to select members of the Life and Disability
Controlled Affiliate's governing body having not less than 100% voting control
thereof; (b) to exercise operational control with respect to the governance
thereof; and (c) to prevent any change in its articles of incorporation, bylaws
or other governing documents deemed inappropriate. In addition, a Sponsoring
Plan or Plans shall own at least 100% of any for profit Life and Disability
Controlled Affiliate.


Standard 2 - State Licensure


The licensee must maintain unimpaired licensure or certificate of authority to
operate under applicable state laws as a life company in each state in which the
licensee does business.


Standard 3 - Records and Examination


The licensee shall maintain and furnish, on a timely and accurate basis, such
records and reports regarding the licensee as may be required in order to
establish compliance with the Agreement. The licensee shall permit BCBSA to
examine the affairs of the licensee and shall agree that BCBSA's board may
submit a written report to the chief executive officer(s) and the board(s) of
directors of the Sponsoring Plan(s).


Standard 4 - Mediation


The licensee, its Sponsoring Plan(s) and all consenting Blue Plans shall agree
to use the then-current BCBSA mediation and mandatory dispute resolution
processes, in lieu of a legal action between or among another licensed Life and
Disability Controlled Affiliate, a Sponsoring Plan and or consenting Blue Plan
or BCBSA.






1












--------------------------------------------------------------------------------




EXHIBIT A


LICENSE STANDARDS APPLICABLE TO TRADEMARK LICENSE
AGREEMENT FOR LIFE AND DISABILITY INSURANCE PRODUCTS
Page 2 of 2


Standard 5 - Financial Responsibility


The licensee shall maintain adequate financial resources to protect its
customers and meet its business obligations.


Standard 6 - Cooperation with BCBSA Governance


The licensee shall cooperate with BCBSA’s Board of Directors and its Brand
Enhancement & Protection Committee in the administration of and in addressing
licensee compliance problems that may be identified in connection with the
operation or administration of the Trademark License Agreement for Life and
Disability Insurance Products.












































2










--------------------------------------------------------------------------------




EXHIBIT B
CONSENT AGREEMENT


This Consent Agreement is made and entered into by and among the undersigned
Blue Plan, and ____________________ (“Life and Disability Controlled
Affiliate”), and the Blue Cross and Blue Shield Association (“BCBSA”) and shall
be deemed effective on ______________________ (“Effective Date”).


Whereas, BCBSA owns the Blue Cross and Blue Shield word and design service marks
and any derivative mark thereof (the “Brands”);


Whereas, the undersigned Blue Plan is licensed to use one or more of the Brands
within a specific geographic area (“Service Area”);


Whereas Life and Disability Controlled Affiliate is licensed by BCBSA to use one
or more of the Brands to offer life and disability insurance products
(“Products”) as defined and authorized in the Trademark License Agreement for
Life and Disability Insurance Products (“Life and Disability License
Agreement”);


Whereas neither the Blue Plan nor its affiliates offer the Products under any of
the Brands in such Blue Plan’s Service Area or portion thereof where Blue Plan
has consented to sale of the Products by Life and Disability Controlled
Affiliate; and


Whereas BCBSA and the undersigned Blue Plan desire to consent to Life and
Disability Controlled Affiliate’s use of the Brands in Blue Plan’s Service Area
consistent with the terms of the Life and Disability License Agreement and this
Consent Agreement.


Now, therefore, in consideration of the obligations and conditions stated in
this Agreement, Blue Plan, Life and Disability Controlled Affiliate and BCBSA
agree as follows:


1.
Life and Disability Controlled Affiliate may market, sell, administer and
underwrite the Products in Blue Plan’s Service Area under the Brands licensed to
Blue Plan in such Service Area subject to the terms of this Consent Agreement,
the Life and Disability License Agreement and Blue Plan’s license agreement(s)
with BCBSA. Life and Disability Controlled Affiliate’s rights under the Brands
to offer the Products under the Brands are limited to offering the Products only
under the Brand(s) licensed to the consenting Blue Plan.



2.
Life and Disability Controlled Affiliate shall work with the undersigned Blue
Plan to develop a written sales and marketing agreement that identifies the
relationship between it and Blue Plan for the sales, marketing and customer
service for the Products. The term of the sales and marketing agreement shall be
the same as the term of this Consent Agreement.













1




--------------------------------------------------------------------------------






3.
All sales, marketing and advertising materials developed by and proposed for use
by Life and Disability Controlled Affiliate in a consenting Blue Plan’s Service
Area must clearly identify the consenting Blue Plan (for example, a statement on
such materials that reads “This product is offered with the cooperation of Blue
Cross and/or Blue Shield of [Geography]”);



4.
Life and Disability Controlled Affiliate may use the Brands to sell the Products
in the following Service Area or portion thereof as designated by Blue Plan:

______________________________________________________


5.
If two or more Blue Plans to use the same Licensed Marks in the same Service
Area, Life and Disability Controlled Affiliate shall work with the consenting
Blue Plan in the following manner: (a) the sales, marketing and advertising
materials must be communicated to the consenting Blue Plan’s existing and
prospective accounts through or with the approval of such Blue Plan, and (b) the
personnel of such Blue Plan must actively participate in all sales and marketing
activities conducted by Life and Disability Controlled Affiliate in the same
Service Area, including participating in meetings (whether in-person or via
telephone, video or internet conference) with both existing and prospective
accounts of the consenting Blue Plan;



6.
Life and Disability Controlled Affiliate shall be entitled to use in a Service
Area only those Licensed Marks that the consenting Blue Plan has been granted by
BCBSA the license to use under its license agreement (for example, if a
consenting Blue Plan is licensed to use only the Blue Cross Marks in its Service
Area, the materials used by Life and Disability Controlled Affiliate in that
Service Area may only contain or reference the Blue Cross Marks and not the Blue
Shield Marks).



7.
If this Consent Agreement is terminated, Life and Disability Controlled
Affiliate shall, unless each BCBSA and the Blue Plan agree in their sole
discretion to a phase out in writing, immediately (i) cease all use of the
Licensed Marks, including in connection with any and all sales and marketing of
the Licensed Products in the Service Area where consent has been terminated, and
(ii) notify its customers that it is no longer a licensee of BCBSA and provide
instruction on how the customer can contact BCBSA or a designated licensee to
obtain further information on securing coverage. The notification required by
this paragraph shall be in writing and in form approved by BCBSA.























2




--------------------------------------------------------------------------------






8.
The term of this Consent Agreement shall be one year from the Effective Date.
Unless either Blue Plan or Life and Disability Controlled Affiliate provides the
other party with written notice of its desire not to renew this Consent
Agreement at least 60 days prior to expiration of the term or any extended term
or unless terminated as provided in Paragraph 9 below, this Consent Agreement
shall automatically renew for subsequent one year periods.



9.
This Consent Agreement may be terminated as follows:



A.
Upon mutual written consent of Life and Disability Controlled Affiliate and Blue
Plan;



B.
By Blue Plan or Life and Disability Controlled Affiliate upon 60 days advance
written notice to the non-terminating party and BCBSA; or



C.
By Blue Plan immediately if Life and Disability Controlled Affiliate does not
comply with this Consent Agreement or the sales protocol agreement.



10.
This Consent Agreement shall automatically terminate if Blue Plan’s primary
licensee agreement terminates for any reason or if the Life and Disability
License Agreement terminates for any reason.



Agreed and Accepted by:


[Blue Plan]:


By:_____________________


Title:____________________


BLUE CROSS AND BLUE SHIELD ASSOCIATION:


By:________________________


Title:________________________


LIFE AND DISABILITY CONTROLLED AFFILIATE:


By:_______________________


Title:_____________________


3




--------------------------------------------------------------------------------




Exhibit 1B
BLUE CROSS
CONTROLLED AFFILIATE LICENSE AGREEMENT
APPLICABLE TO REGIONAL MEDICARE ADVANTAGE PPO PRODUCTS
(Adopted by Member Plans at their November 21, 2014 meeting)


This Agreement by and among Blue Cross and Blue Shield Association ("BCBSA") and
_______ (“Controlled Affiliate"), a Controlled Affiliate of the Blue Cross
Plan(s), known as _________ ("Controlling Plans"), each of which is also a Party
signatory hereto.


WHEREAS, BCBSA is the owner of the BLUE CROSS and BLUE CROSS Design service
marks;


WHEREAS, under the Medicare Modernization Act, companies may apply to and be
awarded a contract by the Centers for Medicare and Medicaid Services (“CMS”) to
offer Medicare Advantage PPO products in geographic regions designated by CMS
(hereafter “regional MAPPO products”).


WHEREAS, some of the CMS-designated regions include the Service Areas, or
portions thereof, of more than one Plan.


WHEREAS, the Controlling Plans and Controlled Affiliate desire that the latter
be entitled to use the BLUE CROSS and BLUE CROSS Design service marks
(collectively the "Licensed Marks") as service marks and be entitled to use the
term BLUE CROSS in a trade name ("Licensed Name") to offer regional MAPPO
products in a region that includes the Service Areas, or portions thereof, of
more than one Controlling Plan;


NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    GRANT OF LICENSE


Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
Controlled Affiliate the right to use the Licensed Marks and Name in connection
with, and only in connection with the sale, marketing and administration of
regional MAPPO products and related services.


This grant of rights is non-exclusive and is limited to the following states:
_________________ (the “Region”). Controlled Affiliate may use the Licensed






-1-




--------------------------------------------------------------------------------




Marks and Name in its legal name on the following conditions: (i) the legal name
must be approved in advance, in writing, by BCBSA; (ii) Controlled Affiliate
shall not do business outside the Region under any name or mark except business
conducted in the Service Area of a Controlling Plan provided that Controlled
Affiliate is separately licensed by BCBSA to use the Licensed Marks and Name in
connection with health care plans and related services in the Service Area of
such Controlling Plan; and (iii) Controlled Affiliate shall not use the Licensed
Marks and Name, or any derivative thereof, as part of any name or symbol used to
identify itself in any securities market. Controlled Affiliate may use the
Licensed Marks and Name in its Trade Name only with the prior, written, consent
of BCBSA.


2.    QUALITY CONTROL


A.    Controlled Affiliate agrees to use the Licensed Marks and Name only in
connection with the licensed services and further agrees to be bound by the
conditions regarding quality control shown in attached Exhibit A as they may be
amended by BCBSA from time-to-time.


B.    Controlled Affiliate agrees to comply with all applicable federal, state
and local laws.


C.    Controlled Affiliate agrees that it will provide on an annual basis (or
more often if reasonably required by the Controlling Plans or by BCBSA) a report
or reports to the Controlling Plans and BCBSA demonstrating Controlled
Affiliate's compliance with the requirements of this Agreement including but not
limited to the quality control provisions of this paragraph and the attached
Exhibit A.


D.    Controlled Affiliate agrees that the Controlling Plans and/or BCBSA may,
from time-to-time, upon reasonable notice, review and inspect the manner and
method of Controlled Affiliate's rendering of service and use of the Licensed
Marks and Name.


E.    As used herein, a Controlled Affiliate is defined as an entity organized
and operated in such a manner, that it meets the following requirements:


(1)    Controlled Affiliate is owned or controlled by two or more Controlling
Plans;


(2)    Each Controlling Plan is authorized pursuant to a separate Blue Cross
License Agreement to use the Licensed Marks in a geographic area in the Region
and every geographic area in the Region is so licensed to at least one of the
Controlling Plans; and




-2-






--------------------------------------------------------------------------------






(3)    The Controlling Plans must have the legal authority directly or
indirectly through wholly-owned subsidiaries:


(a)     to select members of the Controlled Affiliate’s governing body having
not less than 100% voting control thereof;


(b)    to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plans do not concur;


(c)    to exercise control over the policy and operations of the Controlled
Affiliate; and


Notwithstanding anything to the contrary in (a) through (c) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by each of the Controlling Plans before the Controlled
Affiliate can:


(i)
change its legal and/or trade names;



(ii)
change the geographic area in which it operates (except such approval shall not
be required with respect to business of the Controlled Affiliate conducted under
the Licensed Marks within the Service Area of one of the Controlling Plans
pursuant to a separate controlled affiliate license agreement with BCBSA
sponsored by such Controlling Plan);



(iii)
change any of the type(s) of businesses in which it engages (except such
approval shall not be required with respect to business of the Controlled
Affiliate conducted under the Licensed Marks within the Service Area of one of
the Controlling Plans pursuant to a separate controlled affiliate license
agreement with BCBSA sponsored by such Controlling Plan);



(iv)
take any action that any Controlling Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.



In addition, the Controlling Plans directly or indirectly through wholly owned
subsidiaries shall own 100% of any for-profit Controlled Affiliate.












-3-




--------------------------------------------------------------------------------






3.    SERVICE MARK USE


A.    Controlled Affiliate recognizes the importance of a comprehensive national
network of independent BCBSA licensees which are committed to strengthening the
Licensed Marks and Name. The Controlled Affiliate further recognizes that its
actions within the Region may affect the value of the Licensed Marks and Name
nationwide.


B.    Controlled Affiliate shall at all times make proper service mark use of
the Licensed Marks and Name, including but not limited to use of such symbols or
words as BCBSA shall specify to protect the Licensed Marks and Name and shall
comply with such rules (generally applicable to Controlled Affiliates licensed
to use the Licensed Marks and Name) relative to service mark use, as are issued
from time-to-time by BCBSA. Controlled Affiliate recognizes and agrees that all
use of the Licensed Marks and Name by Controlled Affiliate shall inure to the
benefit of BCBSA.


C.    Controlled Affiliate may not directly or indirectly use the Licensed Marks
and Name in a manner that transfers or is intended to transfer in the Region the
goodwill associated therewith to another mark or name, nor may Controlled
Affiliate engage in activity that may dilute or tarnish the unique value of the
Licensed Marks and Name.


D.    Controlled Affiliate shall use its best efforts to promote and build the
value of the Licensed Marks and Name in connection with the sale, marketing and
administration of regional MAPPO products and related services.


4.    SUBLICENSING AND ASSIGNMENT

    Controlled Affiliate shall not, directly or indirectly, sublicense,
transfer, hypothecate, sell, encumber or mortgage, by operation of law or
otherwise, the rights granted hereunder and any such act shall be voidable at
the sole option of any Controlling Plan or BCBSA. This Agreement and all rights
and duties hereunder are personal to Controlled Affiliate.


















-4-








--------------------------------------------------------------------------------






5.    INFRINGEMENT


Controlled Affiliate shall promptly notify the Controlling Plans and the
Controlling Plans shall promptly notify BCBSA of any suspected acts of
infringement, unfair competition or passing off that may occur in relation to
the Licensed Marks and Name. Controlled Affiliate shall not be entitled to
require the Controlling Plans or BCBSA to take any actions or institute any
proceedings to prevent infringement, unfair competition or passing off by third
parties. Controlled Affiliate agrees to render to the Controlling Plans and
BCBSA, without charge, all reasonable assistance in connection with any matter
pertaining to the protection of the Licensed Marks and Name by BCBSA.


6.    LIABILITY INDEMNIFICATION


Controlled Affiliate and the Controlling Plans hereby agree to save, defend,
indemnify and hold BCBSA harmless from and against all claims, damages,
liabilities and costs of every kind, nature and description (except those
arising solely as a result of BCBSA's negligence) that may arise as a result of
or related to Controlled Affiliate's rendering of services under the Licensed
Marks and Name.


7.    LICENSE TERM


A.    Except as otherwise provided herein, the license granted by this Agreement
shall remain in effect for a period of one (1) year and shall be automatically
extended for additional one (1) year periods unless terminated pursuant to the
provisions herein.


B.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that: (i) any one of the Controlling Plans ceases to be authorized to use
the Licensed Marks and Name; or (ii) pursuant to Paragraph 15(a)(x) of the Blue
Cross License Agreement any one of the Controlling Plans ceases to be authorized
to use the Licensed Names and Marks in the Region.
                        
C.     Notwithstanding any other provision of this Agreement, this license to
use the Licensed Marks and Name may be forthwith terminated by the Controlling
Plans or the affirmative vote of the majority of the Board of Directors of BCBSA
present and voting at a special meeting expressly called by BCBSA for the
purpose on ten (10) days written notice to the Controlling Plans advising of the
specific matters at issue and granting the Controlling Plans an opportunity to
be heard and to present their response to the Board for: (1) failure to comply
with any applicable minimum capital or liquidity requirement under the quality
control standards of this


-5-






--------------------------------------------------------------------------------






Agreement; or (2) failure to comply with the "Organization and Governance"
quality control standard of this Agreement; or (3) impending financial
insolvency; or
(4) failure to comply with any of the applicable requirements of Standards 2, 3,
4, or 5 of attached Exhibit A; or (5) the pendency of any action instituted
against the Controlled Affiliate seeking its dissolution or liquidation of its
assets or seeking appointment of a trustee, interim trustee, receiver or other
custodian for any of its property or business or seeking the declaration or
establishment of a trust for any of its property or business, unless this
Controlled Affiliate License Agreement has been earlier terminated under
paragraph 7(E); or (6) such other reason as is determined in good faith
immediately and irreparably to threaten the integrity and reputation of BCBSA,
the Plans (including the Controlling Plans), any other licensee including
Controlled Affiliate and/or the Licensed Marks and Name.


D.    Except as otherwise provided in Paragraphs 7(B), 7(C) or 7(E) herein,
should Controlled Affiliate fail to comply with the provisions of this Agreement
and not cure such failure within thirty (30) days of receiving written notice
thereof (or commence a cure within such thirty day period and continue diligent
efforts to complete the cure if such curing cannot reasonably be completed
within such thirty day period) BCBSA or the Controlling Plans shall have the
right to issue a notice that the Controlled Affiliate is in a state of
noncompliance. If a state of noncompliance as aforesaid is undisputed by the
Controlled Affiliate or is found to exist by a mandatory dispute resolution
panel and is uncured as provided above, BCBSA shall have the right to seek
judicial enforcement of the Agreement or to issue a notice of termination
thereof. Notwithstanding any other provisions of this Agreement, any disputes as
to the termination of this License pursuant to Paragraphs 7(B), 7(C) or 7(E) of
this Agreement shall not be subject to mediation and mandatory dispute
resolution. All other disputes between or among BCBSA, any of the Controlling
Plans and/or Controlled Affiliate shall be submitted promptly to mediation and
mandatory dispute resolution. The mandatory dispute resolution panel shall have
authority to issue orders for specific performance and assess monetary
penalties. Except, however, as provided in Paragraphs 7(B) and 7(E) of this
Agreement, this license to use the Licensed Marks and Name may not be finally
terminated for any reason without the affirmative vote of a majority of the
present and voting members of the Board of Directors of BCBSA.


E.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that:


(1)    Controlled Affiliate shall no longer comply with item 2(E) above;


(2)    Appropriate dues, royalties and other payments for Controlled Affiliate
pursuant to paragraph 9 hereof, which are the royalties for this License
Agreement, are more than sixty (60) days in arrears to BCBSA; or


-6-




--------------------------------------------------------------------------------






(3)    Any of the following events occur: (i) a voluntary petition shall be
filed by Controlled Affiliate seeking bankruptcy, reorganization, arrangement
with creditors or other relief under the bankruptcy laws of the United States or
any other law governing insolvency or debtor relief, or (ii) an involuntary
petition or proceeding shall be filed against Controlled Affiliate seeking
bankruptcy, reorganization, arrangement with creditors or other relief under the
bankruptcy laws of the United States or any other law governing insolvency or
debtor relief and such petition or proceeding is consented to or acquiesced in
by Controlled Affiliate or is not dismissed within sixty (60) days of the date
upon which the petition or other document commencing the proceeding is served
upon the Controlled Affiliate, or (iii) an order for relief is entered against
Controlled Affiliate in any case under the bankruptcy laws of the United States,
or Controlled Affiliate is adjudged bankrupt or insolvent as those terms are
defined in the Uniform Commercial Code as enacted in the State of Illinois by
any court of competent jurisdiction, or (iv) Controlled Affiliate makes a
general assignment of its assets for the benefit of creditors, or (v) any
government or any government official, office, agency, branch, or unit assumes
control of Controlled Affiliate or delinquency proceedings (voluntary or
involuntary) are instituted, or (vi) an action is brought by Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking the
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business, or (vii) an action is instituted by any
governmental entity or officer against Controlled Affiliate seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by Controlled
Affiliate or is not dismissed within one hundred thirty (130) days of the date
upon which the pleading or other document commencing the action is served upon
the Controlled Affiliate, provided that if the action is stayed or its
prosecution is enjoined, the one hundred thirty (130) day period is tolled for
the duration of the stay or injunction, and provided further, that the
Association’s Board of Directors may toll or extend the 130 day period at any
time prior to its expiration, or (viii) a trustee, interim trustee, receiver or
other custodian for any of Controlled Affiliate's property or business is
appointed or the Controlled Affiliate is ordered dissolved or liquidated.
Notwithstanding any other provision of this Agreement, a declaration or a
request for declaration of the existence of a trust over any of the Controlled
Affiliate’s property or business shall not in itself be deemed to constitute or
seek appointment of a trustee, interim trustee, receiver or other custodian for
purposes of subparagraphs 7(E)(3)(vii) and (viii) of this Agreement.


F.    Upon termination of this Agreement for cause or otherwise, Controlled
Affiliate agrees that it shall immediately discontinue all use of the Licensed
Marks and Name, including any use in its trade name, except to the extent that
it continues to be authorized to use the Licensed Marks within the Service Area
of one of the Controlling Plans pursuant to a separate controlled affiliate
license agreement with BCBSA sponsored by such Controlling Plan.


-7-




--------------------------------------------------------------------------------






G.    Upon termination of this Agreement, Controlled Affiliate shall immediately
notify all of its customers to whom it provides products or services under the
Licensed Marks pursuant to this Agreement that it is no longer a licensee of
BCBSA and, if directed by the Association’s Board of Directors, shall provide
instruction on how the customer can contact BCBSA or a designated licensee to
obtain further information on securing coverage. The notification required by
this paragraph shall be in writing and in a form approved by BCBSA. The BCBSA
shall have the right to audit the terminated entity's books and records to
verify compliance with this paragraph.


H.    In the event this Agreement terminates pursuant to 7(B) hereof, upon
termination of this Agreement the provisions of Paragraph 7(G) shall not apply
and the following provisions shall apply, except that, in the event that
Controlled Affiliate is separately licensed by BCBSA to use the Licensed Marks
in the Service Area of a Controlling Plan and termination of this Agreement is
due to a partial termination of such Controlling Plan’s license pursuant to
Paragraph 15(a)(x)(ii) of the Blue Cross License Agreement, the notices,
national account listing, payment, and audit right listed below shall be
applicable solely with respect to the Region and the geographic area for which
the Controlling Plan’s license to use the Licensed Names and Marks is
terminated:


(1)    The Controlled Affiliate shall send a notice through the U.S. mails, with
first class postage affixed, to all individual and group customers, providers,
brokers and agents of products or services sold, marketed, underwritten or
administered by the Controlled Affiliate under the Licensed Marks and Name. The
form and content of the notice shall be specified by BCBSA and shall, at a
minimum, notify the recipient of the termination of the license, the
consequences thereof, and instructions for obtaining alternate products or
services licensed by BCBSA. This notice shall be mailed within 15 days after
termination.


(2)    The Controlled Affiliate shall deliver to BCBSA within five days of a
request by BCBSA a listing of national accounts in which the Controlled
Affiliate is involved (in a control, participating or servicing capacity),
identifying the national account and the Controlled Affiliate’s role therein.


(3)    Unless the cause of termination is an event respecting BCBSA stated in
paragraph 15(a) or (b) of the Plan’s license agreement with BCBSA to use the
Licensed Marks and Name, the Controlled Affiliate, the Controlling Plans, and
any other Licensed Controlled Affiliates of the Controlling Plans shall be
jointly liable for payment to BCBSA of an amount equal to $25 multiplied by the
number of Licensed Enrollees of the Controlled Affiliate; provided that if any
Plan other than a Controlling Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in a geographic area in the Region, the payment for Licensed
Enrollees in such


-8-






--------------------------------------------------------------------------------




geographic area shall be multiplied by a fraction, the numerator of which is the
number of Licensed Enrollees of the Controlled Affiliate, the Controlling Plans,
and any other Licensed Controlled Affiliates of the Controlling Plans in such
geographic area and the denominator of which is the total number of Licensed
Enrollees in such geographic area. Licensed Enrollee means each and every person
and covered dependent who is enrolled as an individual or member of a group
receiving products or services sold, marketed or administered under marks or
names licensed by BCBSA as determined at the earlier of (i) the end of the last
fiscal year of the terminated entity which ended prior to termination or (ii)
the fiscal year which ended before any transactions causing the termination
began. Notwithstanding the foregoing, the amount payable pursuant to this
subparagraph H. (3) shall be due only to the extent that, in BCBSA’s opinion, it
does not cause the net worth of the Controlled Affiliate, the Controlling Plans
or any other Licensed Controlled Affiliates of the Controlling Plans to fall
below 100% of the Health Risk-Based Capital formula, or its equivalent under any
successor formula, as set forth in the applicable financial responsibility
standards established by BCBSA (provided such equivalent is approved for
purposes of this subparagraph by the affirmative vote of three-fourths of the
Plans and three-fourths of the total then current weighted vote of all the
Plans); measured as of the date of termination, and adjusted for the value of
any transactions not made in the ordinary course of business. This payment shall
not be due in connection with transactions exclusively by or among Plans
(including the Controlling Plans) or their affiliates, including
reorganizations, combinations or mergers, where the BCBSA Board of Directors
determines that the license termination does not result in a material diminution
in the number of Licensed Enrollees or the extent of their coverage. In the
event that the Controlled Affiliate’s license is reinstated by BCBSA or is
deemed to have remained in effect without interruption by a court of competent
jurisdiction, BCBSA shall reimburse the Controlled Affiliate (and/or the
Controlling Plans or their other Licensed Controlled Affiliates, as the case may
be) for payments made under this subparagraph 7.H.(3) only to the extent that
such payments exceed the amounts due to BCBSA pursuant to paragraph 7.K. and any
costs associated with reestablishing the terminated Controlling Plan’s Service
Area or the Region, including any payments made by BCBSA to a Plan or Plans
(including the other Controlling Plans), or their Licensed Controlled
Affiliates, for purposes of replacing the Controlled Affiliate.


(4)    BCBSA shall have the right to audit the books and records of the
Controlled Affiliate, the Controlling Plans, and any other Licensed Controlled
Affiliates of the Controlling Plans to verify compliance with this paragraph
7.H.


(5)    As to a breach of 7.H.(1), (2), (3) or (4), the parties agree that the
obligations are immediately enforceable in a court of competent jurisdiction. As
to a breach of 7.H.(1), (2) or (4) by the Controlled Affiliate, the parties
agree there is no adequate remedy at law and BCBSA is entitled to obtain
specific performance.


-9-




--------------------------------------------------------------------------------






I.    BCBSA shall be entitled to enjoin the Controlled Affiliate or any related
party in a court of competent jurisdiction from entry into any transaction which
would result in a termination of this Agreement unless a Controlling Plan’s
license from BCBSA to use the Licensed Marks and Names has been terminated
pursuant to 10(d) of such Controlling Plan’s license agreement upon the required
6 month written notice.


J.    BCBSA acknowledges that it is not the owner of assets of the Controlled
Affiliate.


K.    In the event this Agreement terminates and is subsequently reinstated by
BCBSA or is deemed to have remained in effect without interruption by a court of
competent jurisdiction, the Controlled Affiliate, the Controlling Plans, and any
other Licensed Controlled Affiliates of the Controlling Plans shall be jointly
liable for reimbursing BCBSA the reasonable costs incurred by BCBSA in
connection with the termination and the reinstatement or court action, and any
associated legal proceedings, including but not limited to: outside legal fees,
consulting fees, public relations fees, advertising costs, and costs incurred to
develop, lease or establish an interim provider network. Any amount due to BCBSA
under this subparagraph may be waived in whole or in part by the BCBSA Board of
Directors in its sole discretion.


8.    DISPUTE RESOLUTION


The parties agree that any disputes between or among them or between or among
any of them and one or more Plans or Controlled Affiliates of Plans that use in
any manner the Blue Cross and Blue Cross Marks and Name are subject to the
Mediation and Mandatory Dispute Resolution process attached to and made a part
of each Controlling Plan’s License from BCBSA to use the Licensed Marks and Name
as Exhibit 5 as amended from time-to-time, which documents are incorporated
herein by reference as though fully set forth herein.


9.    LICENSE FEE


Controlled Affiliate will pay to BCBSA a fee for this License determined
pursuant to the formula(s) set forth in Exhibit B.


10.    JOINT VENTURE


Nothing contained in this Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between the Controlling
Plans and Controlled Affiliate or between either and BCBSA.




Amended as of September 19, 2014
-10-








--------------------------------------------------------------------------------






11.    NOTICES AND CORRESPONDENCE


Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.


12.    COMPLETE AGREEMENT


This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof. This Agreement may only be amended by the
affirmative vote of three-fourths of the Plans and three-fourths of the total
then current weighted vote of all the Plans as officially recorded by the BCBSA
Corporate Secretary.


13.    SEVERABILITY


If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such findings shall in no way affect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.




14.    NONWAIVER


No waiver by BCBSA of any breach or default in performance on the part of
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.


14A.    VOTING


For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the Plan
shall have one vote. For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless the greater of: (i) 6/52 or more of the Plans
(rounded to the nearest whole number, with


-11-




--------------------------------------------------------------------------------








0.5 or multiples thereof being rounded to the next higher whole number) fail to
cast
weighted votes in favor of the question; or (ii) three (3) of the Plans fail to
cast weighted votes in favor of the question. Notwithstanding the foregoing
provision, if there are thirty-nine (39) Plans, the requirement of an
affirmative three-fourths weighted vote shall be deemed satisfied with a lesser
weighted vote unless four (4) or more Plans fail to cast weighted votes in favor
of the question.


15.    GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.


16.    HEADINGS


The headings inserted in this agreement are for convenience only and shall have
no bearing on the interpretation hereof.




















































-12-








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed and effective as of the date of last signature written below.



Controlled Affiliate:


By:________________________________________


Date:______________________________________




Controlling Plan:


By: ________________________________________


Date:_______________________________________




Controlling Plan:


By: ________________________________________


Date:_______________________________________




BLUE CROSS AND BLUE SHIELD ASSOCIATION


By:________________________________________


Date:______________________________________




























-13-








--------------------------------------------------------------------------------




EXHIBIT A


CONTROLLED AFFILIATE LICENSE STANDARDS
APPLICABLE TO REGIONAL MEDICARE
ADVANTAGE PPO PRODUCTS
November 2014


PREAMBLE


The standards for licensing Controlled Affiliates for Medicare Advantage PPO
Products are established by BCBSA and are subject to change from time-to-time
upon the affirmative vote of three-fourths (3/4) of the Plans and three-fourths
(3/4) of the total weighted vote. Each Controlling Plan is required to use a
standard Controlled Affiliate license form provided by BCBSA and to cooperate
fully in assuring that the licensed Controlled Affiliate maintains compliance
with the license standards.


Standard 1 - Organization and Governance


A Controlled Affiliate is defined as an entity organized and operated in such a
manner, that it meets the following requirements:


(1)    Controlled Affiliate is owned or controlled by two or more Controlling
Plans;


(2)    Each Controlling Plan is authorized pursuant to a separate Blue Cross
License Agreement to use the Licensed Marks in a geographic area in the Region
and every geographic area in the Region is so licensed to at least one of the
Controlling Plans; and


(3)    The Controlling Plans must have the legal authority directly or
indirectly through wholly-owned subsidiaries:


(a)     to select members of the Controlled Affiliate’s governing body having
not less than 100% voting control thereof;


(b)    prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plans do not concur;


(c)    exercise control over the policy and operations of the Controlled
Affiliate; and




-14-






--------------------------------------------------------------------------------




EXHIBIT A (continued)


Notwithstanding anything to the contrary in (a) through (c) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by each of the Controlling Plans before the Controlled
Affiliate can:


(i)
change its legal and/or trade names;



(ii)
change the geographic area in which it operates (except such approval shall not
be required with respect to business of the Controlled Affiliate conducted under
the Licensed Marks within the Service Area of one of the Controlling Plans
pursuant to a separate controlled affiliate license agreement with BCBSA
sponsored by such Controlling Plan);



(iii)
change any of the type(s) of businesses in which it engages (except such
approval shall not be required with respect to business of the Controlled
Affiliate conducted under the Licensed Marks within the Service Area of one of
the Controlling Plans pursuant to a separate controlled affiliate license
agreement with BCBSA sponsored by such Controlling Plan);



(iv)
take any action that any Controlling Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.



In addition, the Controlling Plans directly or indirectly through wholly owned
subsidiaries shall own 100% of any for-profit Controlled Affiliate.


Standard 2 - Financial Responsibility


A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.


Standard 3 - State Licensure/Certification


A Controlled Affiliate shall maintain appropriate and unimpaired licensure and
certifications.










-15-




--------------------------------------------------------------------------------




EXHIBIT A (continued)


Standard 4 - Certain Disclosures


A Controlled Affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of:


a.
the structure of the Blue Cross and Blue Shield System; and

b.
the independent nature of every licensee.



Standard 5 - Reports and Records for Controlled Affiliates


A Controlled Affiliate and/or its Controlling Plans shall furnish, on a timely
and accurate basis, reports and records relating to these Standards and the
License Agreements between BCBSA and Controlled Affiliate.


Standard 6 - Best Efforts


During each year, a Controlled Affiliate shall use its best efforts to promote
and build the value of the Blue Cross Marks.


Standard 7 - Participation in Certain National Programs


A Controlled Affiliate shall effectively and efficiently participate in certain
national programs from time to time as may be adopted by Member Plans for the
purposes of providing ease of claims processing for customers receiving benefits
outside of the Controlled Affiliate’s service area.


National program requirements include:


a.
Inter-Plan Teleprocessing System (ITS); and



b.
Inter-Plan Medicare Advantage Program.



Standard 8 - Participation in Master Business Associate Agreement


Controlled Affiliates shall comply with the terms of the Business Associate
Agreement for Blue Cross and Blue Shield Licensees to the extent they perform
the functions of a business associate or subcontractor to a business associate,
as defined by the Business Associate Agreement.


Amended as of November 15, 2007


-16-




--------------------------------------------------------------------------------




EXHIBIT B


ROYALTY FORMULA FOR SECTION 9 OF THE
CONTROLLED AFFILIATE LICENSE AGREEMENTS
APPLICABLE TO REGIONAL MEDICARE ADVANTAGE PPO PRODUCTS




Controlled Affiliate will pay BCBSA a fee for this license in accordance with
the following formula:


An amount equal to its pro rata share of each Controlling Plan dues payable to
BCBSA computed with the addition of the Controlled Affiliate's members using the
Marks on regional MAPPO products and related services as reported on the
Quarterly Enrollment Report with BCBSA. The payment by each Controlling Plan of
its dues to BCBSA, including that portion described in this paragraph, will
satisfy the requirement of this paragraph, and no separate payment will be
necessary.














































Amended as of June 14, 2007
















-17-




--------------------------------------------------------------------------------




Exhibit 1C
BLUE CROSS
CONTROLLED AFFILIATE LICENSE AGREEMENT
APPLICABLE TO REGIONAL MEDICARE PART D PRESCRIPTION DRUG PLAN PRODUCTS
(Adopted by Member Plans at their November 21, 2014 meeting)


This Agreement by and among Blue Cross and Blue Shield Association ("BCBSA") and
_______ (“Controlled Affiliate"), a Controlled Affiliate of the Blue Cross
Plan(s), known as _________ ("Controlling Plans"), each of which is also a Party
signatory hereto.


WHEREAS, BCBSA is the owner of the BLUE CROSS and BLUE CROSS Design service
marks;


WHEREAS, under the Medicare Modernization Act, companies may apply to and be
awarded a contract by the Centers for Medicare and Medicaid Services (“CMS”) to
offer Medicare Part D Prescription Drug Plan products in geographic regions
designated by CMS (hereafter “regional PDP products).”


WHEREAS, some of the CMS-designated regions include the Service Areas, or
portions thereof, of more than one Plan.


WHEREAS, the Controlling Plans and Controlled Affiliate desire that the latter
be entitled to use the BLUE CROSS and BLUE CROSS Design service marks
(collectively the "Licensed Marks") as service marks and be entitled to use the
term BLUE CROSS in a trade name ("Licensed Name") to offer regional PDP products
in a region that includes the Service Areas, or portions thereof, of more than
one Controlling Plan;


NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    GRANT OF LICENSE


Subject to the terms and conditions of this Agreement, BCBSA hereby grants to
Controlled Affiliate the right to use the Licensed Marks and Name in connection
with, and only in connection with the sale, marketing and administration of
regional PDP products and related services.


This grant of rights is non-exclusive and is limited to the following states:
_________________ (the “Region”). Controlled Affiliate may use the Licensed


-1-




--------------------------------------------------------------------------------




Marks and Name in its legal name on the following conditions: (i) the legal name
must be approved in advance, in writing, by BCBSA; (ii) Controlled Affiliate
shall not do business outside the Region under any name or mark except business
conducted in the Service Area of a Controlling Plan provided that Controlled
Affiliate is separately licensed by BCBSA to use the Licensed Marks and Name in
connection with health care plans and related services in the Service Area of
such Controlling Plan; and (iii) Controlled Affiliate shall not use the Licensed
Marks and Name, or any derivative thereof, as part of any name or symbol used to
identify itself in any securities market. Controlled Affiliate may use the
Licensed Marks and Name in its Trade Name only with the prior, written, consent
of BCBSA.


2.    QUALITY CONTROL


A.    Controlled Affiliate agrees to use the Licensed Marks and Name only in
connection with the licensed services and further agrees to be bound by the
conditions regarding quality control shown in attached Exhibit A as they may be
amended by BCBSA from time-to-time.


B.    Controlled Affiliate agrees to comply with all applicable federal, state
and local laws.


C.    Controlled Affiliate agrees that it will provide on an annual basis (or
more often if reasonably required by the Controlling Plans or by BCBSA) a report
or reports to the Controlling Plans and BCBSA demonstrating Controlled
Affiliate's compliance with the requirements of this Agreement including but not
limited to the quality control provisions of this paragraph and the attached
Exhibit A.


D.    Controlled Affiliate agrees that the Controlling Plans and/or BCBSA may,
from time-to-time, upon reasonable notice, review and inspect the manner and
method of Controlled Affiliate's rendering of service and use of the Licensed
Marks and Name.


E.    As used herein, a Controlled Affiliate is defined as an entity organized
and operated in such a manner, that it meets the following requirements:


(1)    Controlled Affiliate is owned or controlled by two or more Controlling
Plans;


(2)    Each Controlling Plan is authorized pursuant to a separate Blue Cross
License Agreement to use the Licensed Marks in a geographic area in the Region
and every geographic area in the Region is so licensed to at least one of the
Controlling Plans; and




-2-






--------------------------------------------------------------------------------






(3)    The Controlling Plans must have the legal authority directly or
indirectly through wholly-owned subsidiaries:


(a)     to select members of the Controlled Affiliate’s governing body having
not less than 100% voting control thereof;


(b)    to prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plans do not concur;


(c)    to exercise control over the policy and operations of the Controlled
Affiliate; and


Notwithstanding anything to the contrary in (a) through (c) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by each of the Controlling Plans before the Controlled
Affiliate can:


(i)
change its legal and/or trade names;



(ii)
change the geographic area in which it operates (except such approval shall not
be required with respect to business of the Controlled Affiliate conducted under
the Licensed Marks within the Service Area of one of the Controlling Plans
pursuant to a separate controlled affiliate license agreement with BCBSA
sponsored by such Controlling Plan);



(iii)
change any of the type(s) of businesses in which it engages (except such
approval shall not be required with respect to business of the Controlled
Affiliate conducted under the Licensed Marks within the Service Area of one of
the Controlling Plans pursuant to a separate controlled affiliate license
agreement with BCBSA sponsored by such Controlling Plan);



(iv)
take any action that any Controlling Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.



In addition, the Controlling Plans directly or indirectly through wholly-owned
subsidiaries shall own 100% of any for-profit Controlled Affiliate.










-3-






--------------------------------------------------------------------------------






3.    SERVICE MARK USE


A.    Controlled Affiliate recognizes the importance of a comprehensive national
network of independent BCBSA licensees which are committed to strengthening the
Licensed Marks and Name. The Controlled Affiliate further recognizes that its
actions within the Region may affect the value of the Licensed Marks and Name
nationwide.


B.    Controlled Affiliate shall at all times make proper service mark use of
the Licensed Marks and Name, including but not limited to use of such symbols or
words as BCBSA shall specify to protect the Licensed Marks and Name and shall
comply with such rules (generally applicable to Controlled Affiliates licensed
to use the Licensed Marks and Name) relative to service mark use, as are issued
from time-to-time by BCBSA. Controlled Affiliate recognizes and agrees that all
use of the Licensed Marks and Name by Controlled Affiliate shall inure to the
benefit of BCBSA.


C.    Controlled Affiliate may not directly or indirectly use the Licensed Marks
and Name in a manner that transfers or is intended to transfer in the Region the
goodwill associated therewith to another mark or name, nor may Controlled
Affiliate engage in activity that may dilute or tarnish the unique value of the
Licensed Marks and Name.


D.    Controlled Affiliate shall use its best efforts to promote and build the
value of the Licensed Marks and Name in connection with the sale, marketing and
administration of regional PDP products and related services.


4.    SUBLICENSING AND ASSIGNMENT

    Controlled Affiliate shall not, directly or indirectly, sublicense,
transfer, hypothecate, sell, encumber or mortgage, by operation of law or
otherwise, the rights granted hereunder and any such act shall be voidable at
the sole option of any Controlling Plan or BCBSA. This Agreement and all rights
and duties hereunder are personal to Controlled Affiliate.


















-4-




--------------------------------------------------------------------------------








5.    INFRINGEMENT


Controlled Affiliate shall promptly notify the Controlling Plans and the
Controlling Plans shall promptly notify BCBSA of any suspected acts of
infringement, unfair competition or passing off that may occur in relation to
the Licensed Marks and Name. Controlled Affiliate shall not be entitled to
require the Controlling Plans or BCBSA to take any actions or institute any
proceedings to prevent infringement, unfair competition or passing off by third
parties. Controlled Affiliate agrees to render to the Controlling Plans and
BCBSA, without charge, all reasonable assistance in connection with any matter
pertaining to the protection of the Licensed Marks and Name by BCBSA.


6.    LIABILITY INDEMNIFICATION


Controlled Affiliate and the Controlling Plans hereby agree to save, defend,
indemnify and hold BCBSA harmless from and against all claims, damages,
liabilities and costs of every kind, nature and description (except those
arising solely as a result of BCBSA's negligence) that may arise as a result of
or related to Controlled Affiliate's rendering of services under the Licensed
Marks and Name.


7.    LICENSE TERM


A.    Except as otherwise provided herein, the license granted by this Agreement
shall remain in effect for a period of one (1) year and shall be automatically
extended for additional one (1) year periods unless terminated pursuant to the
provisions herein.


B.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that: (i) any one of the Controlling Plans ceases to be authorized to use
the Licensed Marks and Name; or (ii) pursuant to Paragraph 15(a)(x) of the Blue
Cross License Agreement any one of the Controlling Plans ceases to be authorized
to use the Licensed Names and Marks in the Region.
                        
C.     Notwithstanding any other provision of this Agreement, this license to
use the Licensed Marks and Name may be forthwith terminated by the Controlling
Plans or the affirmative vote of the majority of the Board of Directors of BCBSA
present and voting at a special meeting expressly called by BCBSA for the
purpose on ten (10) days written notice to the Controlling Plans advising of the
specific matters at issue and granting the Controlling Plans an opportunity to
be heard and to present their response to the Board for: (1) failure to comply
with any applicable minimum capital or liquidity requirement under the quality
control standards of this


-5-




--------------------------------------------------------------------------------






Agreement; or (2) failure to comply with the "Organization and Governance"
quality control standard of this Agreement; or (3) impending financial
insolvency; or
(4) failure to comply with any of the applicable requirements of Standards 2, 3,
4, or 5 of attached Exhibit A; or (5) the pendency of any action instituted
against the Controlled Affiliate seeking its dissolution or liquidation of its
assets or seeking appointment of a trustee, interim trustee, receiver or other
custodian for any of its property or business or seeking the declaration or
establishment of a trust for any of its property or business, unless this
Controlled Affiliate License Agreement has been earlier terminated under
paragraph 7(E); or (6) such other reason as is determined in good faith
immediately and irreparably to threaten the integrity and reputation of BCBSA,
the Plans (including the Controlling Plans), any other licensee including
Controlled Affiliate and/or the Licensed Marks and Name.


D.    Except as otherwise provided in Paragraphs 7(B), 7(C) or 7(E) herein,
should Controlled Affiliate fail to comply with the provisions of this Agreement
and not cure such failure within thirty (30) days of receiving written notice
thereof (or commence a cure within such thirty day period and continue diligent
efforts to complete the cure if such curing cannot reasonably be completed
within such thirty day period) BCBSA or the Controlling Plans shall have the
right to issue a notice that the Controlled Affiliate is in a state of
noncompliance. If a state of noncompliance as aforesaid is undisputed by the
Controlled Affiliate or is found to exist by a mandatory dispute resolution
panel and is uncured as provided above, BCBSA shall have the right to seek
judicial enforcement of the Agreement or to issue a notice of termination
thereof. Notwithstanding any other provisions of this Agreement, any disputes as
to the termination of this License pursuant to Paragraphs 7(B), 7(C) or 7(E) of
this Agreement shall not be subject to mediation and mandatory dispute
resolution. All other disputes between or among BCBSA, any of the Controlling
Plans and/or Controlled Affiliate shall be submitted promptly to mediation and
mandatory dispute resolution. The mandatory dispute resolution panel shall have
authority to issue orders for specific performance and assess monetary
penalties. Except, however, as provided in Paragraphs 7(B) and 7(E) of this
Agreement, this license to use the Licensed Marks and Name may not be finally
terminated for any reason without the affirmative vote of a majority of the
present and voting members of the Board of Directors of BCBSA.


E.    This Agreement and all of Controlled Affiliate's rights hereunder shall
immediately terminate without any further action by any party or entity in the
event that:


(1)    Controlled Affiliate shall no longer comply with item 2(E) above;


(2)    Appropriate dues, royalties and other payments for Controlled Affiliate
pursuant to paragraph 9 hereof, which are the royalties for this License
Agreement, are more than sixty (60) days in arrears to BCBSA; or


-6-




--------------------------------------------------------------------------------






(3)    Any of the following events occur: (i) a voluntary petition shall be
filed by Controlled Affiliate seeking bankruptcy, reorganization, arrangement
with creditors or other relief under the bankruptcy laws of the United States or
any other law governing insolvency or debtor relief, or (ii) an involuntary
petition or proceeding shall be filed against Controlled Affiliate seeking
bankruptcy, reorganization, arrangement with creditors or other relief under the
bankruptcy laws of the United States or any other law governing insolvency or
debtor relief and such petition or proceeding is consented to or acquiesced in
by Controlled Affiliate or is not dismissed within sixty (60) days of the date
upon which the petition or other document commencing the proceeding is served
upon the Controlled Affiliate, or (iii) an order for relief is entered against
Controlled Affiliate in any case under the bankruptcy laws of the United States,
or Controlled Affiliate is adjudged bankrupt or insolvent as those terms are
defined in the Uniform Commercial Code as enacted in the State of Illinois by
any court of competent jurisdiction, or (iv) Controlled Affiliate makes a
general assignment of its assets for the benefit of creditors, or (v) any
government or any government official, office, agency, branch, or unit assumes
control of Controlled Affiliate or delinquency proceedings (voluntary or
involuntary) are instituted, or (vi) an action is brought by Controlled
Affiliate seeking its dissolution or liquidation of its assets or seeking the
appointment of a trustee, interim trustee, receiver or other custodian for any
of its property or business, or (vii) an action is instituted by any
governmental entity or officer against Controlled Affiliate seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property or
business and such action is consented to or acquiesced in by Controlled
Affiliate or is not dismissed within one hundred thirty (130) days of the date
upon which the pleading or other document commencing the action is served upon
the Controlled Affiliate, provided that if the action is stayed or its
prosecution is enjoined, the one hundred thirty (130) day period is tolled for
the duration of the stay or injunction, and provided further, that the
Association’s Board of Directors may toll or extend the 130 day period at any
time prior to its expiration, or (viii) a trustee, interim trustee, receiver or
other custodian for any of Controlled Affiliate's property or business is
appointed or the Controlled Affiliate is ordered dissolved or liquidated.
Notwithstanding any other provision of this Agreement, a declaration or a
request for declaration of the existence of a trust over any of the Controlled
Affiliate’s property or business shall not in itself be deemed to constitute or
seek appointment of a trustee, interim trustee, receiver or other custodian for
purposes of subparagraphs 7(E)(3)(vii) and (viii) of this Agreement.


F.    Upon termination of this Agreement for cause or otherwise, Controlled
Affiliate agrees that it shall immediately discontinue all use of the Licensed
Marks and Name, including any use in its trade name, except to the extent that
it continues to be authorized to use the Licensed Marks within the Service Area
of one of the Controlling Plans pursuant to a separate controlled affiliate
license agreement with BCBSA sponsored by such Controlling Plan.














-7-




--------------------------------------------------------------------------------






G.    Upon termination of this Agreement, Controlled Affiliate shall immediately
notify all of its customers to whom it provides products or services under the
Licensed Marks pursuant to this Agreement that it is no longer a licensee of
BCBSA and, if directed by the Association’s Board of Directors, shall provide
instruction on how the customer can contact BCBSA or a designated licensee to
obtain further information on securing coverage. The notification required by
this paragraph shall be in writing and in a form approved by BCBSA. The BCBSA
shall have the right to audit the terminated entity's books and records to
verify compliance with this paragraph.


H.    In the event this Agreement terminates pursuant to 7(B) hereof, upon
termination of this Agreement the provisions of Paragraph 7(G) shall not apply
and the following provisions shall apply, except that, in the event that
Controlled Affiliate is separately licensed by BCBSA to use the Licensed Marks
in the Service Area of a Controlling Plan and termination of this Agreement is
due to a partial termination of such Controlling Plan’s license pursuant to
Paragraph 15(a)(x)(ii) of the Blue Cross License Agreement, the notices,
national account listing, payment, and audit right listed below shall be
applicable solely with respect to the Region and the geographic area for which
the Controlling Plan’s license to use the Licensed Names and Marks is
terminated:


(1)    The Controlled Affiliate shall send a notice through the U.S. mails, with
first class postage affixed, to all individual and group customers, providers,
brokers and agents of products or services sold, marketed, underwritten or
administered by the Controlled Affiliate under the Licensed Marks and Name. The
form and content of the notice shall be specified by BCBSA and shall, at a
minimum, notify the recipient of the termination of the license, the
consequences thereof, and instructions for obtaining alternate products or
services licensed by BCBSA. This notice shall be mailed within 15 days after
termination.


(2)    The Controlled Affiliate shall deliver to BCBSA within five days of a
request by BCBSA a listing of national accounts in which the Controlled
Affiliate is involved (in a control, participating or servicing capacity),
identifying the national account and the Controlled Affiliate’s role therein.


(3)    Unless the cause of termination is an event respecting BCBSA stated in
paragraph 15(a) or (b) of the Plan’s license agreement with BCBSA to use the
Licensed Marks and Name, the Controlled Affiliate, the Controlling Plans, and
any other Licensed Controlled Affiliates of the Controlling Plans shall be
jointly liable for payment to BCBSA of an amount equal to $25 multiplied by the
number of Licensed Enrollees of the Controlled Affiliate; provided that if any
Plan other than a Controlling Plan is permitted by BCBSA to use marks or names
licensed by BCBSA in a geographic area in the Region, the payment for Licensed
Enrollees in such














-8-




--------------------------------------------------------------------------------




geographic area shall be multiplied by a fraction, the numerator of which is the
number of Licensed Enrollees of the Controlled Affiliate, the Controlling Plans,
and any other Licensed Controlled Affiliates of the Controlling Plans in such
geographic area and the denominator of which is the total number of Licensed
Enrollees in such geographic area. Licensed Enrollee means each and every person
and covered dependent who is enrolled as an individual or member of a group
receiving products or services sold, marketed or administered under marks or
names licensed by BCBSA as determined at the earlier of (i) the end of the last
fiscal year of the terminated entity which ended prior to termination or (ii)
the fiscal year which ended before any transactions causing the termination
began. Notwithstanding the foregoing, the amount payable pursuant to this
subparagraph H. (3) shall be due only to the extent that, in BCBSA’s opinion, it
does not cause the net worth of the Controlled Affiliate, the Controlling Plans
or any other Licensed Controlled Affiliates of the Controlling Plans to fall
below 100% of the Health Risk-Based Capital formula, or its equivalent under any
successor formula, as set forth in the applicable financial responsibility
standards established by BCBSA (provided such equivalent is approved for
purposes of this subparagraph by the affirmative vote of three-fourths of the
Plans and three-fourths of the total then current weighted vote of all the
Plans); measured as of the date of termination, and adjusted for the value of
any transactions not made in the ordinary course of business. This payment shall
not be due in connection with transactions exclusively by or among Plans
(including the Controlling Plans) or their affiliates, including
reorganizations, combinations or mergers, where the BCBSA Board of Directors
determines that the license termination does not result in a material diminution
in the number of Licensed Enrollees or the extent of their coverage. In the
event that the Controlled Affiliate’s license is reinstated by BCBSA or is
deemed to have remained in effect without interruption by a court of competent
jurisdiction, BCBSA shall reimburse the Controlled Affiliate (and/or the
Controlling Plans or their other Licensed Controlled Affiliates, as the case may
be) for payments made under this subparagraph 7.H.(3) only to the extent that
such payments exceed the amounts due to BCBSA pursuant to paragraph 7.K. and any
costs associated with reestablishing the terminated Controlling Plan’s Service
Area or the Region, including any payments made by BCBSA to a Plan or Plans
(including the other Controlling Plans), or their Licensed Controlled
Affiliates, for purposes of replacing the Controlled Affiliate.


(4)    BCBSA shall have the right to audit the books and records of the
Controlled Affiliate, the Controlling Plans, and any other Licensed Controlled
Affiliates of the Controlling Plans to verify compliance with this paragraph
7.H.


(5)    As to a breach of 7.H.(1), (2), (3) or (4), the parties agree that the
obligations are immediately enforceable in a court of competent jurisdiction. As
to a breach of 7.H.(1), (2) or (4) by the Controlled Affiliate, the parties
agree there is no adequate remedy at law and BCBSA is entitled to obtain
specific performance.


-9-




--------------------------------------------------------------------------------






I.    BCBSA shall be entitled to enjoin the Controlled Affiliate or any related
party in a court of competent jurisdiction from entry into any transaction which
would result in a termination of this Agreement unless a Controlling Plan’s
license from BCBSA to use the Licensed Marks and Names has been terminated
pursuant to 10(d) of such Controlling Plan’s license agreement upon the required
6 month written notice.


J.    BCBSA acknowledges that it is not the owner of assets of the Controlled
Affiliate.


K.    In the event this Agreement terminates and is subsequently reinstated by
BCBSA or is deemed to have remained in effect without interruption by a court of
competent jurisdiction, the Controlled Affiliate, the Controlling Plans, and any
other Licensed Controlled Affiliates of the Controlling Plans shall be jointly
liable for reimbursing BCBSA the reasonable costs incurred by BCBSA in
connection with the termination and the reinstatement or court action, and any
associated legal proceedings, including but not limited to: outside legal fees,
consulting fees, public relations fees, advertising costs, and costs incurred to
develop, lease or establish an interim provider network. Any amount due to BCBSA
under this subparagraph may be waived in whole or in part by the BCBSA Board of
Directors in its sole discretion.


8.    DISPUTE RESOLUTION


The parties agree that any disputes between or among them or between or among
any of them and one or more Plans or Controlled Affiliates of Plans that use in
any manner the Blue Cross and Blue Cross Marks and Name are subject to the
Mediation and Mandatory Dispute Resolution process attached to and made a part
of each Controlling Plan’s License from BCBSA to use the Licensed Marks and Name
as Exhibit 5 as amended from time-to-time, which documents are incorporated
herein by reference as though fully set forth herein.


9.    LICENSE FEE


Controlled Affiliate will pay to BCBSA a fee for this License determined
pursuant to the formula(s) set forth in Exhibit B.


10.    JOINT VENTURE


Nothing contained in this Agreement shall be construed as creating a joint
venture, partnership, agency or employment relationship between the Controlling
Plans and Controlled Affiliate or between either and BCBSA.






-10-




--------------------------------------------------------------------------------






11.    NOTICES AND CORRESPONDENCE


Notices regarding the subject matter of this Agreement or breach or termination
thereof shall be in writing and shall be addressed in duplicate to the last
known address of each other party, marked respectively to the attention of its
President and, if any, its General Counsel.


12.    COMPLETE AGREEMENT


This Agreement contains the complete understandings of the parties in relation
to the subject matter hereof. This Agreement may only be amended by the
affirmative vote of three-fourths of the Plans and three-fourths of the total
then current weighted vote of all the Plans as officially recorded by the BCBSA
Corporate Secretary.


13.    SEVERABILITY


If any term of this Agreement is held to be unlawful by a court of competent
jurisdiction, such findings shall in no way affect the remaining obligations of
the parties hereunder and the court may substitute a lawful term or condition
for any unlawful term or condition so long as the effect of such substitution is
to provide the parties with the benefits of this Agreement.




14.    NONWAIVER


No waiver by BCBSA of any breach or default in performance on the part of
Controlled Affiliate or any other licensee of any of the terms, covenants or
conditions of this Agreement shall constitute a waiver of any subsequent breach
or default in performance of said terms, covenants or conditions.


14A.    VOTING


For all provisions of this Agreement referring to voting, the term ‘Plans’ shall
mean all entities licensed under the Blue Cross License Agreement and/or the
Blue Shield License Agreement, and in all votes of the Plans under this
Agreement the Plans shall vote together. For weighted votes of the Plans, the
Plan shall have a number of votes equal to the number of weighted votes (if any)
that it holds as a Blue Cross Plan plus the number of weighted votes (if any)
that it holds as a Blue Shield Plan. For all other votes of the Plans, the Plan
shall have one vote. For all questions requiring an affirmative three-fourths
weighted vote of the Plans, the requirement shall be deemed satisfied with a
lesser weighted vote unless the greater of: (i) 6/52 or more of the Plans
(rounded to the nearest whole number, with






-11-








--------------------------------------------------------------------------------




0.5 or multiples thereof being rounded to the next higher whole number) fail to
cast
weighted votes in favor of the question; or (ii) three (3) of the Plans fail to
cast weighted votes in favor of the question. Notwithstanding the foregoing
provision, if there are thirty-nine (39) Plans, the requirement of an
affirmative three-fourths weighted vote shall be deemed satisfied with a lesser
weighted vote unless four (4) or more Plans fail to cast weighted votes in favor
of the question.


15.    GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois.


16.    HEADINGS


The headings inserted in this agreement are for convenience only and shall have
no bearing on the interpretation hereof.




























































-12-








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed and effective as of the date of last signature written below.



Controlled Affiliate:


By:________________________________________


Date:______________________________________




Controlling Plan:


By: ________________________________________


Date:_______________________________________




Controlling Plan:


By: ________________________________________


Date:_______________________________________




BLUE CROSS AND BLUE SHIELD ASSOCIATION


By:________________________________________


Date:______________________________________




























-13-








--------------------------------------------------------------------------------




EXHIBIT A


CONTROLLED AFFILIATE LICENSE STANDARDS
APPLICABLE TO REGIONAL MEDICARE
PART D PRESCRIPTION DRUG PLAN PRODUCTS
November 2014


PREAMBLE


The standards for licensing Controlled Affiliates for Medicare Part D
Prescription Drug Plan Products are established by BCBSA and are subject to
change from time-to-time upon the affirmative vote of three-fourths (3/4) of the
Plans and three-fourths (3/4) of the total weighted vote. Each Controlling Plan
is required to use a standard Controlled Affiliate license form provided by
BCBSA and to cooperate fully in assuring that the licensed Controlled Affiliate
maintains compliance with the license standards.


Standard 1 - Organization and Governance


A Controlled Affiliate is defined as an entity organized and operated in such a
manner, that it meets the following requirements:


(1)    Controlled Affiliate is owned or controlled by two or more Controlling
Plans;


(2)    Each Controlling Plan is authorized pursuant to a separate Blue Cross
License Agreement to use the Licensed Marks in a geographic area in the Region
and every geographic area in the Region is so licensed to at least one of the
Controlling Plans; and


(3)    The Controlling Plans must have the legal authority directly or
indirectly through wholly-owned subsidiaries:


(a)     to select members of the Controlled Affiliate’s governing body having
not less than 100% voting control thereof;


(b)    prevent any change in the articles of incorporation, bylaws or other
establishing or governing documents of the Controlled Affiliate with which the
Controlling Plans do not concur;


(c)    exercise control over the policy and operations of the Controlled
Affiliate; and












-14-




--------------------------------------------------------------------------------




EXHIBIT A (continued)


Notwithstanding anything to the contrary in (a) through (c) hereof, the
Controlled Affiliate’s establishing or governing documents must also require
written approval by each of the Controlling Plans before the Controlled
Affiliate can:


(i)
change its legal and/or trade names;



(ii)
change the geographic area in which it operates (except such approval shall not
be required with respect to business of the Controlled Affiliate conducted under
the Licensed Marks within the Service Area of one of the Controlling Plans
pursuant to a separate controlled affiliate license agreement with BCBSA
sponsored by such Controlling Plan);



(iii)
change any of the type(s) of businesses in which it engages (except such
approval shall not be required with respect to business of the Controlled
Affiliate conducted under the Licensed Marks within the Service Area of one of
the Controlling Plans pursuant to a separate controlled affiliate license
agreement with BCBSA sponsored by such Controlling Plan);



(iv)
take any action that any Controlling Plan or BCBSA reasonably believes will
adversely affect the Licensed Marks and Name.



In addition, the Controlling Plans directly or indirectly through wholly-owned
subsidiaries shall own 100% of any for-profit Controlled Affiliate.


Standard 2 - Financial Responsibility


A Controlled Affiliate shall be operated in a manner that provides reasonable
financial assurance that it can fulfill all of its contractual obligations to
its customers.


Standard 3 - State Licensure/Certification


A Controlled Affiliate shall maintain appropriate and unimpaired licensure and
certifications.


















-15-




--------------------------------------------------------------------------------




EXHIBIT A (continued)


Standard 4 - Certain Disclosures


A Controlled Affiliate shall make adequate disclosure in contracting with third
parties and in disseminating public statements of:


a.
the structure of the Blue Cross and Blue Shield System; and

b.
the independent nature of every licensee.



Standard 5 - Reports and Records for Controlled Affiliates


A Controlled Affiliate and/or its Controlling Plans shall furnish, on a timely
and accurate basis, reports and records relating to these Standards and the
License Agreements between BCBSA and Controlled Affiliate.


Standard 6 - Best Efforts


During each year, a Controlled Affiliate shall use its best efforts to promote
and build the value of the Blue Cross Marks.


Standard 7 - Participation in Master Business Associate Agreement


Controlled Affiliates shall comply with the terms of the Business Associate
Agreement for Blue Cross and Blue Shield Licensees to the extent they perform
the functions of a business associate or subcontractor to a business associate,
as defined by the Business Associate Agreement.








































-16-






--------------------------------------------------------------------------------




EXHIBIT B


ROYALTY FORMULA FOR SECTION 9 OF THE
CONTROLLED AFFILIATE LICENSE AGREEMENTS
APPLICABLE TO REGIONAL MEDICARE PART D PRESCRIPTION DRUG PLAN PRODUCTS




Controlled Affiliate will pay BCBSA a fee for this license in accordance with
the following formula:


An amount equal to its pro rata share of each Controlling Plan dues payable to
BCBSA computed with the addition of the Controlled Affiliate's members using the
Marks on regional PDP products and related services as reported on the Quarterly
Enrollment Report with BCBSA. The payment by each Controlling Plan of its dues
to BCBSA, including that portion described in this paragraph, will satisfy the
requirement of this paragraph, and no separate payment will be necessary.












































Amended as of June 14, 2007






















-17-








--------------------------------------------------------------------------------




EXHIBIT 2


Membership Standards
Page 1 of 5


Preamble


The Membership Standards apply to all organizations seeking to become or to
continue as Regular Members of the Blue Cross and Blue Shield Association. Any
organization seeking to become a Regular Member must be found to be in
substantial compliance with all Membership Standards at the time membership is
granted and the organization must be found to be in substantial compliance with
all Membership Standards for a period of two (2) years preceding the date of its
application. If Membership is sought by an entity which controls or is
controlled by one or more Plans, such compliance shall be determined on the
basis of compliance by such Plan or Plans.


The Regular Member Plans shall have authority to interpret these Standards.


A Regular Member Plan that operates as a “Shell Holding Company” is defined as
an entity that assumes no underwriting risk and has less than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) and less
than 5% of the consolidated enterprise net general and administrative expenses.


A Regular Member Plan that operates as a “Hybrid Holding Company” is defined as
an entity that assumes no underwriting risk and has either more than 1% of the
consolidated enterprise assets (excludes investments in subsidiaries) or more
than 5% of the consolidated enterprise net general and administrative expenses.




Standard 1:
A Plan shall maintain a governing Board, which shall control the Plan and ensure
that the Plan follows appropriate practices of corporate governance. A Plan's
Board shall not be controlled by any special interest group, shall make an
annual determination that a majority of its directors are independent, and shall
act in the best interest of its Corporation and its customers. The Board shall
be composed of a majority of persons other than providers of health care
services, who shall be known as public members. A public member shall not be an
employee of or have a financial interest in a health care provider, nor be a
member of a profession which provides health care services.



                




Amended as of March 15, 2007




--------------------------------------------------------------------------------






EXHIBIT 2


Membership Standards
Page 2 of 5


Standard 2:
A Plan shall furnish to the Association on a timely and accurate basis reports
and records relating to compliance with these Standards and the License
Agreements between the Association and the Plans. Such reports and records are
the following:



A.    BCBSA Membership Information Request;


B.    Biennial trade name and service mark usage material, including disclosure
material under Standard 7;


C.    Changes in the governance of the Plan, including changes in a Plan's
Charter, Articles of Incorporation, or Bylaws, changes in a Plan's Board
composition, or changes in the identity of the Plan's Principal Officers;


D.    Quarterly Financial Report, Semi-annual “Health Risk-Based Capital (HRBC)
Report” as defined by the NAIC, Annual Budget, Annual Certified Audit Report,
Insurance Department Examination Report, Annual Statement filed with State
Insurance Department (with all attachments), Plan, Subsidiary and Affiliate
Report; and


•
Plans that are a Shell Holding Company as defined in the Preamble hereto are
required to furnish only a calendar year-end “Health Risk-Based Capital (HRBC)
Report” as defined by the NAIC.





            








                








                
Amended as of November 17, 2011




--------------------------------------------------------------------------------




EXHIBIT 2


Membership Standards
Page 3 of 5


E.    Quarterly Enrollment Report, Quarterly Member Touchpoint Measures Index
(MTM) through 12/31/2011, and Semi-annual MTM Index starting 1/1/2012 and
thereafter.


•
For purposes of MTM reporting only, a Plan shall file a separate MTM report for
each Geographic Market.



Standard 3:
A Plan shall be operated in a manner that provides reasonable financial
assurance that it can fulfill its contractual obligations to its customers.



Standard 4:
A Plan shall be operated in a manner responsive to customer needs and
requirements.



Standard 5:
A Plan shall effectively and efficiently participate in each national program as
from time to time may be adopted by the Member Plans for the purposes of
providing portability of membership between the Plans and ease of claims
processing for customers receiving benefits outside of the Plan's Service Area.



Such programs are applicable to Blue Cross and Blue Shield Plans, and include:


            
A.    Inter-Plan Teleprocessing System (ITS);
B.    BlueCard Program;
C.    National Account Programs;
D.     Business Associate Agreement for Blue Cross and Blue Shield Licensees,
effective April 14, 2003; and
E.    Inter-Plan Medicare Advantage Program.






    
Amended as of November 21, 2014




--------------------------------------------------------------------------------




EXHIBIT 2


Membership Standards
Page 4 of 5




Standard 6:
In addition to requirements under the national programs listed in Standard 5:
Participation in National Programs, a Plan shall take such action as required to
ensure its financial performance in programs and contracts of an inter-Plan
nature or where the Association is a party.



Standard 7:
A Plan shall make adequate disclosure in contracting with third parties and in
disseminating public statements of (i) the structure of the Blue Cross and Blue
Shield System, (ii) the independent nature of every Plan, and (iii) the Plan's
financial condition.





Standard 8:
A Plan shall cooperate with the Association's Board of Directors and its Brand
Enhancement & Protection Committee in the administration of the Plan Performance
Response Process and in addressing Plan performance problems identified
thereunder.





Standard 9:
A Plan shall obtain a rating of its financial strength from an independent
rating agency approved by the Association's Board of Directors for such purpose.



Standard 10:
Notwithstanding any other provision in this License Agreement, during each year,
a Plan and its Controlled Affiliate(s) engaged in providing licensable services
(excluding Life Insurance and Charitable Foundation Services) shall use their
best efforts to promote and build the value of the Blue Cross Marks.



Standard 11:
Neither a Plan nor any Larger Controlled Affiliate shall cause or permit an
entity other than a Plan or a Licensed Controlled Affiliate thereof to obtain
control of the Plan or Larger Controlled Affiliate or to acquire a substantial
portion of its assets related to licensable services.








Amended as of June 16, 2005












--------------------------------------------------------------------------------






EXHIBIT 2


Membership Standards
Page 5 of 5




Standard 12:
No provider network, or portion thereof, shall be rented or otherwise made
available to a National Competitor if the Licensed Marks or Names are used in
any way with such network.



A provider network may be rented or otherwise made available, provided there is
no use of the Licensed Marks or Names with respect to the network being rented.






































































Amended as of March 18, 2004
 




--------------------------------------------------------------------------------




EXHIBIT 3


GUIDELINES WITH RESPECT TO USE OF
LICENSED NAME AND MARKS IN CONNECTION WITH NATIONAL ACCOUNTS


Page 1 of 3


1.    The strength of the Blue Cross/Blue Cross National Accounts mechanism, and
the continued provision of cost effective, quality health care benefits to
National Accounts, are predicated on locally managed provider networks
coordinated on a national scale in a manner consistent with effective service to
National Account customers and consistent with the preservation of the integrity
of the Blue Cross/Blue Shield system and the Licensed Marks. These guidelines
shall be interpreted in keeping with such ends.


2.    A National Account is an entity with employee and/or retiree locations in
more than one Plan's Service Area. Unless otherwise agreed, a National Account
is deemed located in the Service Area in which the corporate headquarters of the
National Account is located. A local plant, office or division headquarters of
an entity may be deemed a separate National Account when that local plant,
office or division headquarters 1) has employee locations in more than one
Service Area, and 2) has independent health benefit decision-making authority
for the employees working at such local plant, office or division headquarters
and for employees working at other locations outside the Service Area. In such a
case, the local plant, office or division headquarters is a National Account
that is deemed located in the Service Area in which such local plant, office or
division headquarters is located. The Control Plan of a National Account is the
Plan in whose Service Area the National Account is located. A participating
("Par") Plan is a Plan in whose Service Area the National Account has employee
and/or retiree locations, but in which the National Account is not located. In
the event that a National Account parent company consolidates health
benefit-decision making for itself and its wholly-owned subsidiary companies,
the parent company and the subsidiary companies shall be considered one National
Account. The Control Plan for such a National Account shall be the Plan in whose
Service Area the parent company headquarters is located.


3.    The National Account Guidelines enunciated herein below shall be
applicable only with respect to the business of new National Accounts acquired
after January 1, 1991.


4.    Control Plans shall utilize National Account identification cards
complying with then currently effective BCBSA graphic standards in connection
with all National Accounts business to facilitate administration thereof, to
minimize subscriber and provider confusion, and to reflect a commitment to
cooperation among Plans.
                


Amended as of June 12, 2003




--------------------------------------------------------------------------------




EXHIBIT 3


Page 2 of 3


5.    Disputes among Plans and/or BCBSA as to the interpretation or
implementation of these Guidelines or as to other National Accounts issues shall
be submitted to mediation and mandatory dispute resolution as provided in the
License Agreement. For two years from the effective date of the License
Agreement, however, such disputes shall be subject to mediation only, with the
results of such mediation to be collected and reported in order to establish
more definitive operating parameters for National Accounts business and to serve
as ground rules for future binding dispute resolution.


6.    The Control Plan may use the BlueCard Program (as defined by IPPC) to
deliver benefits to employees and non-Medicare eligible retirees in a
Participating Plan’s service area if an alternative arrangement with the
Participating Plan cannot be negotiated. The Participating Plan’s minimum
servicing requirement for those employees and non-Medicare retirees in its
service area is to deliver benefits using the BlueCard Program. Account delivery
is subject to the policies, provisions and procedures of the BlueCard Program.


7.    For provider payments in a Participating Plan’s area (on non-BlueCard
claims), payment to the provider may be made by the Participating Plan or the
Control Plan at the Participating Plan's option. If the Participating Plan
elects to pay the provider, it may not withhold payment of a claim verified by
the Control Plan or its designated processor, and payment must be in conformity
with service criteria established by the Board of Directors of BCBSA (or an
authorized committee thereof) to assure prompt payment, good service and minimum
confusion with providers and subscribers. The Control Plan, at the Participating
Plan's request, will also assure that measures are taken to protect the
confidentiality of the data pertaining to provider reimbursement levels and
profiles.


















Amended as of June 14, 1996






--------------------------------------------------------------------------------




EXHIBIT 3


Page 3 of 3


8.    The Control Plan, in its financial agreements with a National Account, is
expected to reasonably reflect the aggregate amount of differentials passed
along to the Control Plan by all Participating Plans in a National Account.


9.    Other than in contracting with health care providers or soliciting such
contracts in areas contiguous to a Plan's Service Area in order to serve its
subscribers or those of its licensed Controlled Affiliate residing or working in
its Service Area, a Control Plan may not use the Licensed Marks and/or Name, as
a tag line or otherwise, to negotiate directly with providers outside its
Service Area.




Amended as of March 13, 2003








--------------------------------------------------------------------------------




EXHIBIT 4


GOVERNMENT PROGRAMS AND CERTAIN OTHER USES


Page 1 of 14


1.    A Plan and its licensed Controlled Affiliate may use the Licensed Marks
and Name in bidding on and executing a contract to serve a Government Program,
and in thereafter communicating with the Government concerning the Program. With
respect, however, to such contracts entered into after the 1st day of January,
1991, the Licensed Marks and Name will not be used in communications or
transactions with beneficiaries or providers in the Government Program located
outside a Plan's Service Area, unless the Plan can demonstrate to the
satisfaction of BCBSA's governing body that such a restriction on use of the
Licensed Marks and Name will jeopardize its ability to procure the contract for
the Government Program. As to both existing and future contracts for Government
Programs, Plans will discontinue use of the Licensed Marks and Name as to
beneficiaries and Providers outside their Service Area as expeditiously as
circumstances reasonably permit. Effective January 1, 1995, except as provided
in the first sentence above, all use by a Plan of the Licensed Marks and Name in
Government Programs outside of the Plan's Service Area shall be discontinued.
Incidental communications outside a Plan's Service Area with resident or former
resident beneficiaries of the Plan, and other categories of necessary incidental
communications approved by BCBSA, are not prohibited. For purposes of this
Paragraph 1, the term “Government Programs” shall mean Medicare Part A, Medicare
Part B and other non-risk government programs.


2.    In connection with activity otherwise in furtherance of the License
Agreement, a Plan and its Controlled Affiliates that are licensed to use the
Licensed Marks and Name in its Service Area pursuant to the Controlled Affiliate
License Agreements authorized in clauses a) through c) of Paragraph 2 of the
Plan’s License Agreement with BCBSA may use the Licensed Marks and Name outside
the Plan’s Service Area in the following circumstances which are deemed
legitimate and necessary and not likely to cause consumer confusion:    


2.1
Common Business Communications



a.    sending letterhead, envelopes, and similar items solely for administrative
purposes (e.g., not for purposes of marketing, advertising, promoting, selling
or soliciting the sale of health care plans and related services);


b.    distributing business cards other than in marketing and selling;


c.     advertising in publications or electronic media solely to persons for
employment;
                        
Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 2 of 14




2.2    Marketing Spillover


a.     advertising in print, electronic or other media which serve, as a
substantial market, the Service Area of the Plan or licensed Controlled
Affiliate, provided that no Plan or Controlled Affiliate may advertise outside
its Service Area on the national broadcast and cable networks and that
advertisements in national print media are limited to the smallest regional
edition encompassing the Service Area;


b.     advertising by direct mail where the addressee's zip code plus 4
includes, at least in part, the Plan's Service Area or that of a licensed
Controlled Affiliate;


    
2.3    Provider Contracting


a.    contracting with health care providers or soliciting such contracts in
areas contiguous to the Plan's Service Area in order to serve its subscribers or
those of such licensed Controlled Affiliates residing or working in its service
area;


b.     issuing a small sign containing the legal name or trade name of the Plan
or such licensed Controlled Affiliates for display by a provider to identify the
latter as a participating provider of the Plan or Controlled Affiliate;


c.     negotiating rates with a health care provider for services to a specific
member, provided that all of the following conditions are met:


(1) the health care provider does not have a contract, applicable to the
services rendered or to be rendered, with the Licensee (or any of the Licensees
in the case of overlapping Service Areas) in whose Service Area the health care
provider is located; and


(2) the Plan or Controlled Affiliate reasonably determines that the member
did/does not have a reasonable opportunity to access a participating provider
whose contract applies to the services rendered or to be rendered; and


(3) at least one of the following circumstances exists:


Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 3 of 14


(i)
the member received emergency services and the Plan or Controlled Affiliate
knows or reasonably anticipates that the charges on the claim will meet or
exceed $5,000; or



(ii)
a provider, in consultation pre- or post- treatment with the Plan or Controlled
Affiliate, makes/made a treatment recommendation or referral to a non-par
provider or to a par provider whose contract does not apply to the services to
be rendered; or


(iii)
the member inadvertently accessed a non-par provider or non-contracted services
in the course of receiving services from a par provider (e.g., the member sees a
non-par consulting specialist in a participating hospital); and


(4)
the Licensee (and in the case of overlapping Service Areas, all of the
Licensees) in whose Service Area the health care provider is located consent(s)
in advance.



d.
contracting with a pharmacy management organization (“Pharmacy Intermediary”) to
gain access to a national or regional pharmacy network to provide
self-administered prescription drugs to deliver a pharmacy benefit for all of
the Plan’s or licensed Controlled Affiliate’s members nationwide, provided,
however, that the Pharmacy Intermediary may not use the Licensed Marks or Name
in contracting with the pharmacy providers in such network;









Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 4 of 14




e.
contracting with the corporate owner of a national or regional retail pharmacy
chain to gain access to the pharmacies in the chain to provide self-administered
prescription drugs to deliver a pharmacy benefit for all of the Plan’s or
licensed Controlled Affiliate’s members nationwide, provided that (1) the Plan
and the Controlled Affiliate may not contract directly with pharmacists or
pharmacy stores outside the Plan’s Service Area, and (2) neither the Plan’s or
the Controlled Affiliate’s name nor the Licensed Marks or Name may be posted or
otherwise displayed at or by any pharmacy store outside the Plan’s Service Area;



f.
contracting with a dental management organization (“Dental Intermediary”) to
gain access to a national or regional dental network to deliver a routine dental
benefit for all of the Plan’s or licensed Controlled Affiliate’s members
nationwide, provided, however, that the Dental Intermediary may not use the
Licensed Marks or Name in contracting with the dental providers in such network;



g.
contracting with a vision management organization (“Vision Intermediary”) to
gain access to a national or regional vision network to deliver a routine vision
benefit for all of the Plan’s or licensed Controlled Affiliate’s members
nationwide, provided, however, that the Vision Intermediary may not use the
Licensed Marks or Name in contracting with the vision providers in such network;



h.
contracting with an independent clinical laboratory for analysis and clinical
assessment of specimens that are collected within the Plan’s Service Area;



i.
contracting with a durable medical equipment or home medical equipment company
for durable medical equipment and supplies and home medical equipment and
supplies that are shipped to a location within the Plan’s Service Area;



j.
contracting with a specialty pharmaceutical company for non-routine biological
therapeutics that are ordered by a health care professional located within the
Plan’s Service Area;









--------------------------------------------------------------------------------






EXHIBIT 4    


Page 5 of 14


k.
contracting with a company that operates provider sites in the Plan’s Service
Area, provided that the contract is solely for services rendered at a site
(e.g., hospital, mobile van) that is within the Plan’s Service Area;



l.
contracting with a company that makes health care professionals available in the
Plan’s Service Area (e.g., traveling home health nurse), provided that the
contract is solely for services rendered by health care professionals who are
located within the Plan’s Service Area.



2.4
Services to National Accounts



a.
in conjunction with contracting with a National Account as Control Licensee or
Alternate Control Licensee (as those terms are defined in the Inter-Plan
Programs Policies and Provisions (“IP Policies”)) to offer Blue-branded Health
Coverage to the National Account, offering Blue-branded Health and Wellness
Programs to all members of the National Account, including members who have not
enrolled in the Blue-branded Health Coverage (“non-Blue Health Coverage
members”), provided that:



(i)
the Plan and/or licensed Controlled Affiliate has no contact or interaction with
providers outside of the Plan’s Service Area regarding such non-Blue Health
Coverage members, except as specifically provided in the IP Policies;
and        



(ii)
if in accordance with IP Policies another Licensee is soliciting or servicing
under the Brands a local plant, office or division of the account that is
outside of the Plan’s Service Area, the Plan and/or licensed Controlled
Affiliate may not offer Blue-branded Health and Wellness Programs to any
employees working at such local plant, office or division without the consent of
such other Licensee; and



(iii)
if the Plan and/or licensed Controlled Affiliate provides an information card to
the non-Blue Health Coverage members, the card may not display the Symbols in
the masthead, must contain a prominent disclosure conveying that it is not a
health insurance card, and otherwise must be designed so that it is dissimilar
to a Blue member identification card.



Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 6 of 14




For purposes of this subparagraph a, the following definitions apply:


“Health and Wellness Program” shall mean a program that includes at least one of
the following elements or a related element:


•
Health Risk Assessment and/or Preventive Screenings

•
Exercise and Fitness Programs

•
Health and Wellness Events (e.g., attendance at a health fair, a 5K walk)

•
Nutrition and Weight Management

•
Health Education (e.g., smoking cessation classes)

•
Prenatal and Parenting Education

•
Disease or Chronic Condition Management





The above listing is intended to represent examples of the types of programs
that may be offered, and other programs, including those offered through
different media such as the internet or telephonically, may also be deemed
Health and Wellness programs.


“Health Coverage” shall mean providing or administering medical, surgical,
hospital, major medical, or catastrophic coverage, or any HMO, PPO, POS or other
managed care plan for the foregoing services.


Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 7 of 14


2.4
Services to National Accounts (continued)







b.
in conjunction with contracting with a National Account as Control Licensee or
Alternate Control Licensee to offer Blue-branded Health Coverage to the National
Account, performing the Eligibility and Enrollment functions of HR
administration for all benefit plans offered by the National Account to its
members, including benefit plans that are not underwritten or administered by
the Plan, provided that:


(i)
in performing such functions, the Plan and/or licensed Controlled Affiliate does
not use the Brands in any communications with health care providers outside of
the Plan’s Service Area, and otherwise limits its use of the Brands outside of
the Service Area to communications with the account’s members, the other benefit
plan providers with which the account has contracted and other reasonably
necessary communications to perform such functions; and


(ii)
if in accordance with IP Policies another Licensee is soliciting or servicing
under the Brands a local plant, office or division of the account that is
outside of the Plan’s Service Area, the Plan and/or licensed Controlled
Affiliate may not perform Eligibility and Enrollment functions for employees
working at such local plant, office or division without the consent of such
other Licensee;



For purposes of this subparagraph b, the following definitions apply:


“Health Coverage” has the meaning set forth in subparagraph 2.4.a.






Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 8 of 14


“Eligibility” means services that manage the account’s eligibility data and
determine or process determinations relating to eligibility for benefit plans
offered by the account to its employees, including such services as:
•
monitoring and auditing data to ensure that only entitled individuals are
enrolled in each such benefit plan;

•
review of eligibility documentation (e.g. marriage licenses, birth certificates,
student status verification letters, employment records);

•
identification of key member segments such as over-age dependents, part-time
employees, employees reaching certain milestones (e.g. Medicare-eligible,
retirees);



•
termination of coverage for those individuals found to be ineligible for
coverage under a benefit plan, and, if applicable, generation of a COBRA event;
and

•
management of “hour-banking” for union environments in which union members can
bank hours to remain eligible for benefits.



“Enrollment” means services that enroll eligible individuals and their
spouses/dependents or terminate or change their enrollment in the account’s
benefit plans on an ongoing basis and during open enrollment periods, including
such services as:


•
the coordination of each step in open enrollment process from project planning
and system set-up to the generation of confirmation statements;

•
ongoing enrollment support for new hires and changes due to life events and work
status adjustments;

•
evidence of insurability (EOI) administration for life and disability coverage;

•
transmission of eligibility/enrollment information to the account’s benefit plan
providers;

•
review and reconciliation of error reports received from the account’s benefit
plan providers; and

•
transmission of information to the account’s payroll

system (e.g., benefit deductions, employee demographic data).


Amended as of November 18, 2010






--------------------------------------------------------------------------------






EXHIBIT 4    


Page 9 of 14


2.5    Knowledge Sharing


a.    submitting scholarly articles authored or co-authored by the Plan or
Controlled Affiliate or its respective employees for publication in
peer-reviewed journals;


b.    permitting an internal representative of the Plan or Controlled Affiliate
(e.g., officer, employee) to speak or present at a conference or symposium for
which the event sponsor will issue communications that will identify the Plan’s
or Controlled Affiliate’s representative as a participant, provided that such
use complies with regulations of general application specifically prescribed by
BCBSA from time to time;


2.6    Other Uses


a.
entering into a license agreement between and among BCBSA, the Plan and a debit
card issuer located outside the Plan’s Service Area, and entering into a
corresponding operating agreement or agreements, in order to offer a debit card
bearing the Licensed Marks and Name to eligible persons as defined by the
aforementioned license agreement;



b.
appearing in communications issued by an independent third party to recognize
outstanding performance of the Plan or Controlled Affiliate or a member of the
Plan’s or Controlled Affiliate’s senior management as part of an established
program of the third party for which the Plan has provided information to be
considered for the recognition, provided that such use complies with regulations
of general application specifically prescribed by BCBSA from time to time;



c.
to identify itself as being a joint sponsor of an event, program or activity
along with other Plans or such Plans’ licensed Controlled Affiliates, provided
that such use complies with regulations of general application specifically
prescribed by BCBSA from time to time;



d.
hosting meetings or events in Washington, D.C. related to policy and business
issues in the Plan’s Service Area, or hosting events in conjunction with the
assemblies or conventions of national political parties, provided that such use
complies with regulations of general application specifically prescribed by
BCBSA from time to time;



Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 10 of 14


e.
permitting an affiliate that is not licensed to use the Licensed Marks to
identify its corporate relationship with the Plan, provided that such use
complies with regulations of general application specifically prescribed by
BCBSA from time to time.



3.    In connection with activity otherwise in furtherance of the License
Agreement, a Controlled Affiliate that is licensed to use the Licensed Marks and
Name pursuant to a Controlled Affiliate License Agreement authorized in clauses
d) or e) of Paragraph 2 of the Plan’s License Agreement with BCBSA may use the
Licensed Marks and Name outside the Region (as that term is defined in such
respective Controlled Affiliate License Agreements) in the following
circumstances which are deemed legitimate and necessary and not likely to cause
consumer confusion:


a.    sending letterhead, envelopes, and similar items solely for administrative
purposes (e.g., not for purposes of marketing, advertising, promoting, selling
or soliciting the sale of health care plans and related services);


b.    distributing business cards other than in marketing and selling;


c.    contracting with health care providers or soliciting such contracts in
areas contiguous to the Region in order to serve its subscribers residing in the
Region, provided that the Controlled Affiliate may not use the names of any of
its Controlling Plans in connection with such contracting unless the provider is
located in a geographic area that is also contiguous to such Controlling Plan’s
Service Area;
            
d.     issuing a small sign containing the legal name or trade name of the
Controlled Affiliate for display by a provider to identify the latter as a
participating provider of the Controlled Affiliate, provided that the Controlled
Affiliate may not use the names of any of its Controlling Plans on such signs
unless the provider is located in a geographic area that is also contiguous to
such Controlling Plan’s Service Area;


e.     advertising in publications or electronic media solely to persons for
employment;


    






Amended as of June 19, 2014




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 11 of 14




f.
advertising in print, electronic or other media which serve, as a substantial
market, the Region, provided that the Controlled Affiliate may not advertise
outside its Region on the national broadcast and cable networks and that
advertisements in national print media are limited to the smallest regional
edition encompassing the Region, and provided further that any such advertising
by the Controlled Affiliate may not reference the name of any of its Controlling
Plans unless the respective Controlling Plan is authorized under paragraph 2 of
this Exhibit 4 to advertise in such media;



g.
advertising by direct mail where the addressee's zip code plus 4 includes, at
least in part, the Region, provided that such advertising by the Controlled
Affiliate may not reference the name of any of its Controlling Plans unless the
respective Controlling Plan is authorized under paragraph 2 of this Exhibit 4 to
send direct mail to such zip code plus 4.



h.    [Intentionally left blank, pending review by the Inter-Plan Programs
Committee of the applicability of the case management rule to such Controlled
Affiliates.]


i.    contracting with a pharmacy management organization (“Pharmacy
Intermediary”) to gain access to a national or regional pharmacy network to
provide self-administered prescription drugs to deliver a pharmacy benefit for
the Controlled Affiliate’s regional Medicare Advantage PPO or regional Medicare
Part D Prescription Drug members enrolled under the Licensed Marks pursuant to
such respective Controlled Affiliate License Agreements, provided, however, that
the Pharmacy Intermediary may not use the Licensed Marks or Name in contracting
with the pharmacy providers in such network;
                
j.    contracting with the corporate owner of a national or regional retail
pharmacy chain to gain access to the pharmacies in the chain to provide
self-administered prescription drugs to deliver a pharmacy benefit to the
Controlled Affiliate’s regional Medicare Advantage PPO or regional Medicare Part
D Prescription Drug members enrolled under the Licensed Marks pursuant to such
respective




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 12 of 14


Controlled Affiliate License Agreements, provided that (1) the Controlled
Affiliate may not contract directly with pharmacists or pharmacy stores outside
the Region, and (2) neither the Controlled Affiliate’s name nor the Licensed
Marks or Name may be posted or otherwise displayed at or by any pharmacy store
outside the Region;

k.    contracting with a dental management organization (“Dental Intermediary”)
to gain access to a national or regional dental network to deliver a routine
dental benefit for the Controlled Affiliate’s regional Medicare Advantage PPO
members enrolled under the Licensed Marks pursuant to such Controlled Affiliate
License Agreement, provided, however, that the Dental Intermediary may not use
the Licensed Marks or Name in contracting with the dental providers in such
network;

l.
contracting with a vision management organization (“Vision Intermediary”) to
gain access to a national or regional vision network to deliver a routine vision
benefit for the Controlled Affiliate’s regional Medicare Advantage members
enrolled under the Licensed Marks pursuant to such Controlled Affiliate License
Agreement, provided, however, that the Vision Intermediary may not use the
Licensed Marks or Name in contracting with the vision providers in such network;


m.    contracting with an independent clinical laboratory for analysis and
clinical assessment of specimens that are collected within the Controlled
Affiliate’s Region;

n.    contracting with a durable medical equipment or home medical equipment
company for durable medical equipment and supplies and home medical equipment
and supplies that are shipped to a location within the Controlled Affiliate’s
Region;

o.    contracting with a specialty pharmaceutical company for non-routine
biological therapeutics that are ordered by a health care professional located
within the Region;
        
    




--------------------------------------------------------------------------------






EXHIBIT 4    


Page 13 of 14


p.
contracting with a company that operates provider sites in the Region, provided
that the contract is solely for services rendered at a site (e.g., hospital,
mobile van) that is within the Region;


q.    contracting with a company that makes health care professionals available
in the Region (e.g., traveling home health nurse), provided that the contract is
solely for services rendered by health care professionals who are located within
the Region.


4.
BCBSA shall retain the right to use the Licensed Marks in conjunction with the
Federal Employee Program and with any other national offering made to federal
employees pursuant to the Federal Employees Health Benefits Program (FEHBP),
including the right to license such use to its vendors, but only in the
following manner.



a.
the Licensed Marks may only be used by BCBSA with the term “Federal Employee
Program”, “Federal”, “FEP”, or similar language identifying the program as a
benefit program for federal employees;



b.
the Licensed Marks may not be used by BCBSA with the name(s) of a specific Plan
or Plans and;



c.
any use by BCBSA in conjunction with a new national FEHBP program proposed after
the enactment of this amendment will require the approval of the BCBSA Board of
Directors.





 
Amended as of March 16, 2006




--------------------------------------------------------------------------------




EXHIBIT 4    


Page 14 of 14




5.  Where required by applicable state or local law or regulation, a Plan or its
licensed Controlled Affiliate may submit documents that contain the Brands to,
and file forms that contain the Brands with, state or local regulators in a
state not included in its Service Area, provided that it gives reasonable
advance notice to the local Plan of its intent to submit such documents or file
such forms.  Notwithstanding, in no event may a Plan or its licensed Controlled
Affiliate use the Brands to register, or to obtain or maintain a license, a
certificate of authority, or an equivalent document authorizing it to act as a
risk-bearing entity or third party administrator in a state not included in its
Service Area.  If the local Plan advises BCBSA that it believes its License
Agreement has been or would be violated by any submission or filing, BCBSA shall
determine whether such submission or filing is required by state or local law or
regulation and violates the License Agreement, subject to the Plan’s or licensed
Controlled Affiliate’s rights to obtain an independent review of such
determination under Paragraph 9(a) and Exhibit 5 of its License Agreement or
Paragraph 8 of the Controlled Affiliate License. For purposes of this paragraph,
“local Plan” is defined as each Plan whose Service Area includes all or part of
the state in which the foregoing applicable state or local law or regulation has
been enacted.




Amended as of November 18, 2010




--------------------------------------------------------------------------------




EXHIBIT 5


Page 1 of 23


MEDIATION AND MANDATORY DISPUTE RESOLUTION (MMDR) RULES


The Blue Cross and Blue Shield Plans ("Plans") and the Blue Cross Blue Shield
Association ("BCBSA") recognize and acknowledge that the Blue Cross and Blue
Shield system is a unique nonprofit and for-profit system offering cost
effective health care financing and services. The Plans and BCBSA desire to
utilize Mediation and Mandatory Dispute Resolution (“MMDR”) to avoid expensive
and time-consuming litigation that may otherwise occur in the federal and state
judicial systems. Even MMDR should be viewed, however, as methods of last
resort, all other procedures for dispute resolution having failed. Except as
otherwise provided in the License Agreements, the Plans, their Controlled
Affiliates and BCBSA agree to submit all disputes to MMDR pursuant to these
Rules and in lieu of litigation.


1.    Initiation of Proceedings


A.    Pre-MMDR Efforts


Before filing a Complaint to invoke the MMDR process, the CEO of a complaining
party, or his/her designated representative, shall undertake good faith efforts
with the other side(s) to try to resolve any dispute.


B.    Complaint


To commence a proceeding, the complaining party (or parties) shall provide by
certified mail, return receipt requested, a written Complaint to the BCBSA
Corporate Secretary (which shall also constitute service on BCBSA if it is a
respondent) and to any Plan(s) and/or Controlled Affiliate(s) named therein. The
Complaint shall contain:


i.
identification of the complaining party (or parties) requesting the proceeding;



ii.
identification of the respondent(s);



iii.
identification of any other persons or entities who are interested in a
resolution of the dispute;



iv.
a full statement describing the nature of the dispute;



v.
identification of all of the issues that are being submitted for resolution;



Amended as of November 21, 1996








--------------------------------------------------------------------------------






EXHIBIT 5


Page 2 of 23


vi.
the remedy sought;



vii.
a statement as to whether the complaining party (or parties) elect(s) first to
pursue Mediation;



viii.
any request, if applicable, that the matter be handled on an expedited basis and
the reasons therefor; and



ix.
a statement signed by the CEO of the complaining party affirming that the CEO
has undertaken efforts, or has directed efforts to be undertaken, to resolve the
dispute before resorting to the MMDR process.



The complaining party (or parties) shall file and serve with the Complaint
copies of all documents which the party (or parties) intend(s) to offer at the
Arbitration Hearing and a statement identifying the witnesses the party (or
parties) intend(s) to present at the Hearing, along with a summary of each
witness' expected testimony.


C.    Answer


Within twenty (20) days after receipt of the Complaint, each respondent shall
serve on BCBSA and on the complaining party (or parties);


i.
a full Answer to the aforesaid Complaint;



ii.
a statement of any Counterclaims against the complaining party (or parties),
providing with respect thereto the information specified in Paragraph 1.B.,
above;



iii.
a statement as to whether the respondent elects to first pursue Mediation; and



iv.
any request, if applicable, that the matter be handled on an expedited basis and
the reasons therefor.



The respondent(s) shall file and serve with the Answer or by the date of the
Initial Conference set forth in Paragraph 3.C., below, copies of all documents
which the respondent(s) intend(s) to offer at the Arbitration Hearing and a
statement identifying the witnesses the party (or parties) intend(s) to present
at the Hearing, along with a summary of each witness' expected testimony.


Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 3 of 23




D.    Reply To Counterclaim


Within ten (10) days after receipt of any Counterclaim, the complaining party
(or parties) shall serve on BCBSA and on the responding party (or parties), a
Reply to the Counterclaim. Such Reply must provide the same information required
by Paragraph 1.C., above.


2.    Mediation


    
To facilitate the mediation of disputes between or among BCBSA, the Plans and/or
their Controlled Affiliates, the BCBSA Board has provided for Mediation under
these Rules. Mediation may be pursued in lieu of or in an effort to obviate the
Mandatory Dispute Resolution process, and all parties are strongly urged, but
not required, to exhaust the mediation procedure provided for herein. In the
event any party refuses to proceed with Mediation, the parties shall proceed
immediately to Mandatory Dispute Resolution, as provided in Section 3.


A.    Selection of Mediators


If all parties agree to pursue Mediation, they shall promptly attempt to agree
upon: (i) the number of mediators desired, not to exceed three mediators; and
(ii) the selection of experienced mediator(s) from an independent entity to
mediate all disputes set forth in the Complaint and Answer (and Counterclaim and
Reply, if any). In the event the parties are unable to agree upon the selection
or number of mediators, both within five (5) days of the service of the Answer
or Reply to Counterclaim, whichever is later, the BCBSA Corporate Secretary
shall immediately refer the matter to a nationally recognized professional ADR
organization (such as CPR or JAMS) for mediation by a single mediator to be
selected by the ADR organization.
 
B.    Binding Decision


Before the Mediation Hearing described below, the BCBSA Corporate Secretary
shall contact the parties to determine whether they wish to be bound by any
recommendation of the selected mediator(s) for resolution of the disputes. If
all wish to be bound, the Corporate Secretary will send appropriate
documentation to them for their signatures before the Mediation Hearing begins.






Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 4 of 23




C.    Mediation Procedure


The Mediator(s) shall apply the mediation procedures and processes provided for
herein (not the rules of the ADR organization with which they are affiliated)
and shall promptly advise the parties of a scheduled Mediation Hearing date.
Unless a party requests an expedited procedure, or unless all parties to the
proceeding agree to one or more extensions of time, the Mediation Hearing set
forth below shall be completed within forty (40) days of BCBSA's receipt of the
Complaint. The selected mediator(s), unless the parties otherwise agree, shall
adhere to the following procedure:


i.
Each party must be represented by its CEO or other representative who has been
delegated full authority to resolve the dispute. However, parties may send
additional representatives as they see fit.



ii.
Each party will be given one-half hour to present its case, beginning with the
complaining party (or parties), followed by the other party or parties. The
parties are free to structure their presentations as they see fit, using oral
statements or direct examination of witnesses. However, neither
cross-examination nor questioning of opposing representatives will be permitted.
At the close of each presentation, the selected mediator(s) will be given an
opportunity to ask questions of the presenters and witnesses. All parties must
be present throughout the Mediation Hearing. The selected mediator(s) may extend
the time allowed for each party's presentation at the Mediation Hearing. The
selected mediator(s) may meet in executive session, outside the presence of the
parties, or may meet with the parties separately, to discuss the controversy.



iii.
After the close of the presentations, the parties will attempt to negotiate a
settlement of the dispute. If the parties desire, the selected mediator(s), or
any one or more of the selected mediators, will sit in on the negotiations.







Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 5 of 23


iv.
After the close of the presentations, the selected mediator(s) may meet
privately to agree upon a recommendation for resolution of the dispute which
would be submitted to the parties for their consideration and approval. If the
parties have previously agreed to be bound by the results of this procedure,
this recommendation shall be binding upon the parties.



v.
The purpose of the Mediation Hearing is to assist the parties to settle their
grievances short of mandatory dispute resolution. As a result, the Mediation
Hearing has been designed to be as informal as possible. Rules of evidence shall
not apply. There will be no transcript of the proceedings, and no party may make
a tape recording of the Mediation Hearing.



vi.
In order to facilitate a free and open discussion, the Mediation proceeding
shall remain confidential. A "Stipulation to Confidentiality" which prohibits
future use of settlement offers, all position papers or other statements
furnished to the selected mediator(s), and decisions or recommendations in any
Mediation proceeding shall be executed by each party.



vii.
Upon request of the selected mediator(s), or one of the parties, BCBSA staff may
also submit documentation at any time during the proceedings.



D.    Notice of Termination of Mediation


If the Mediation cannot be completed within the prescribed or agreed time period
due to the lack of cooperation of any party, as determined by the selected
mediator(s), or if the Mediation does not result in a final resolution of all
disputes at the Mediation Hearing or within ten (10) days after the Mediation
Hearing, any party or any one of the selected mediators shall so notify the
BCBSA Corporate Secretary, who shall promptly issue a Notice of Termination of
Mediation to all parties, to the selected mediator(s), and to the MDR
Administrator. Such notice shall serve to bring the Mediation to an end and to
initiate Mandatory Dispute Resolution. Upon agreement of all parties and the
mediator(s), the Mediation process may continue at the same time the MDR process
is invoked. In such case, the Notice of Termination of Mediation described above
serves to initiate the MDR proceeding, but does not terminate mediation
proceedings, which may proceed simultaneous with the MDR proceeding.




Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 6 of 23


3.    Mandatory Dispute Resolution (MDR)


If any party elects not to first pursue Mediation, or if a Notice of Termination
of Mediation is issued as set forth in Paragraph 2.D., above, then the
unresolved disputes set forth in any Complaint and Answer (and Counterclaim and
Reply, if any) shall be subject to mandatory binding arbitration (herein
referred to as “MDR”).


A.    MDR Administrator


The Administrator for purposes of Mandatory Arbitration shall be an independent
nationally recognized entity such as CPR or JAMS, specializing in alternative
dispute resolution. In the event the parties pursued Mediation with CPR, JAMS or
a similar organization, that organization also shall serve as the MDR
Administrator, unless all parties notify the BCBSA Corporate Secretary in
writing within two (2) days of receiving the Notice of Termination of Mediation
that they wish to pursue MDR with another nationally recognized organization
serving as MDR Administrator.


In the event the parties (i) did not pursue Mediation, (ii) pursued mediation
with a Mediator not affiliated with an ADR organization that offers a panel of
arbitrators, or (iii) all parties that pursued Mediation notified the BCBSA
Corporate Secretary that they wish to have an MDR Administrator that is
different from the organization with which their mediator was affiliated, they
shall promptly attempt to agree on a nationally recognized ADR entity that
supplies a panel of arbitrators. If they reach such agreement within five (5)
days of the Notice of Termination of Mediation or receipt of the Answer or Reply
to Counterclaim (whichever is later), the parties shall promptly inform the
BCBSA Corporate Secretary of their agreed upon ADR organization. In the event
the parties are unable to reach agreement on an MDR Administrator within that
timeframe, the BCBSA Corporate Secretary shall immediately refer the matter to
CPR, JAMS or a similar organization for MDR.


Any person who served as a Mediator shall not serve as an arbitrator for the
same or similar dispute for purposes of MDR.


B.
Rules for MDR



The rules controlling all aspects of MDR shall be exclusively those provided for
herein. The rules promulgated or otherwise used by the MDR Administrator
organization shall not apply.


Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 7 of 23


C.    Initial Conference


Within seven (7) days after a Notice of Termination has issued or the matter has
otherwise been referred to an MDR Administrator, or within five (5) days after
the time for filing and serving the Answer or Reply to any Counterclaim
(whichever is later) if the parties elect first not to mediate, the parties
shall confer with the Administrator to discuss selecting a dispute resolution
panel ("the Panel"). This conference (the “Initial Conference”) may be by
telephone. The parties are encouraged to agree to the composition of the Panel
and to present that agreement to the Administrator at the Initial Conference. If
the parties do not agree on the composition of the Panel by the time of the
Initial Conference, or by any extension thereof agreed to by all parties and the
Administrator, then the Panel Selection Process set forth in subparagraph D,
below, shall be followed.


D.    Panel Selection Process


The Administrator shall designate, prior to the Initial Conference, at least
seven potential arbitrators. Each party shall be permitted to strike any
designee for cause and the Administrator shall determine the sufficiency thereof
in its sole discretion. The Administrator will designate a replacement for any
designee so stricken. Each party shall then be permitted one peremptory strike
from the list of designees. The Administrator shall set the dates for exercising
all strikes, which shall be set to encourage the prompt selection of
arbitrators.


After the parties exercise any designee strikes for cause and their peremptory
strike against any designee of their choice, the parties shall each rank the
remaining panel members in order of preference and provide the Administrator,
without serving on any other party, their ranked list. The Administrator shall
not disclose any party’s ranked list to members of the panel or to other
parties.


From the remaining designees, and after considering opportunities to maximize,
so far as possible, the collectively stated arbitrator preferences provided by
the parties on their ranked lists, the Administrator shall select a three member
Panel. The Panel Selection Process shall be completed no later than ten (10)
days after the Initial Conference.


Each Arbitrator shall be compensated at his or her normal hourly rate or, in the
absence of an established rate, at a reasonable hourly rate to be promptly fixed
by the Administrator for all time spent in connection with the proceedings and
shall be reimbursed for any travel and other reasonable expenses.


Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 8 of 23


E.    Duties Of The Arbitrators


The Panel shall promptly designate a Presiding Arbitrator for the purposes
reflected below, but shall retain the power to review and modify any ruling or
other action of said Presiding Arbitrator. Each Arbitrator shall be an
independent Arbitrator, shall be governed by the Code of Ethics for Arbitrators
in Commercial Disputes and shall at or prior to the commencement of any
Arbitration Hearing take an oath to that effect. Each Arbitrator shall promptly
disclose in writing to the Panel and to the parties any circumstances, whenever
arising, that might cause doubt as to such Arbitrator's compliance, or ability
to comply, with said Code of Ethics, and, absent resignation by such Arbitrator,
the remaining Arbitrators shall determine in their sole discretion whether the
circumstances so disclosed constitute grounds for disqualification and for
replacement. With respect to such circumstances arising or coming to the
attention of a party after an Arbitrator's selection, a party may likewise
request the Arbitrator's resignation or a determination as to disqualification
by the remaining Arbitrators. With respect to a sole Arbitrator, the
determination as to disqualification shall be made by the Administrator.


There shall be no ex parte communication between the parties or their counsel
and any member of the Panel.


F.    Panel's Jurisdiction And Authority


The Panel's jurisdiction and authority shall extend to all disputes between or
among the Plans, their Controlled Affiliates, and/or BCBSA, except for those
disputes excepted from these MMDR procedures as set forth in the License
Agreements.


With the exception of punitive or treble damages, the Panel shall have full
authority to award the relief it deems appropriate to resolve the parties'
disputes, including monetary awards and injunctions, mandatory or prohibitory.
The Panel has no authority to award punitive or treble damages except that the
Panel may allocate or assess responsibility for punitive or treble damages
assessed by another tribunal. Subject to the above limitations, the Panel may,
by way of example, but not of limitation:






Amended as of September 20, 2007




--------------------------------------------------------------------------------






EXHIBIT 5


Page 9 of 23


i.
interpret or construe the meaning of any terms, phrase or provision in any
license between BCBSA and a Plan or a Controlled Affiliate relating to the use
of the BLUE CROSS® or BLUE SHIELD® service marks.



ii.
determine whether BCBSA, a Plan or a Controlled Affiliate has violated the terms
or conditions of any license between the BCBSA and a Plan or a Controlled
Affiliate relating to the use of the BLUE CROSS® or BLUE SHIELD® service marks.



iii.
decide challenges as to its own jurisdiction.



iv.
issue such orders for interim relief as it deems appropriate pending Hearing and
Award in any Arbitration.



It is understood that the Panel is expected to resolve issues based on governing
principles of law, preserving to the maximum extent legally possible the
continued integrity of the Licensed Marks and the BLUE CROSS/BLUE SHIELD system.
The Panel shall apply federal law to all issues which, if asserted in the United
States District Court, would give rise to federal question jurisdiction, 28
U.S.C. § 1331. The Panel shall apply Illinois law to all issues involving
interpretation, performance or construction of any License Agreement or
Controlled Affiliate License Agreement unless the agreement otherwise provides.
As to other issues, the Panel shall choose the applicable law based on conflicts
of law principles of the State of Illinois.


G.    Administrative Conference


Within five (5) days of the Panel being selected, the Presiding Arbitrator shall
confer with the parties and the other members of the Panel and shall schedule,
in writing, a conference in which the parties and the Panel shall participate
(the “Administrative Conference”). The Administrative Conference shall take
place no later than fifteen (15) days after the Panel is selected. At the
Administrative Conference the parties and the Panel shall discuss the scheduling
of the Arbitration Hearing and any other matter appropriate to be considered,
including but not limited to: any written discovery in the form of requests for
production of documents or requests to admit facts; the identity of any witness
whose deposition a party may desire and a showing of exceptional good cause for
the taking of any such deposition; the desirability of bifurcation or other
separation of the issues; the need for and the type of record of conferences and
hearings, including the need for transcripts; the need for expert witnesses and


Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 10 of 23


how expert testimony should be presented; the appropriateness of motions to
dismiss and/or for full or partial summary judgment; consideration of
stipulations; the desirability of presenting any direct testimony in writing;
and the necessity for any on-site inspection by the Panel. If the parties agree,
the Administrative Conference may be by telephone.


H.    Discovery


i.
Requests for Production of Documents: All requests for the production of
documents must be served no later than five (5) days after the date of the
Initial Conference. Within twenty (20) days after receipt of a request for
production of documents, a party shall (a) serve responses and objections to the
request, (b) produce all responsive, non-privileged documents to the requesting
party, and (c) to the extent any responsive documents are withheld on the
grounds of attorney-client privilege or work product, produce a log identifying
such documents in the manner specified in Fed. R. Civ. P. 26(b)(5). If, after
reviewing a privilege log, the requesting party believes attorney-client
privilege or work product protection was improperly claimed by the producing
party with respect to any document, the requesting party may ask the Presiding
Arbitrator to conduct an in-camera inspection of the same. With respect to
documentary and other discovery produced in any MDR proceeding by BCBSA, the
fact that a party’s CEO or other senior officers may serve on the BCBSA Board of
Directors, BCBSA Board Committees or other BCBSA work groups, task forces and
the like, shall not be a basis for defeating an otherwise valid claim of
attorney-client privilege or work product protection over such documentary or
other discovery materials by BCBSA.

  
ii. Requests for Admissions: Requests for Admissions may be served up to
twenty-one (21) days prior to the discovery cut-off set by the Presiding
Arbitrator. A party served with Requests For Admissions must respond within
twenty (20) days of receipt of said request. The good faith use of and response
to Requests for Admissions is encouraged, and the Panel shall have full
discretion, with reference to the Federal Rules of Civil Procedure, in awarding
appropriate sanctions with respect to abuse of the procedure.




Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 11 of 23


iii.
Depositions: As a general rule, the parties will not be permitted to take party
or non-party deposition testimony for discovery purposes. The Presiding
Arbitrator, in his or her sole discretion, shall have the authority to permit a
party to take such deposition testimony upon a showing of exceptional good
cause. The parties will be permitted to take de bene esse deposition testimony
to the fullest extent permitted by law of any witness who cannot be compelled to
testify at the Arbitration Hearing. No deposition, for discovery purposes or
otherwise, shall exceed three (3) hours, excluding objections and colloquy of
counsel. Depositions may be recorded in any manner recognized by the Federal
Rules of Civil Procedure and the parties shall specify in each notice of
deposition or request for permission to take deposition testimony the manner in
which such deposition shall be recorded.



iv.
Expert witness(es): If a party intends to present the testimony of an expert
witness during the oral hearing, it shall provide all other parties with a
written statement setting forth the information required to be provided by Fed.
R. Civ. P. 26(a)(2)

(B) ten (10) days prior to the discovery cut-off set by the Presiding
Arbitrator. If a party intends to present the testimony of a rebuttal expert
witness during the Arbitration Hearing, it shall provide all other parties with
a written statement setting forth the information required to be provided by
Fed. R. Civ. P. 26(a)(2)(B) within twenty (20) days after the date on which the
written statement of the expert witness whose testimony is to be rebutted was
produced.


v.
Discovery cut-off: The Presiding Arbitrator shall determine the date on which
the discovery period will end, but the discovery period shall not exceed thirty
(30) days from the date of the Administrative Conference without the agreement
of all parties.









Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 12 of 23


vi.
Additional discovery: Any additional discovery will be at the discretion of the
Presiding Arbitrator.



vii.
Discovery Disputes: Any discovery disputes shall be raised by motion to the
Presiding Arbitrator, who is authorized to resolve all such disputes, and whose
resolution will be binding on the parties unless modified by the Arbitration
Panel. Prior to raising any discovery dispute with the Presiding Arbitrator, the
parties shall meet and confer, telephonically or in person, in an attempt to
resolve or narrow the dispute. If a party refuses to comply with a decision
resolving a discovery dispute, the Panel, in keeping with Fed. R. Civ. P. 37,
may refuse to allow that party to support or oppose designated claims or
defenses, prohibit that party from introducing designated matters into evidence
or, in extreme cases, decide an issue submitted for resolution adversely to that
party.



viii.
Extensions: The time for responding to discovery requests may be extended by the
Presiding Arbitrator for good and sufficient cause shown. Any request for such
an extension shall be made in writing.



I.    Panel Suggested Settlement/Mediation


At any point during the proceedings, the Panel at the request of any party or on
its own initiative, may suggest that the parties explore settlement and that
they do so at or before the conclusion of the Arbitration Hearing, and the Panel
shall give such assistance in settlement negotiations as the parties may request
and the Panel may deem appropriate. Alternatively, the Panel may direct the
parties to endeavor to mediate their disputes as provided above, or to explore a
mini-trial proceeding, or to have an independent party render a neutral
evaluation of the parties’ respective positions. The Panel shall enter such
sanctions as it deems appropriate with respect to any party failing to pursue in
good faith such Mediation or other alternate dispute resolution methods.












Amended as of September 20, 2007




--------------------------------------------------------------------------------






EXHIBIT 5


Page 13 of 23




J.    Subpoenas on Third Parties


Pursuant to, and consistent with, the Federal Arbitration Act, 9 U.S.C. § 9 et
seq., and subject to Paragraph 3.G(iii) above, a party may request the issuance
of a subpoena on any third party, including but not limited to any third party
Blue Plan or any officer, employee or director of a third party Blue Plan, to
compel deposition testimony or the production of documents, and, if good and
sufficient cause is shown, the Panel shall issue such a subpoena.


K.    Arbitration Hearing


An Arbitration Hearing will be held within thirty (30) days after the
Administrative Conference if no discovery is taken, or within thirty (30) days
after the close of discovery, unless all parties and the Panel agree to extend
the Arbitration Hearing date, or unless the parties agree in writing to waive
the Arbitration Hearing. The parties may mutually agree on the location of the
Arbitration Hearing. If the parties fail to agree, the Arbitration Hearing shall
be held in Chicago, Illinois, or at such other location determined by the
Presiding Arbitrator to be most convenient to the participants. The Panel will
determine the date(s) and time(s) of the Arbitration Hearing(s) after
consultation with all parties and shall provide reasonable notice thereof to all
parties or their representatives.


L.    Arbitration Hearing Memoranda


Twenty (20) days prior to the Arbitration Hearing, each party shall submit to
the other party (or parties) and to the Panel an Arbitration Hearing Memorandum
which sets forth the applicable law and any argument as to any relevant issue.
The Arbitration Hearing Memorandum will supplement, and not repeat, the
allegations, information and documents contained in or with the Complaint,
Answer, Counterclaim and Reply, if any. Ten (10) days prior to the Arbitration
Hearing, each party shall submit to each other party a list of all expert and
fact witnesses (but not including rebuttal fact witness) that such party intends
to have testify at the Arbitration Hearing and a brief summary of the testimony
each such witness is expected to give. In addition, no later than five (5) days
prior to the Arbitration, each party may submit to each other party and to the
Panel a Response Arbitration Hearing Memorandum which sets forth any response to
another party's Arbitration Hearing Memorandum.








Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 14 of 23


M.    Notice For Testimony


Ten (10) days prior to the Arbitration Hearing, any party may serve a Notice on
any other party (or parties) requesting the attendance at the Arbitration
Hearing of any officer, employee or director of the other party (or parties) for
the purpose of providing noncumulative testimony. If a party fails to produce
one of its officers, employees or directors whose noncumulative testimony during
the Arbitration Hearing is reasonably requested by an adverse party, the Panel
may refuse to allow that party to support or oppose designated claims or
defenses, prohibit that party from introducing designated matters into evidence
or, in extreme cases, decide an issue submitted for mandatory dispute resolution
adversely to that party; provided, however, that a party may refuse to produce a
director to testify if, within two (2) days of receiving a notice requesting the
attendance of such director at the Arbitration Hearing, the party agrees to make
the director available for a de bene esse deposition at a mutually convenient
time at any location within fifty (50) miles of the director’s primary residence
chosen by the party requesting the director’s testimony. This Rule may not be
used for the purpose of burdening or harassing any party, and the Presiding
Arbitrator may impose such orders as are appropriate so as to prevent or remedy
any such burden or harassment.


Pursuant to, and consistent with, the Federal Arbitration Act, 9 U.S.C. § 9 et
seq., twenty (20) days or more prior to the Arbitration Hearing, a party may
request the issuance of a subpoena on any third party, including but not limited
to any third party Blue Plan, BCBSA or any officer, employee or director of a
third party Blue Plan or BCBSA for the purpose of providing noncummulative
testimony at the Arbitration Hearing, and, if good and sufficient cause is
shown, the Panel shall issue such a subpoena; provided however, that a director
of a third party Blue Plan or BCBSA may refuse to testify if, within two (2)
days of receiving a subpoena requesting the attendance of such director at the
Arbitration Hearing, the director agrees to make him/herself available for a de
bene esse deposition at a mutually convenient time at any location within fifty
(50) miles of the director’s primary residence chosen by the party requesting
the director’s testimony. Each Blue Plan agrees to waive, on its own behalf and
on behalf of its directors and officers, any objection it otherwise might have
to any such subpoena based on service, venue or extraterritoriality.






Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 15 of 23




N.    Arbitration Hearing Procedures

i.
Attendance at Arbitration Hearing: Any person having a direct interest in the
proceeding is entitled to attend the Arbitration Hearing. The Presiding
Arbitrator shall otherwise have the power to require the exclusion of any
witness, other than a party or other essential person, during the testimony of
any other witness. It shall be discretionary with the Presiding Arbitrator to
determine the propriety of the attendance of any other person.



ii.
Confidentiality: The Panel and all parties shall maintain the privacy of the
Arbitration Proceeding. The parties and the Panel shall treat the Arbitration
Hearing and any discovery or other proceedings or events related thereto,
including any award resulting therefrom, as confidential except as otherwise
necessary in connection with a judicial challenge to or enforcement of an award
or unless otherwise required by law.



iii.
Stenographic Record: Any party, or if the parties do not object, the Panel, may
request that a stenographic or other record be made of any Arbitration Hearing
or portion thereof. The costs of the recording and/or of preparing the
transcript shall be borne by the requesting party and by any party who receives
a copy thereof. If the Panel requests a recording and/or a transcript, the costs
thereof shall be borne equally by the parties.



iv.
Oaths: The Panel may require witnesses to testify under oath or affirmation
administered by any duly qualified person and, if requested by any party, shall
do so.



v.
Order of Arbitration Hearing: An Arbitration Hearing shall be opened by the
recording of the date, time, and place of the Arbitration Hearing, and the
presence of the Panel, the parties, and their representatives, if any. The Panel
may, at the beginning of the Arbitration Hearing, ask for statements clarifying
the issues involved.





Amended as of September 20, 2007




--------------------------------------------------------------------------------






EXHIBIT 5


Page 16 of 23




Unless otherwise agreed, the complaining party (or parties) shall then present
evidence to support their claim(s). The respondent(s) shall then present
evidence supporting their defenses and Counterclaims, if any. The complaining
party (or parties) shall then present evidence supporting defenses to the
Counterclaims, if any, and rebuttal.


Witnesses for each party shall submit to questions by adverse parties and/or the
Panel.


The Panel has the discretion to vary these procedures, but shall afford a full
and equal opportunity to all parties for the presentation of any material and
relevant evidence.

vi. Evidence: The parties may offer such evidence as is relevant and material to
the dispute and shall produce such evidence as the Panel may deem necessary to
an understanding and resolution of the dispute. Unless good cause is shown, as
determined by the Panel or agreed to by all other parties, no party shall be
permitted to offer evidence at the Arbitration Hearing which was not disclosed
prior to the Arbitration Hearing by that party. The Panel may receive and
consider the evidence of witnesses by affidavit upon such terms as the Panel
deems appropriate.


The Panel shall be the judge of the relevance and materiality of the evidence
offered, and conformity to legal rules of evidence, other than enforcement of
the attorney-client privilege and the work product protection, shall not be
necessary. The Federal Rules of Evidence shall be considered by the Panel in
conducting the Arbitration Hearing but those rules shall not be controlling. All
evidence shall be taken in the presence of the Panel and all of the parties,
except where any party is in default or has waived the right to be present.


Settlement offers by any party in connection with Mediation or MDR proceedings,
decisions or recommendations of the selected mediators, and a party's position
papers or statements furnished to the selected mediators shall not be admissible
evidence or considered by the Panel without the consent of all parties.




--------------------------------------------------------------------------------




EXHIBIT 5


Page 17 of 23


vii.
Closing of Arbitration Hearing: The Presiding Arbitrator shall specifically
inquire of all parties whether they have any further proofs to offer or
witnesses to be heard. Upon receiving negative replies or if he or she is
satisfied that the record is complete, the Presiding Arbitrator shall declare
the Arbitration Hearing closed with an appropriate notation made on the record.
Subject to being reopened as provided below, the time within which the Panel is
required to make the award shall commence to run, in the absence of contrary
agreement by the parties, upon the closing of the Arbitration Hearing.



With respect to complex disputes, the Panel may, in its sole discretion, defer
the closing of the Arbitration Hearing for a period of up to thirty (30) days
after the presentation of proofs in order to permit the parties to submit
post-hearing briefs and argument, as the Panel deems appropriate, prior to
making an award.


For good cause, the Arbitration Hearing may be reopened for up to thirty (30)
days on the Panel's initiative, or upon application of a party, at any time
before the award is made

O.    Awards


An Award must be in writing and shall be made promptly by the Panel and, unless
otherwise agreed by the parties or specified by law, no later than thirty (30)
days from the date of closing the Arbitration Hearing. If all parties so
request, the Award shall contain findings of fact and conclusions of law. The
Award, and all other rulings and determinations by the Panel, may be by a
majority vote.


Parties shall accept as legal delivery of the Award the placing of the Award or
a true copy thereof in the mail addressed to a party or its representative at
its last known address or personal service of the Award on a party or its
representative.


Awards are binding only on the parties to the Arbitration and are not binding on
any non-parties to the Arbitration and may not be used or cited as precedent in
any other proceeding.


Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 18 of 23


After the expiration of twenty (20) days from initial delivery, the Award (with
corrections, if any) shall be final and binding on the parties, and the parties
shall undertake to carry out the Award without delay.


Proceedings to confirm, modify or vacate an Award shall be conducted in
conformity with and controlled by the Federal Arbitration Act. 9 U.S.C. § 1, et
seq.


P.    Return of Documents            


Within sixty (60) days after the Award and the conclusion of any judicial
proceedings with respect thereto, each party and the Panel shall return any
documents produced by any other party, including all copies thereof. If a party
receives a discovery request in any other proceeding which would require it to
produce any documents produced to it by any other party in a proceeding
hereunder, it shall not produce such documents without first notifying the
producing party and giving said party reasonable time to respond, if
appropriate, to the discovery request.


4.    Miscellaneous


A.    Expedited Procedures


Any party to a Mediation may direct a request for an expedited Mediation Hearing
to the Chairman of the Mediation Committee, to the selected Mediators, and to
all other parties at any time. The Chairman of the Mediation Committee, or at
his or her direction, the then selected Mediators, shall grant any request which
is supported by good and sufficient reasons. If such a request is granted, the
Mediation shall be completed within as short a period as practicable, as
determined by the Chairman of the Mediation Committee or, at his or her
direction, the then selected Mediators.


Any party to an Arbitration may direct a request for expedited proceedings to
the Administrator, to the Panel, and to all other parties at any time. The
Administrator, or the Presiding Arbitrator if the Panel has been selected, shall
grant any such request which is supported by good and sufficient reasons. If
such a request is granted, the Arbitration shall be completed within as short a
time as practicable, as determined by the Administrator and/or the Presiding
Arbitrator.




Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 19 of 23




B.    Temporary or Preliminary Injunctive Relief


Any party may seek temporary or preliminary injunctive relief with the filing of
a Complaint or at any time thereafter. If such relief is sought prior to the
time that an Arbitration Panel has been selected, then the Administrator shall
select a single Arbitrator who is a lawyer who has no interest in the subject
matter of the dispute, and no connection to any of the parties, to hear and
determine the request for temporary or preliminary injunction. If such relief is
sought after the time that an Arbitration Panel has been selected, then the
Arbitration Panel will hear and determine the request. The request for temporary
or preliminary injunctive relief will be determined with reference to the
temporary or preliminary injunction standards set forth in Fed. R. Civ. P. 65.


C.    Defaults and Proceedings in the Absence of a Party


Whenever a party fails to comply with the MDR Rules in a manner deemed material
by the Panel, the Panel shall fix a reasonable time for compliance and, if the
party does not comply within said period, the Panel may enter an Order of
default or afford such other relief as it deems appropriate. Arbitration may
proceed in the event of a default or in the absence of any party who, after due
notice, fails to be present or fails to obtain an extension. An Award shall not
be made solely on the default or absence of a party, but the Panel shall require
the party who is present to submit such evidence as the Panel may require for
the making of findings, determinations, conclusions, and Awards.


D.    Notice


Each party shall be deemed to have consented that any papers, notices, or
process necessary or proper for the initiation or continuation of a proceeding
under these rules or for any court action in connection therewith may be served
on a party by mail addressed to the party or its representative at its last
known address or by personal service, in or outside the state where the MDR
proceeding is to be held.


The Corporate Secretary and the parties may also use facsimile transmission,
telex, telegram, or other written forms of electronic communication to give the
notices required by these rules.








--------------------------------------------------------------------------------




EXHIBIT 5


Page 20 of 23


E.    Expenses


The expenses of witnesses shall be paid by the party causing or requesting the
appearance of such witnesses. All expenses of the MDR proceeding, including
compensation, required travel and other reasonable expenses of the Panel, and
the cost of any proof produced at the direct request of the Panel, shall be
borne equally by the parties and shall be paid periodically on a timely basis,
unless they agree otherwise or unless the Panel in the Award assesses such
expenses, or any part thereof against any party (or parties). In exceptional
cases, the Panel may award reasonable attorneys' fees as an item of expense, and
the Panel shall promptly determine the amount of such fees based on affidavits
or such other proofs as the Panel deems sufficient.


F.    Disqualification or Disability of A Panel Member


In the event that any Arbitrator of a Panel with more than one Arbitrator should
become disqualified, resign, die, or refuse or be unable to perform or discharge
his or her duties after the commencement of MDR but prior to the rendition of an
Award, and the parties are unable to agree upon a replacement, the remaining
Panel member(s):


i.
shall designate a replacement, subject to the right of any party to challenge
such replacement for cause.



ii.
shall decide the extent to which previously held hearings shall be repeated.



If the remaining Panel members consider the proceedings to have progressed to a
stage as to make replacement impracticable, the parties may agree, as an
alternative to the recommencement of the Mandatory Dispute Resolution process,
to resolution of the dispute by the remaining Panel members.


In the event that a single Arbitrator should become disqualified, resign, die,
or refuse or be unable to perform or discharge his or her duties after the
commencement of MDR but prior to the rendition of an Award, and the parties are
unable to agree upon a replacement, the Administrator shall appoint a successor,
subject to the right of any party to challenge such successor for cause, and the
successor shall decide the extent to which previously held proceedings shall be
repeated.






--------------------------------------------------------------------------------




EXHIBIT 5


Page 21 of 23




G.    Extensions of Time


Subject to the provisions of Paragraph 3.H.(viii.), any time limit set forth in
these Rules may be extended upon agreement of the parties and approval of: (1)
the Mediator if the proceeding is then in Mediation; (2) the Administrator if
the proceeding is in Arbitration, but no Arbitration Panel has been selected; or
(3) the Arbitration Panel, if the proceeding is in Arbitration and the
Arbitration Panel has been selected.


H.    Intervention


The Plans, their Controlled Affiliates, and BCBSA, to the extent subject to MMDR
pursuant to their License Agreements, shall have the right to move to intervene
in any pending Arbitration. A written motion for intervention shall be made to:
(1) the Administrator, if the proceeding is in Arbitration, but no Arbitration
Panel has been selected; or (2) the Arbitration Panel, if the proceeding is in
Arbitration and the Arbitration Panel has been selected. The written motion for
intervention shall be delivered to the BCBSA Corporate Secretary (which shall
also constitute service on the BCBSA if it is a respondent) and to any Plan(s)
and/or Controlled Affiliate(s) which are parties to the proceeding. Any party to
the proceeding can submit written objections to the motion to intervene. The
motion for intervention shall be granted upon good cause shown. Intervention
also may be allowed by stipulation of the parties to the Arbitration proceeding.
Intervention shall be allowed upon such terms as the Arbitration Panel decides.


I.    BCBSA Assistance in Resolution of Disputes


The resources and personnel of the BCBSA may be requested by any member Plan at
any time to try to resolve disputes with another Plan.


J.    Neutral Evaluation


The parties can voluntarily agree at any time to have an independent party
render a neutral evaluation of the parties’ respective positions.








Amended as of September 20, 2007




--------------------------------------------------------------------------------




EXHIBIT 5


Page 22 of 23




K.    Recovery of Attorney Fees and Expenses


i.
Motions to Compel



Nothwithstanding any other provisions of these Rules, any Party subject to the
License Agreements (for purposes of this Section K and all of its sub-sections
only hereinafter referred to collectively and individually as a “Party”) that
initiates a court action or administrative proceeding solely to compel adherence
to these Rules shall not be determined to have violated these Rules by
initiating such action or proceeding.


ii
Recovery of Fees, Expenses and Costs



The Arbitration Panel may, in its sole discretion, award a Party its reasonable
attorneys’ fees, expenses and costs associated with a filing to compel adherence
to these Rules and/or reasonable attorneys’ fees, expenses and costs incurred in
responding to an action filed in violation of these Rules; provided, however,
that neither fees, expenses, nor costs shall be awarded by the Arbitration Panel
if the Party from which the award is sought can demonstrate to the Arbitration
panel, in its sole discretion, that it did not violate these Rules or that it
had reasonable grounds for believing that its action did not violate these
Rules.


iii
Requests for Reimbursement



For purposes of this Section K, any Party may request reimbursement of fees,
expenses and/or costs by submitting said request in writing to the Arbitration
Panel at any time before an award is delivered pursuant Paragraph to 3.O above
with a copy to the Party from which reimbursement is sought, explaining why it
is entitled to such reimbursement. The Party from which reimbursement is sought
shall have twenty (20) days to submit a response to such request to the
Arbitration Panel with a copy to the Party seeking reimbursement.








Amended as of September 20, 2007




--------------------------------------------------------------------------------






EXHIBIT 5


Page 23 of 23




L.    Calculation of Time and Deadlines


In computing any period of time prescribed or allowed under these rules, the day
of the act or event from which the designated period of time begins to run shall
not be included. The last day of the period so computed shall be included,
unless it is a Saturday, a Sunday, or a legal holiday, in which event the period
runs until the end of the next day which is not one of the aforementioned days.
When the period of time prescribed is less than six (6) days, intermediate
Saturdays, Sundays and legal holidays shall be excluded in the computation. As
used in this rule, “legal holiday” includes New Year’s Day, Martin Luther King,
Jr. Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day,
Columbus Day, Veterans Day, Thanksgiving Day, Christmas Day and any other day
appointed as a holiday by the President or the Congress of the United States.




Amended as of September 20, 2007






